UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-7043 Name of Registrant: Vanguard Admiral Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2010  February 28, 2011 Item 1: Reports to Shareholders Vanguard Money Market Funds Semiannual Report February 28, 2011 Vanguard Prime Money Market Fund Vanguard Federal Money Market Fund Vanguard Admiral  Treasury Money Market Fund > For the six months ended February 28, 2011, the Vanguard Money Market Funds earned near-zero returns. > Money market yields have remained negligible because of the Federal Reserves low-interest-rate policy, which aims to speed the economic recovery. > While the three Vanguard funds posted slightly positive returns, the average return of peer-group funds was 0%. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 7 Prime Money Market Fund. 8 Federal Money Market Fund. 30 Admiral Treasury Money Market Fund. 40 About Your Funds Expenses. 48 Glossary. 50 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended February 28, 2011 7-Day Total SEC Yields Returns Vanguard Prime Money Market Fund Investor Shares 0.07% 0.04% Institutional Shares 0.19 0.10 Money Market Funds Average 0.00 Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Federal Money Market Fund 0.02% 0.01% Government Money Market Funds Average 0.00 Government Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Admiral Treasury Money Market Fund 0.02% 0.01% iMoneyNet Money Fund Reports 100% Treasury Funds Average 0.00 iMoneyNet Money Fund Reports 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. The 7-day SEC yield of a money market fund more closely reflects the current earnings of the fund than its total return. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. 1 Chairmans Letter Dear Shareholder, A description of money market mutual fund performance over the past six months will have a familiar ring to many investors. Yields of the Vanguard Money Market Funds continued to be a hairsbreadth above zero as the Federal Reserve kept short-term interest rates at a historically low level. This restrictive interest rate environment has been a challenge ably met by the funds advisor, Vanguard Fixed Income Group. Our funds returns were slight in the half-year ended February 28, but they were ahead of the 0% average return of competing money market funds, and we didnt waver from our mandate to invest in very high-credit-quality securities. During the period, U.S. money market funds continued to implement changes required by the Securities and Exchange Commission (SEC) in reaction to the financial crisis of 2008. In our last report to you, I noted one of these new requirements, which involved an enhancement to fund liquidity. Since then, money market funds have begun posting their holdings five business days after the end of each month on their websites. In addition, the SEC has begun posting, with a 60-day delay, funds shadow net asset values on its own site. Shadow NAVs reflect the typically very modest changes in market prices of fund investments. Federal policy-makers are pondering additional changes, and Vanguard has been providing research and comments. 2 We applaud these developments, which support the transparency and credit quality of all money market funds. None of the changes alter the exacting standards for credit quality and liquidity to which we have traditionally managed your funds. We continue to believe that money market funds play an important role in most investors portfolios, as well as in the broad economy. Longer-term interest rates rose, depressing bond prices U.S. interest rates hovered near generational lows early in the period but then moved higher for all but the shortest-term securities, putting pressure on bond prices. For the six months ended February 28, the broad taxable bond market produced a small negative return. The municipal bond market did worse. Corporate bonds outperformed government debt as investors stretched for yield beyond government securities, where rates remained low by historical standards. As I noted earlier, the Federal Reserve held its target for short-term interest rates near 0%, as it has since December 2008. This stance kept the returns available from money market instruments such as the 3-month Treasury bill in the same neighborhood. A fretful start, an optimistic finish for global stock markets Stock markets rallied from their midsummer malaise to produce exceptional returns for the half-year. At the start of the Market Barometer Total Returns Periods Ended February 28, 2011 Six One Five Years Months Year (Annualized) Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) -0.83% 4.93% 5.80% Barclays Capital Municipal Bond Index (Broad tax-exempt market) -3.51 1.72 4.07 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.14 2.16 Stocks Russell 1000 Index (Large-caps) 28.65% 23.54% 3.17% Russell 2000 Index (Small-caps) 37.55 32.60 3.80 Dow Jones U.S. Total Stock Market Index 29.24 24.45 3.59 MSCI All Country World Index ex USA (International) 22.16 21.12 4.23 CPI Consumer Price Index 1.37% 2.11% 2.18% 3 period, the U.S. economy seemed in danger of tipping back into recession. By the end, hopes were high that it had reached escape velocity, propelled by steady job growth and notable strength in the manufacturing sector. Smaller stocks, which are especially sensitive to the rhythms of the business cycle, produced the highest six-month returns. In Europe, investor optimism subdued sovereign-debt jitters, driving stock prices higher. Developed markets in the Pacific region perked up on signs of recovery in global trade. Australian stocks posted especially strong returns, benefiting from a surge in the prices of metals and other natural resources. Emerging stock markets trailed a few steps behind their developed-market counterparts. Most major currencies appreciated relative to the U.S. dollar, enhancing returns from abroad for U.S.-based investors. The funds investments are chosen very, very selectively As of February 28, the yields of the Prime and Federal Money Market Funds were slightly lower than those we reported to you six months ago; the Admiral Treasury Funds yield was unchanged. Both the Admiral Treasury and Federal Money Market Funds had a 7-day SEC yield of about 0.02%. (These funds have been closed to new investors since 2009.) The Investor Shares of the Prime Money Market Fund yielded 0.07%, while the Institutional Shares, because of their lower expense ratio, yielded 0.19%. Expense Ratios Your Fund Compared With Its Peer Group Investor Institutional Peer Group Shares Shares Average Prime Money Market Fund 0.23% 0.09% 0.40% Federal Money Market Fund 0.22  0.29 Admiral Treasury Money Market Fund 0.14  0.21 The fund expense ratios shown are from the prospectus dated December 23, 2010, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2011, the funds annualized expense ratios were: for the Prime Money Market Fund, 0.23% for Investor Shares and 0.09% for Institutional Shares; for the Federal Money Market Fund, 0.22%; for the Admiral Treasury Money Market Fund, 0.14%. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2010. Peer groups are: for the Prime Money Market Fund Investor Shares, Money Market Funds;for the Federal Money Market Fund, Government Money Market Funds; for the Admiral Treasury Money Market Fund, U.S. Treasury Money Market Funds. 4 In this environment of super-low short-term interest rates, our advisor sought to produce as much income as possible consistent with the funds prospectus goal of investing only in very high-quality money market instruments. Every potential holdingparticularly those for the Prime Money Market Fund, which invests in corporate and foreign-government securitiesis thoroughly vetted by a team of experienced credit analysts. At the end of February, about one-third of the Prime Money Market Funds assets were invested in bank certificates of deposit, mostly in the form of Eurodollar CDs or Yankee CDs. The former are held outside the United States and are typically issued by London banks; the latter are typically issued by the New York branches of foreign banks. Both are denominated in dollars. About a fifth of the funds holdings consisted of commercial paper (a type of unsecured debt typically backed by bank lines of credit) issued by foreign governments and by financial and industrial firms in the United States and abroad. Smaller portions of the portfolio were invested in state and local government securities and repurchase agreements, which are short-term loans backed by government and agency securities. The Prime Money Market Fund held dollar-denominated instruments from a geographically diversified group of banks Changes in Yields 7-Day SEC Yield February 28, August 31, February 28, Money Market Fund 2011 2010 2010 Prime Investor Shares 0.07% 0.13% 0.01% Institutional Shares 0.19 0.26 0.15 Federal 0.02 0.05 0.01 Admiral Treasury 0.02 0.02 0.01 5 in Canada, Australia, New Zealand, and selected European countries. The fund has no direct exposure to securities of the financially stretched European countriesPortugal, Ireland, Italy, Greece, and Spainthat have been wrestling with sovereign-debt challenges. As of February 28, the largest portion of the funds investmentsabout 40%were in U.S. government and agency obligations, which have the highest credit standing. Our other two money market funds have a more exclusive focus, as their names imply: The Admiral Treasury Money Market Fund concentrates on U.S. Treasury securities, while the Federal Money Market Fund typically focuses on securities issued by agencies of the federal government. When will short-term rates bounce off the bottom? Despite their low yields, the Vanguard Money Market Funds continue to carry out their primary function admirably, serving as low-cost vehicles in which you can hold your short-term reserves with confidence that they are invested in securities of high quality. So whats next for short-term interest rates? No one can know for certain, of course, what the Federal Reserves policy will be or what will happen in the financial markets. Thats the nature of investing, and its why we recommend an investment program that is balanced and diversified among stocks, bonds, and money market funds. At this point, while many economists believe that the Federal Reserve will take steps to boost short-term rates late in 2011, Vanguards economists suspect that such action will more likely take place in early 2012. Note that our economists often share their latest views at vanguard.com. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 9, 2011 6 Advisors Report For the six months ended February 28, 2011, the three Vanguard Money Market Funds produced negligible returns. As with all money market funds, yields have been weighed down by the Federal Reserve Boards policy of keeping short-term interest rates very low in an attempt to spur economic growth. The Fed has maintained its target federal funds rate between 0% and 0.25% since December 2008 and has continued to state that it plans to keep short-term rates low for an extended period. In November the Fed announced a strategy aimed at tamping down longer-term interest rates as well through a massive bond-buying program. The funds returns ranged from 0.01% for the Admiral Treasury and Federal Money Market Funds to 0.10% for the Institutional Shares of the Prime Money Market Fund. By comparison, the average return of peer-group money market funds was 0%. Investing in a difficult market The half-year began in a period of heightened sovereign-debt risk in Europe. Financial conditions in Greece deteriorated and prompted intervention by the European Union and the International Monetary Fund. These actions mitigated some of the worry about Greece, but concern lingered about high levels of debt in other countries. As conditions evolved, we modified the exposures in the Prime Money Market Fund to reflect our concerns about the potential for further deterioration in Europe. We increased our holdings in Canadian and Australian banks, which had limited exposure to regions we were concerned about. During this period, we continued to take advantage of relative value opportunities in the U.S. Treasury and agency markets. A consequence of the housing crisis has been a decline in money-market-eligible agency issuance, while yields on short-term agency discount notes have remained relatively close to those of U.S. Treasury bills. Because of this, we increased the allocation to Treasury bills in the Prime and Federal Money Market Funds. As an alternative to the discount agency notes, we have been able to accumulate a position in floating-rate agency securities at more favorable yields. The outlook The good news is that the economy is showing signs of improvement. The employment situation has gotten better and retail sales have grown. We believe we have entered a period of self-sustaining recovery that will eventually lead the Federal Reserve to tighten monetary policy. As always, we will continue to monitor the situation and adjust the portfolios accordingly should the expansion prove to be faster than anticipated. David R. Glocke, Principal Vanguard Fixed Income Group March 15, 2011 7 Prime Money Market Fund Fund Profile As of February 28, 2011 Financial Attributes Investor Institutional Shares Shares Ticker Symbol VMMXX VMRXX Expense Ratio 1 0.23% 0.09% 7-Day SEC Yield 0.07% 0.19% Average Weighted Maturity 57 days 57 days Sector Diversification (% of portfolio) Certificates of Deposit 1.3% Repurchase Agreements 6.4 U.S. Treasury Bills 15.9 Yankee/Foreign 39.1 Commercial Paper 8.1 U.S. Government Agency Obligations 24.9 Other 4.3 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratios shown are from the prospectus dated December 23, 2010, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2011, the annualized expense ratios were 0.23% for Investor Shares and 0.09% for Institutional Shares. 8 Prime Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The funds 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): August 31, 2000, Through February 28, 2011 Money Market Funds Investor Shares Average Fiscal Year Total Returns Total Returns 2001 5.43% 4.75% 2002 2.09 1.40 2003 1.12 0.60 2004 0.83 0.39 2005 2.31 1.68 2006 4.38 3.69 2007 5.23 4.55 2008 3.60 3.02 2009 1.31 0.62 2010 0.08 0.02 2011 0.04 0.00 7-day SEC yield (2/28/2011): 0.07% Money Market Funds Average: Derived from data provided by Lipper Inc. Note: For 2011, performance data reflect the six months ended February 28, 2011. Average Annual Total Returns: Periods Ended December 31, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 6/4/1975 0.06% 2.66% 2.41% Institutional Shares 10/3/1989 0.20 2.81 2.59 See Financial Highlights for dividend information. 9 Prime Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2011 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The funds Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the Portfolio Holdings page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (41.9%) 2 Fannie Mae Discount Notes 0.180% 3/2/11 48,000 48,000 2 Fannie Mae Discount Notes 0.180% 4/6/11 30,000 29,995 2 Federal Home Loan Bank Discount Notes 0.200% 3/2/11 119,000 118,999 2 Federal Home Loan Bank Discount Notes 0.200% 3/4/11 76,000 75,999 2 Federal Home Loan Bank Discount Notes 0.170% 3/23/11 398,000 397,959 2 Federal Home Loan Bank Discount Notes 0.170% 3/25/11 602,000 601,932 2 Federal Home Loan Bank Discount Notes 0.165% 4/4/11 50,000 49,992 2 Federal Home Loan Bank Discount Notes 0.180% 4/6/11 55,000 54,990 2 Federal Home Loan Bank Discount Notes 0.165%0.180% 4/8/11 763,000 762,866 2 Federal Home Loan Bank Discount Notes 0.180% 4/13/11 582,000 581,875 2 Federal Home Loan Bank Discount Notes 0.190% 4/27/11 70,000 69,979 Federal Home Loan Banks 0.182% 5/13/11 1,079,640 1,079,595 Federal Home Loan Banks 0.231% 1/9/12 593,000 592,835 Federal Home Loan Banks 0.232% 1/23/12 425,000 424,904 Federal Home Loan Banks 0.227% 1/26/12 405,000 404,889 Federal Home Loan Banks 0.223% 2/1/12 750,000 749,776 Federal Home Loan Banks 0.228% 2/3/12 122,000 121,966 Federal Home Loan Banks 0.233% 2/3/12 484,000 483,865 Federal Home Loan Mortgage Corp. 0.213% 12/21/11 1,500,000 1,499,388 Federal Home Loan Mortgage Corp. 0.353% 4/7/11 3,247,000 3,246,977 Federal Home Loan Mortgage Corp. 0.221% 5/4/11 500,000 499,983 Federal Home Loan Mortgage Corp. 0.241% 8/5/11 1,250,000 1,250,094 Federal Home Loan Mortgage Corp. 0.225% 12/16/11 515,000 514,835 Federal Home Loan Mortgage Corp. 0.225% 2/16/12 470,400 470,210 Federal Home Loan Mortgage Corp. 0.201% 8/24/12 2,515,000 2,513,210 Federal National Mortgage Assn. 0.293% 12/20/11 494,500 494,319 Federal National Mortgage Assn. 0.192% 5/13/11 3,000,000 2,999,940 Federal National Mortgage Assn. 0.161% 7/27/11 2,000,000 1,999,675 Federal National Mortgage Assn. 0.174% 8/11/11 1,000,000 999,730 Federal National Mortgage Assn. 0.282% 8/23/12 1,455,500 1,454,845 Federal National Mortgage Assn. 0.294% 9/17/12 988,000 987,691 Federal National Mortgage Assn. 0.282% 11/23/12 1,772,795 1,771,863 Federal National Mortgage Assn. 0.291% 12/28/12 219,000 218,919 2 Freddie Mac Discount Notes 0.180% 4/4/11 256,099 256,055 2 Freddie Mac Discount Notes 0.165% 4/5/11 23,000 22,996 2 Freddie Mac Discount Notes 0.180% 4/11/11 50,000 49,990 10 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) United States Treasury Bill 0.160% 3/3/11 1,000,000 999,991 United States Treasury Bill 0.145% 3/10/11 1,825,000 1,824,934 United States Treasury Bill 0.160% 3/17/11 500,000 499,964 United States Treasury Bill 0.165% 4/14/11 500,000 499,899 United States Treasury Bill 0.170% 4/28/11 840,000 839,770 United States Treasury Bill 0.160% 5/12/11 1,500,000 1,499,520 United States Treasury Bill 0.194%0.195% 5/26/11 2,400,000 2,398,884 United States Treasury Bill 0.145% 6/2/11 800,000 799,707 United States Treasury Bill 0.180% 6/9/11 500,000 499,750 United States Treasury Bill 0.190%0.191% 6/16/11 1,550,000 1,549,124 United States Treasury Bill 0.185% 6/23/11 2,000,000 1,998,828 United States Treasury Bill 0.225% 6/30/11 2,000,000 1,998,487 United States Treasury Bill 0.190% 7/7/11 979,000 978,339 United States Treasury Bill 0.155% 8/25/11 900,000 899,314 United States Treasury Bill 0.170% 9/1/11 568,120 567,632 Total U.S. Government and Agency Obligations (Cost $45,755,279) 45,755,279 Commercial Paper (17.0%) FinanceAuto (1.9%) American Honda Finance Corp. 0.240% 3/2/11 107,000 106,999 American Honda Finance Corp. 0.280% 3/18/11 50,000 49,993 American Honda Finance Corp. 0.240% 4/4/11 41,000 40,991 American Honda Finance Corp. 0.250% 4/18/11 141,000 140,953 American Honda Finance Corp. 0.240% 5/16/11 51,000 50,974 Toyota Credit Canada Inc. 0.391% 4/15/11 24,500 24,488 Toyota Credit Canada Inc. 0.371% 4/26/11 74,000 73,957 Toyota Credit Canada Inc. 0.341% 5/16/11 25,000 24,982 Toyota Motor Credit Corp. 0.381% 3/1/11 207,600 207,600 Toyota Motor Credit Corp. 0.391% 4/15/11 148,500 148,428 Toyota Motor Credit Corp. 0.260% 4/20/11 92,000 91,967 Toyota Motor Credit Corp. 0.371% 4/26/11 84,000 83,952 Toyota Motor Credit Corp. 0.331% 5/16/11 82,500 82,443 Toyota Motor Credit Corp. 0.240% 5/17/11 79,000 78,959 Toyota Motor Credit Corp. 0.240% 5/19/11 79,000 78,958 Toyota Motor Credit Corp. 0.351% 5/20/11 99,000 98,923 Toyota Motor Credit Corp. 0.250%0.351% 5/23/11 138,600 138,497 Toyota Motor Credit Corp. 0.351% 5/24/11 99,000 98,919 Toyota Motor Credit Corp. 0.250% 5/26/11 148,250 148,162 Toyota Motor Credit Corp. 0.381% 5/31/11 99,000 98,905 Toyota Motor Credit Corp. 0.250% 6/2/11 207,600 207,466 2,076,516 FinanceOther (3.8%) General Electric Capital Corp. 0.391% 3/16/11 250,000 249,959 General Electric Capital Corp. 0.431% 4/8/11 247,000 246,888 General Electric Capital Corp. 0.411% 4/22/11 300,000 299,822 General Electric Capital Corp. 0.411% 4/27/11 494,000 493,679 General Electric Capital Corp. 0.401% 5/23/11 500,000 499,539 General Electric Capital Corp. 0.361% 5/27/11 396,000 395,655 General Electric Capital Corp. 0.361% 5/31/11 396,000 395,640 General Electric Capital Corp. 0.301% 7/18/11 250,000 249,710 4 Straight-A Funding LLC 0.240% 3/2/11 7,000 7,000 4 Straight-A Funding LLC 0.250% 3/2/11 7,712 7,712 4 Straight-A Funding LLC 0.240% 3/7/11 45,000 44,998 4 Straight-A Funding LLC 0.240% 3/7/11 50,000 49,998 11 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 4 Straight-A Funding LLC 0.240% 3/7/11 29,000 28,999 4 Straight-A Funding LLC 0.240%0.250% 3/7/11 94,685 94,681 4 Straight-A Funding LLC 0.250% 4/4/11 60,000 59,986 4 Straight-A Funding LLC 0.250% 4/4/11 161,000 160,962 4 Straight-A Funding LLC 0.250% 4/5/11 73,000 72,982 4 Straight-A Funding LLC 0.250% 4/6/11 61,000 60,985 4 Straight-A Funding LLC 0.250% 4/7/11 33,000 32,992 4 Straight-A Funding LLC 0.250% 4/7/11 29,000 28,993 4 Straight-A Funding LLC 0.250% 4/7/11 17,000 16,996 4 Straight-A Funding LLC 0.250% 4/8/11 138,500 138,463 4 Straight-A Funding LLC 0.250% 4/8/11 65,000 64,983 4 Straight-A Funding LLC 0.250% 4/11/11 40,300 40,289 4 Straight-A Funding LLC 0.250% 4/11/11 75,000 74,979 4 Straight-A Funding LLC 0.250% 4/11/11 32,500 32,491 4 Straight-A Funding LLC 0.240% 5/5/11 58,000 57,975 4 Straight-A Funding LLC 0.245% 5/5/11 35,000 34,984 4 Straight-A Funding LLC 0.240% 5/9/11 200,000 199,908 4 Straight-A Funding LLC 0.250% 5/9/11 36,985 36,967 4 Straight-A Funding LLC 0.250% 5/13/11 33,000 32,983 4,212,198 Foreign Banks (5.5%) 4 Australia & New Zealand Banking Group, Ltd. 0.311% 5/3/11 197,000 196,893 4 Australia & New Zealand Banking Group, Ltd. 0.336% 7/29/11 41,000 40,943 4 Australia & New Zealand Banking Group, Ltd. 0.336% 8/1/11 24,670 24,635 4 Australia & New Zealand Banking Group, Ltd. 0.336% 8/2/11 198,000 197,716 4 Commonwealth Bank of Australia 0.280% 4/6/11 500,000 499,860 4 Commonwealth Bank of Australia 0.280% 4/12/11 198,550 198,485 4 Commonwealth Bank of Australia 0.270% 4/29/11 181,000 180,920 4 Commonwealth Bank of Australia 0.361% 6/14/11 199,000 198,791 4 Commonwealth Bank of Australia 0.341% 8/31/11 60,400 60,296 4 Danske Corp. 0.265% 3/9/11 500,000 499,971 4 Danske Corp. 0.270% 3/18/11 500,000 499,936 Lloyds TSB Bank plc 0.260% 3/21/11 540,000 539,922 Nordea North America Inc. 0.381% 7/12/11 102,482 102,338 4 Westpac Banking Corp. 0.311% 4/14/11 150,000 149,943 4 Westpac Banking Corp. 0.341% 7/12/11 500,000 499,372 4 Westpac Banking Corp. 0.341% 7/25/11 495,000 494,318 4 Westpac Banking Corp. 0.341% 7/28/11 497,000 496,301 4 Westpac Banking Corp. 0.341% 8/1/11 350,000 349,494 4 Westpac Banking Corp. 0.341% 8/4/11 350,000 349,484 4 Westpac Banking Corp. 0.341% 8/8/11 448,000 447,323 6,026,941 Foreign Governments (0.5%) Banque et Caisse dEpargne de LEtat 0.320% 4/7/11 163,100 163,046 Banque et Caisse dEpargne de LEtat 0.340% 5/4/11 38,000 37,977 Banque et Caisse dEpargne de LEtat 0.260% 5/16/11 175,000 174,904 Banque et Caisse dEpargne de LEtat 0.341% 8/31/11 100,000 99,827 475,754 Foreign Industrial (2.7%) 4 Nestle Capital Corp. 0.210% 3/2/11 247,000 246,999 4 Nestle Capital Corp. 0.200% 3/14/11 200,000 199,986 4 Nestle Capital Corp. 0.180% 4/12/11 42,000 41,991 4 Nestle Capital Corp. 0.210% 4/27/11 345,000 344,885 12 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 4 Nestle Capital Corp. 0.200% 5/17/11 317,000 316,864 Nestle Finance International Ltd. 0.180% 3/7/11 109,000 108,997 Nestle Finance International Ltd. 0.180% 3/11/11 38,000 37,998 Nestle Finance International Ltd. 0.200% 5/26/11 117,600 117,544 4 Novartis Finance Corp. 0.321% 3/2/11 46,000 46,000 4 Novartis Finance Corp. 0.190%0.200% 4/14/11 157,150 157,113 4 Novartis Finance Corp. 0.190% 4/15/11 56,655 56,641 4 Novartis Finance Corp. 0.190% 4/18/11 86,000 85,978 4 Novartis Finance Corp. 0.190%0.200% 4/19/11 76,700 76,680 4 Novartis Securities Investment Ltd. 0.220% 5/9/11 39,000 38,983 4 Novartis Securities Investment Ltd. 0.240% 6/13/11 156,000 155,892 4 Shell International Finance BV 0.331% 3/1/11 55,000 55,000 4 Shell International Finance BV 0.321%0.331% 3/2/11 147,750 147,749 4 Shell International Finance BV 0.260% 4/1/11 40,000 39,991 4 Total Capital Canada, Ltd. 0.321% 7/13/11 199,000 198,763 4 Total Capital Canada, Ltd. 0.321% 7/14/11 297,000 296,644 4 Total Capital Canada, Ltd. 0.321% 7/19/11 154,000 153,808 2,924,506 Industrial (2.6%) Chevron Corp. 0.180% 3/11/11 59,000 58,997 4 Cisco Systems Inc. 0.210% 4/13/11 32,000 31,992 4 Cisco Systems Inc. 0.210% 4/20/11 158,000 157,954 4 Cisco Systems Inc. 0.215% 5/4/11 154,000 153,941 4 Coca Cola Co. 0.220% 4/4/11 82,000 81,983 4 Coca Cola Co. 0.200%0.230% 4/6/11 234,850 234,798 4 Coca Cola Co. 0.220% 5/13/11 81,700 81,663 4 Coca Cola Co. 0.210% 5/16/11 9,500 9,496 Exxon Mobil Corp. 0.180% 3/17/11 118,000 117,991 General Electric Co. 0.220% 3/8/11 150,000 149,994 General Electric Co. 0.220% 3/14/11 177,000 176,986 4 Google Inc. 0.210% 3/1/11 20,000 20,000 4 Google Inc. 0.200% 3/3/11 43,900 43,899 4 Google Inc. 0.220% 3/14/11 29,000 28,998 4 Google Inc. 0.180% 4/14/11 49,000 48,989 4 Google Inc. 0.180% 4/18/11 13,500 13,497 4 Johnson & Johnson 0.210% 3/10/11 76,000 75,996 4 Johnson & Johnson 0.220% 3/21/11 49,400 49,394 4 Johnson & Johnson 0.210%0.220% 4/7/11 119,000 118,974 4 Johnson & Johnson 0.210% 4/14/11 48,000 47,988 4 Merck & Co Inc. 0.180%0.190% 3/14/11 143,400 143,390 4 Merck & Co Inc. 0.180%0.190% 3/15/11 122,700 122,691 4 Merck & Co Inc. 0.190% 3/16/11 53,000 52,996 4 Procter & Gamble Co. 0.190% 4/19/11 25,871 25,864 4 Procter & Gamble Co. 0.180% 4/25/11 205,000 204,944 4 Procter & Gamble Co. 0.190% 4/26/11 115,004 114,970 4 Procter & Gamble Co. 0.180% 4/27/11 57,700 57,683 4 Procter & Gamble Co. 0.200% 5/18/11 90,000 89,961 4 Procter & Gamble Co. 0.200% 5/25/11 75,000 74,965 4 Procter & Gamble Co. 0.200% 5/26/11 45,000 44,978 4 Wal-Mart Stores, Inc. 0.200% 3/21/11 50,000 49,994 4 Wal-Mart Stores, Inc. 0.210% 4/11/11 10,000 9,998 4 Wal-Mart Stores, Inc. 0.180% 4/18/11 171,000 170,959 2,866,923 Total Commercial Paper (Cost $18,582,838) 18,582,838 13 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Certificates of Deposit (32.8%) Domestic Banks (1.3%) State Street Bank & Trust Co. 0.350% 3/7/11 500,000 500,000 State Street Bank & Trust Co. 0.340% 3/14/11 400,000 400,000 State Street Bank & Trust Co. 0.250% 5/12/11 235,000 235,000 State Street Bank & Trust Co. 0.250% 5/16/11 148,000 148,000 State Street Bank & Trust Co. 0.250% 5/17/11 148,000 148,000 1,431,000 Eurodollar Certificates of Deposit (10.2%) Australia & New Zealand Banking Group, Ltd. 0.325% 4/4/11 342,000 342,000 Australia & New Zealand Banking Group, Ltd. 0.310% 4/21/11 500,000 500,000 Australia & New Zealand Banking Group, Ltd. 0.270% 5/9/11 157,000 157,000 Australia & New Zealand Banking Group, Ltd. 0.350% 6/8/11 175,000 175,000 Australia & New Zealand Banking Group, Ltd. 0.340% 8/3/11 321,000 321,000 Commonwealth Bank of Australia 0.280% 4/20/11 750,000 750,000 Commonwealth Bank of Australia 0.280% 4/26/11 400,000 400,000 Commonwealth Bank of Australia 0.310% 4/26/11 280,000 280,000 DNB NOR Bank ASA (London Branch) 0.260% 3/14/11 500,000 500,000 DNB NOR Bank ASA (London Branch) 0.260% 3/14/11 280,000 280,000 HSBC Bank plc 0.320% 4/8/11 750,000 750,000 HSBC Bank plc 0.320% 4/8/11 750,000 750,000 HSBC Bank plc 0.320% 4/14/11 145,000 145,000 HSBC Bank plc 0.320% 4/14/11 236,000 236,000 Lloyds TSB Bank plc 0.280% 5/3/11 125,000 125,000 Lloyds TSB Bank plc 0.290% 5/9/11 710,000 710,000 Lloyds TSB Bank plc 0.290% 5/31/11 360,000 360,000 National Australia Bank Ltd. 0.430% 6/3/11 745,000 745,000 National Australia Bank Ltd. 0.400% 6/30/11 198,000 198,007 National Australia Bank Ltd. 0.390% 7/5/11 750,000 750,000 National Australia Bank Ltd. 0.360% 7/12/11 360,000 360,000 National Australia Bank Ltd. 0.355% 7/20/11 230,000 230,004 National Australia Bank Ltd. 0.340% 8/3/11 150,000 150,000 National Australia Bank Ltd. 0.360% 8/10/11 100,000 100,002 National Australia Bank Ltd. 0.360% 8/11/11 500,000 500,011 Royal Bank of Scotland plc 0.270% 4/21/11 500,000 500,000 Toronto Dominion Bank 0.250% 4/4/11 300,000 300,000 Toronto Dominion Bank 0.250% 4/14/11 250,000 250,000 Toronto Dominion Bank 0.270% 5/9/11 247,000 247,000 11,111,024 Yankee Certificates of Deposit (21.3%) Abbey National Treasury Services plc (US Branch) 0.850% 3/1/11 461,000 461,000 Abbey National Treasury Services plc (US Branch) 0.300% 3/9/11 250,000 250,000 Abbey National Treasury Services plc (US Branch) 0.750% 3/21/11 500,000 500,000 Abbey National Treasury Services plc (US Branch) 0.740% 4/20/11 500,000 500,000 Abbey National Treasury Services plc (US Branch) 0.740% 5/3/11 530,000 530,000 Abbey National Treasury Services plc (US Branch) 0.450% 6/1/11 400,000 400,000 Bank of Montreal (Chicago Branch) 0.270% 3/1/11 450,000 450,000 Bank of Montreal (Chicago Branch) 0.270% 3/1/11 194,000 194,000 Bank of Montreal (Chicago Branch) 0.270% 3/9/11 164,000 164,000 Bank of Montreal (Chicago Branch) 0.270% 3/10/11 121,000 121,000 Bank of Montreal (Chicago Branch) 0.230% 3/22/11 500,000 500,000 Bank of Nova Scotia (Houston Branch) 0.280% 3/7/11 269,000 269,000 14 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Bank of Nova Scotia (Houston Branch) 0.290% 3/7/11 506,000 506,000 Bank of Nova Scotia (Houston Branch) 0.270% 4/14/11 600,000 600,000 Bank of Nova Scotia (Houston Branch) 0.270% 5/11/11 99,000 99,000 Bank of Nova Scotia (Houston Branch) 0.270% 5/12/11 100,000 100,000 Bank of Nova Scotia (Houston Branch) 0.280% 5/18/11 50,000 50,001 Bank of Nova Scotia (Houston Branch) 0.270% 5/23/11 545,000 545,000 Bank of Nova Scotia (Houston Branch) 0.340% 6/13/11 398,000 398,000 Bank of Nova Scotia (Houston Branch) 0.330% 8/9/11 675,000 675,000 DNB NOR Bank ASA (New York Branch) 0.290% 4/5/11 200,000 200,000 DNB NOR Bank ASA (New York Branch) 0.290% 4/20/11 405,000 405,000 DNB NOR Bank ASA (New York Branch) 0.280% 5/2/11 300,000 300,000 DNB NOR Bank ASA (New York Branch) 0.280% 5/3/11 475,000 475,000 Lloyds TSB Bank plc (New York Branch) 0.270% 3/10/11 435,000 435,000 Nordea Bank Finland plc (New York Branch) 0.280% 5/3/11 500,000 500,000 Nordea Bank Finland plc (New York Branch) 0.370% 7/5/11 247,000 247,000 Nordea Bank Finland plc (New York Branch) 0.380% 7/18/11 394,000 394,000 Nordea Bank Finland plc (New York Branch) 0.370% 7/21/11 200,000 200,000 Nordea Bank Finland plc (New York Branch) 0.350% 8/2/11 500,000 500,000 Nordea Bank Finland plc (New York Branch) 0.350% 8/4/11 300,000 300,000 Nordea Bank Finland plc (New York Branch) 0.410% 8/26/11 250,000 250,074 Rabobank Nederland NV (New York Branch) 0.330% 3/7/11 350,000 350,000 Rabobank Nederland NV (New York Branch) 0.335% 3/16/11 92,000 92,001 Rabobank Nederland NV (New York Branch) 0.325% 4/1/11 150,000 150,001 Rabobank Nederland NV (New York Branch) 0.310% 5/5/11 995,000 995,000 Rabobank Nederland NV (New York Branch) 0.370% 7/14/11 500,000 500,000 Rabobank Nederland NV (New York Branch) 0.370% 8/3/11 535,000 535,000 Rabobank Nederland NV (New York Branch) 0.350% 9/1/11 645,000 645,000 Royal Bank of Canada (New York Branch) 0.310% 3/10/11 742,000 742,000 Royal Bank of Canada (New York Branch) 0.320% 6/7/11 1,250,000 1,250,000 Royal Bank of Canada (New York Branch) 0.330% 8/14/11 260,000 260,000 Svenska Handelsbanken (New York Branch) 0.280% 3/10/11 150,000 150,000 Svenska Handelsbanken (New York Branch) 0.310% 5/4/11 500,000 500,000 Svenska Handelsbanken (New York Branch) 0.280% 6/1/11 625,000 625,000 Svenska Handelsbanken (New York Branch) 0.360% 7/28/11 496,000 496,000 Svenska Handelsbanken (New York Branch) 0.360% 8/1/11 497,000 497,000 Svenska Handelsbanken (New York Branch) 0.350% 8/4/11 100,000 100,000 Svenska Handelsbanken (New York Branch) 0.355% 8/24/11 900,000 900,000 Toronto Dominion Bank (New York Branch) 0.250% 3/7/11 100,000 100,000 Toronto Dominion Bank (New York Branch) 0.250% 3/9/11 250,000 250,000 Toronto Dominion Bank (New York Branch) 0.300% 3/10/11 25,000 25,000 Toronto Dominion Bank (New York Branch) 0.240% 3/14/11 300,000 300,000 Toronto Dominion Bank (New York Branch) 0.280% 3/21/11 297,000 297,000 Toronto Dominion Bank (New York Branch) 0.280% 3/22/11 198,000 198,000 Toronto Dominion Bank (New York Branch) 0.300% 5/16/11 247,000 247,000 Toronto Dominion Bank (New York Branch) 0.330% 5/26/11 495,000 495,000 Toronto Dominion Bank (New York Branch) 0.330% 6/1/11 492,000 492,000 Westpac Banking Corp. (New York Branch) 0.350% 6/3/11 500,000 500,000 23,209,077 Total Certificates of Deposit (Cost $35,751,101) 35,751,101 15 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Repurchase Agreements (6.6%) Barclays Capital Inc. (Dated 1/4/11, Repurchase Value $392,128,000, collateralized by Federal Home Loan Bank 0.750%, 12/21/11, Federal Home Loan Mortgage Corp. 3.000%4.750%, 7/28/141/19/16, and Federal National Mortgage Assn. 0.000%1.625%, 8/8/1110/26/15) 0.200% 3/4/11 392,000 392,000 Barclays Capital Inc. (Dated 2/25/11, Repurchase Value $1,250,307,000, collateralized by Federal Farm Credit Bank 0.000%6.260%, 3/11/118/3/37, Federal Home Loan Bank 0.000%5.750%, 3/1/117/15/36, Federal Home Loan Mortgage Corp. 0.000%6.750%, 3/7/119/15/29, Federal National Mortgage Assn. Discount Note 4/20/116/15/11, and Federal National Mortgage Assn. 0.000%6.160%, 3/15/117/15/37) 0.150% 3/7/11 1,250,000 1,250,000 Barclays Capital Inc. (Dated 2/9/11, Repurchase Value $630,084,000, collateralized by U.S. Treasury Inflation Indexed Note 1.875%2.375%, 7/15/131/15/17) 0.160% 3/7/11 630,000 630,000 BNP Paribas Securities Corp. (Dated 2/28/11, Repurchase Value $111,210,000, collateralized by U.S. Treasury Note 0.500%, 10/15/13) 0.170% 3/1/11 111,209 111,209 Deutsche Bank Securities, Inc. (Dated 2/25/11, Repurchase Value $1,250,307,000, collateralized by Federal Farm Credit Bank 0.000%6.280%, 3/4/1112/16/15, Federal Home Loan Bank 0.000%5.750%, 3/10/113/13/20, Federal Home Loan Mortgage Corp. 0.000%6.750%, 3/15/117/15/32, Federal National Mortgage Assn. Discount Note 4/6/11, and Federal National Mortgage Assn. 0.000%7.250%, 3/8/117/15/37) 0.150% 3/7/11 1,250,000 1,250,000 Deutsche Bank Securities, Inc. (Dated 1/10/11, Repurchase Value $1,000,295,000, collateralized by U.S. Treasury Bill 0.000%, 3/10/11, U.S. Treasury Inflation Indexed Note 1.250%3.375%, 4/15/111/15/20, U.S. Treasury Inflation Indexed Bond 1.750%3.375%, 1/15/284/15/32, U.S. Treasury Note 0.375%5.125%, 5/15/1210/31/16, and U.S. Treasury Bond 4.375%, 5/15/40) 0.180% 3/7/11 1,000,000 1,000,000 16 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Goldman Sachs & Co. (Dated 2/28/11, Repurchase Value $245,001,000, collateralized by Federal Home Loan Mortgage Corp. 0.000%4.500%, 6/20/111/15/13) 0.180% 3/1/11 245,000 245,000 RBC Capital Markets Corp. (Dated 2/28/11, Repurchase Value $50,000,000, collateralized by U.S. Treasury Note 2.125%, 2/29/16) 0.170% 3/1/11 50,000 50,000 RBS Securities, Inc. (Dated 2/28/11, Repurchase Value $391,096,000, collateralized by U.S. Treasury Note 1.750%4.500%, 11/30/111/31/14) 0.150% 3/7/11 391,000 391,000 RBS Securities, Inc. (Dated 2/9/11, Repurchase Value $420,052,000, collateralized by U.S. Treasury Note 2.000%4.500%, 11/30/1111/30/13, and U.S. Treasury Bond 6.000%, 2/15/26) 0.160% 3/7/11 420,000 420,000 RBS Securities, Inc. (Dated 2/4/11, Repurchase Value $421,065,000, collateralized by U.S. Treasury Bill 0.000%, 3/3/1112/15/11, and U.S. Treasury Note 2.125%, 2/29/16) 0.180% 3/7/11 421,000 421,000 Societe Generale (Dated 2/28/11, Repurchase Value $600,003,000, collateralized by U.S. Treasury Bill 0.000%, 8/25/11, and U.S. Treasury Inflation Indexed Note 1.875%2.500%, 7/15/137/15/19) 0.160% 3/1/11 600,000 600,000 Societe Generale (Dated 2/28/11, Repurchase Value $145,001,000, collateralized by U.S. Treasury Inflation Indexed Bond 3.625%, 4/15/28) 0.170% 3/1/11 145,000 145,000 Societe Generale (Dated 2/25/11, Repurchase Value $300,074,000, collateralized by Federal Home Loan Bank 0.000%5.000%, 3/11/116/12/20, Federal Home Loan Mortgage Corp. 0.000%5.500%, 6/20/112/9/15, and Federal National Mortgage Assn. 0.375%5.625%, 3/23/117/15/37) 0.150% 3/7/11 300,000 300,000 Total Repurchase Agreements (Cost $7,205,209) 7,205,209 Shares Money Market Fund (1.3%) 5 Vanguard Municipal Cash Management Fund (Cost $1,402,395) 0.231% 1,402,395,308 1,402,395 17 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Tax-Exempt Municipal Bonds (3.1%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.250% 3/7/11 19,500 19,500 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.230% 3/7/11 35,400 35,400 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.280% 3/7/11 39,315 39,315 Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.240% 3/7/11 79,000 79,000 Bi-State Development Agency of the Missouri-Illinois Metropolitan District VRDO 0.270% 3/7/11 29,800 29,800 Birmingham AL Public Educational Building Student Housing Revenue (University of Alabama at Birmingham Project) VRDO 0.260% 3/7/11 17,100 17,100 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.180% 3/7/11 17,425 17,425 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.200% 3/7/11 58,300 58,300 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.200% 3/7/11 95,000 95,000 Boone County KY Pollution Control Revenue (Duke Energy Kentucky Inc. Project) VRDO 0.220% 3/7/11 19,000 19,000 California Health Facilities Financing Authority Revenue (Stanford Hospital) VRDO 0.230% 3/7/11 66,500 66,500 California Housing Finance Agency Home Mortgage Revenue VRDO 0.230% 3/7/11 24,845 24,845 California Housing Finance Agency Home Mortgage Revenue VRDO 0.260% 3/7/11 15,200 15,200 California Infrastructure & Economic Development Bank Revenue (Orange County Performing Arts Center) VRDO 0.200% 3/7/11 35,900 35,900 California Statewide Communities Development Authority Revenue (Los Angeles County Museum of Art Project) VRDO 0.200% 3/7/11 19,000 19,000 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.240% 3/7/11 22,100 22,100 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.250% 3/7/11 24,000 24,000 Colorado Health Facilities Authority Revenue (Adventist Health System/Sunbelt Obligated Group) VRDO 0.250% 3/7/11 12,150 12,150 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.260% 3/7/11 21,100 21,100 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.180% 3/7/11 35,000 35,000 Curators of the University of Missouri System Facilities Revenue VRDO 0.240% 3/7/11 43,900 43,900 18 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.270% 3/7/11 76,100 76,100 District of Columbia Revenue (George Washington University) VRDO 0.290% 3/7/11 27,560 27,560 District of Columbia Revenue (Georgetown University) VRDO 0.230% 3/7/11 7,575 7,575 District of Columbia Revenue (Georgetown University) VRDO 0.230% 3/7/11 17,200 17,200 District of Columbia Revenue (Washington Drama Society) VRDO 0.250% 3/7/11 20,375 20,375 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.250% 3/7/11 10,600 10,600 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) VRDO 0.250% 3/7/11 42,000 42,000 Harris County TX Health Facilities Development Corp. Hospital Revenue (Baylor College of Medicine) VRDO 0.240% 3/7/11 42,500 42,500 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 3/7/11 17,200 17,200 Illinois Development Finance Authority Revenue (Chicago Horticultural Society) VRDO 0.270% 3/7/11 16,300 16,300 Illinois Finance Authority Pollution Control Revenue (Commonwealth Edison Co. Project) VRDO 0.260% 3/7/11 29,400 29,400 Illinois Finance Authority Revenue (Carle Healthcare System) VRDO 0.210% 3/7/11 44,665 44,665 Illinois Finance Authority Revenue (Ingalls Health System) VRDO 0.270% 3/7/11 43,000 43,000 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.260% 3/7/11 18,480 18,480 Illinois Finance Authority Revenue (Loyola University Health System) VRDO 0.260% 3/7/11 35,450 35,450 Illinois Finance Authority Revenue (Museum of Science & Industry) VRDO 0.270% 3/7/11 13,000 13,000 Indiana Development Finance Authority Educational Facilities Revenue (Indianapolis Museum of Art Inc. Project) VRDO 0.280% 3/7/11 14,400 14,400 Indiana Educational Facilities Authority Revenue (Wabash College) VRDO 0.280% 3/7/11 23,940 23,940 Jacksonville FL Capital Project Revenue VRDO 0.270% 3/7/11 26,400 26,400 Kansas City MO Industrial Development Authority Revenue (Downtown Redevelopment District) VRDO 0.280% 3/7/11 27,535 27,535 Kansas City MO Industrial Development Authority Revenue (Downtown Redevelopment District) VRDO 0.280% 3/7/11 11,220 11,220 6 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.310% 3/7/11 13,000 13,000 Los Angeles CA Wastewater System Revenue VRDO 0.180% 3/7/11 37,400 37,400 Los Angeles CA Wastewater System Revenue VRDO 0.200% 3/7/11 20,400 20,400 Los Angeles CA Wastewater System Revenue VRDO 0.250% 3/7/11 27,740 27,740 19 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Los Angeles CA Wastewater System Revenue VRDO 0.250% 3/7/11 23,200 23,200 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.220% 3/7/11 18,855 18,855 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.240% 3/7/11 49,365 49,365 Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.270% 3/7/11 15,130 15,130 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.250% 3/7/11 30,160 30,160 Massachusetts Health & Educational Facilities Authority Revenue (Bentley College) VRDO 0.230% 3/7/11 21,900 21,900 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.200% 3/7/11 19,320 19,320 6 Massachusetts State Transportation Fund Revenue TOB VRDO 0.310% 3/7/11 13,100 13,100 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue VRDO 0.240% 3/7/11 43,100 43,100 Miami-Dade County FL Special Obligation Revenue (Juvenile Courthouse Project) VRDO 0.220% 3/7/11 25,350 25,350 Michigan Higher Education Facilities Authority Revenue (Albion College) VRDO 0.260% 3/7/11 13,000 13,000 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.230% 3/7/11 45,400 45,400 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) VRDO 0.250% 3/7/11 32,925 32,925 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.250% 3/7/11 22,000 22,000 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) VRDO 0.230% 3/7/11 15,000 15,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.230% 3/7/11 18,000 18,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) VRDO 0.220% 3/7/11 84,100 84,100 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.250% 3/7/11 38,730 38,730 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.230% 3/7/11 19,600 19,600 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.230% 3/7/11 32,800 32,800 New Mexico Finance Authority Transportation Revenue VRDO 0.260% 3/7/11 48,900 48,900 New York City NY GO VRDO 0.200% 3/7/11 58,550 58,550 New York City NY GO VRDO 0.230% 3/7/11 29,800 29,800 New York City NY GO VRDO 0.260% 3/7/11 11,775 11,775 New York City NY GO VRDO 0.260% 3/7/11 9,825 9,825 20 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Carnegie Park) VRDO 0.230% 3/7/11 39,505 39,505 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Monterey) VRDO 0.220% 3/7/11 21,980 21,980 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.250% 3/7/11 8,100 8,100 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.230% 3/7/11 31,085 31,085 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.230% 3/7/11 30,885 30,885 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.220% 3/7/11 20,500 20,500 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.260% 3/7/11 42,300 42,300 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.250% 3/7/11 17,300 17,300 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.240% 3/7/11 31,500 31,500 New York State Housing Finance Agency Housing Revenue (330 West 39th Street) VRDO 0.260% 3/7/11 26,100 26,100 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.250% 3/7/11 12,800 12,800 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.260% 3/7/11 24,400 24,400 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.230% 3/7/11 10,375 10,375 North Texas Tollway Authority System Revenue VRDO 0.250% 3/7/11 35,100 35,100 Oakland University of Michigan Revenue VRDO 0.270% 3/7/11 8,900 8,900 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) VRDO 0.250% 3/7/11 25,000 25,000 Ohio State University General Receipts Revenue VRDO 0.220% 3/7/11 29,525 29,525 Ohio State University General Receipts Revenue VRDO 0.230% 3/7/11 115,300 115,300 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) VRDO 0.260% 3/7/11 45,065 45,065 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.270% 3/7/11 18,400 18,400 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.280% 3/7/11 57,850 57,850 Salem OH Hospital Facilities Revenue (Salem Community Hospital Project) VRDO 0.250% 3/7/11 14,000 14,000 6 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.310% 3/7/11 6,400 6,400 South Carolina Transportation Infrastructure Revenue VRDO 0.220% 3/7/11 47,300 47,300 21 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Southern California Public Power Authority Revenue (Palo Verde Project) VRDO 0.240% 3/7/11 11,200 11,200 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) VRDO 0.260% 3/7/11 18,400 18,400 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.280% 3/7/11 28,900 28,900 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.280% 3/7/11 42,400 42,400 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.280% 3/7/11 24,300 24,300 University of Alabama Birmingham Hospital Revenue VRDO 0.290% 3/7/11 24,100 24,100 University of South Florida Financing Corp. COP VRDO 0.250% 3/7/11 41,535 41,535 University of Texas Permanent University Fund Revenue VRDO 0.180% 3/7/11 66,605 66,605 University of Texas Permanent University Fund Revenue VRDO 0.180% 3/7/11 153,900 153,900 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.260% 3/7/11 16,000 16,000 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.260% 3/7/11 19,250 19,250 Virginia Small Business Financing Authority Health Facilities Revenue (Bon Secours Health System Inc.) VRDO 0.260% 3/7/11 7,200 7,200 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.280% 3/7/11 20,100 20,100 Washington County PA Authority Revenue (Girard Estate Project) VRDO 0.280% 3/7/11 11,345 11,345 Washington Health Care Facilities Authority Revenue (MultiCare Health System) VRDO 0.250% 3/7/11 24,975 24,975 Washington Health Care Facilities Authority Revenue (Swedish Health Services) VRDO 0.230% 3/7/11 20,500 20,500 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.250% 3/7/11 30,260 30,260 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.260% 3/7/11 31,200 31,200 Total Tax-Exempt Municipal Bonds (Cost $3,444,700) 3,444,700 Total Investments (102.7%) (Cost $112,141,522) 112,141,522 Other Assets and Liabilities (-2.7%) Other Assets 696,801 Liabilities (3,664,941) (2,968,140) Net Assets (100%) 109,173,382 22 Prime Money Market Fund At February 28, 2011, net assets consisted of: Amount ($000) Paid-in-Capital 109,165,475 Undistributed Net Investment Income  Accumulated Net Realized Gains 7,907 Net Assets 109,173,382 Investor SharesNet Assets Applicable to 88,451,537,150 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 88,467,369 Net Asset Value Per ShareInvestor Shares $1.00 Institutional SharesNet Assets Applicable to 20,703,285,798 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 20,706,013 Net Asset Value Per ShareInstitutional Shares $1.00 See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Adjustable-rate security. 4 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other accredited investors. At February 28, 2011, the aggregate value of these securities was $11,788,908,000, representing 10.8% of net assets. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2011, the aggregate value of these securities was $32,500,000. GOGeneral Obligation Bond. TOBTender Option Bond. VRDOVariable Rate Demand Obligation. See accompanying Notes, which are an integral part of the Financial Statements. 23 Prime Money Market Fund Statement of Operations Six Months Ended February 28, 2011 ($000) Investment Income Income Interest 1 159,999 Total Income 159,999 Expenses The Vanguard GroupNote B Investment Advisory Services 2,568 Management and AdministrativeInvestor Shares 80,772 Management and AdministrativeInstitutional Shares 4,968 Marketing and DistributionInvestor Shares 14,977 Marketing and DistributionInstitutional Shares 3,270 Custodian Fees 790 Shareholders ReportsInvestor Shares 338 Shareholders ReportsInstitutional Shares 48 Trustees Fees and Expenses 76 Total Expenses 107,807 Net Investment Income 52,192 Realized Net Gain (Loss) on Investment Securities Sold (9,380) Net Increase (Decrease) in Net Assets Resulting from Operations 42,812 1 Interest income from an affiliated company of the fund was $1,515,000. See accompanying Notes, which are an integral part of the Financial Statements. 24 Prime Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 52,192 118,919 Realized Net Gain (Loss) (9,380) 1,651 Net Increase (Decrease) in Net Assets Resulting from Operations 42,812 120,570 Distributions Net Investment Income Investor Shares (31,372) (78,239) Institutional Shares (20,820) (40,680) Realized Capital Gain Investor Shares   Institutional Shares   Total Distributions (52,192) (118,919) Capital Share Transactions Investor Shares (207,208) (7,395,143) Institutional Shares 1,598,423 784,242 Net Increase (Decrease) from Capital Share Transactions 1,391,215 (6,610,901) Total Increase (Decrease) 1,381,835 (6,609,250) Net Assets Beginning of Period 107,791,547 114,400,797 End of Period 109,173,382 107,791,547 See accompanying Notes, which are an integral part of the Financial Statements. 25 Prime Money Market Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .0003 .001 .013 .035 .051 .043 Net Realized and Unrealized Gain (Loss) on Investments       Total from Investment Operations .0003 .001 .013 .035 .051 .043 Distributions Dividends from Net Investment Income (.0003) (.001) (.013) (.035) (.051) (.043) Distributions from Realized Capital Gains       Total Distributions (.0003) (.001) (.013) (.035) (.051) (.043) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 1 0.04% 0.08% 1.31% 3.60% 5.23% 4.38% Ratios/Supplemental Data Net Assets, End of Period (Millions) $88,467 $88,684 $96,078 $92,483 $84,052 $64,578 Ratio of Total Expenses to Average Net Assets 0.23% 0.23% 0.28% 2 0.23% 0.24% 0.29% Ratio of Net Investment Income to Average Net Assets 0.07% 0.08% 1.25% 3.49% 5.10% 4.33% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 26 Prime Money Market Fund Financial Highlights Institutional Shares Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .001 .002 .015 .037 .053 .045 Net Realized and Unrealized Gain (Loss) on Investments       Total from Investment Operations .001 .002 .015 .037 .053 .045 Distributions Dividends from Net Investment Income (.001) (.002) (.015) (.037) (.053) (.045) Distributions from Realized Capital Gains       Total Distributions (.001) (.002) (.015) (.037) (.053) (.045) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 0.10% 0.22% 1.47% 3.75% 5.39% 4.58% Ratios/Supplemental Data Net Assets, End of Period (Millions) $20,706 $19,107 $18,323 $13,844 $10,022 $6,269 Ratio of Total Expenses to Average Net Assets 0.09% 0.09% 0.13% 1 0.08% 0.08% 0.09% Ratio of Net Investment Income to Average Net Assets 0.21% 0.22% 1.40% 3.64% 5.26% 4.53% The expense ratio and net income ratio for the current period have been annualized. 1 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 27 Prime Money Market Fund Notes to Financial Statements Vanguard Prime Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments of companies primarily operating in specific industries, particularly financial services; the issuers abilities to meet their obligations may be affected by economic developments in such industries. The fund offers two classes of shares, Investor Shares and Institutional Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Institutional Shares are designed for institutional investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that funds net asset value. 2. Repurchase Agreements: The fund invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (August 31, 20072010), and for the period ended February 28, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2011, the fund had contributed capital of $18,073,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 7.23% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. Beginning in July 2009, Vanguard and the board of trustees agreed to temporarily limit certain net operating expenses in excess of the funds daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. 28 Prime Money Market Fund C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). The funds investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the funds other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. Capital share transactions for each class of shares were: Six Months Ended Year Ended February 28, 2011 August 31, 2010 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 56,684,897 56,684,897 99,880,454 99,880,454 Issued in Lieu of Cash Distributions 30,625 30,625 76,231 76,231 Redeemed (56,922,730) (56,922,730) (107,351,828) (107,351,828) Net Increase (Decrease)Investor Shares (207,208) (207,208) (7,395,143) (7,395,143) Institutional Shares Issued 10,498,094 10,498,094 16,052,323 16,052,323 Issued in Lieu of Cash Distributions 20,182 20,182 39,524 39,524 Redeemed (8,919,853) (8,919,853) (15,307,605) (15,307,605) Net Increase (Decrease)Institutional Shares 1,598,423 1,598,423 784,242 784,242 E. In preparing the financial statements as of February 28, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 29 Federal Money Market Fund Fund Profile As of February 28, 2011 Financial Attributes Ticker Symbol VMFXX Expense Ratio 1 0.22% 7-Day SEC Yield 0.02% Average Weighted Maturity 49 days Sector Diversification (% of portfolio) U.S. Treasury Bills 15.6% U.S. Government Agency Obligations 81.2 Repurchase Agreements 3.2 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated December 23, 2010, and represents estimated costs for the current fiscal year. For the six months ended February 28, 2011, the annualized expense ratio was 0.22%. 30 Federal Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The funds 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): August 31, 2000, Through February 28, 2011 Govt Money Market Funds Average Fiscal Year Total Returns Total Returns 2001 5.41% 4.82% 2002 2.12 1.48 2003 1.11 0.64 2004 0.82 0.40 2005 2.26 1.73 2006 4.31 3.78 2007 5.17 4.58 2008 3.46 2.71 2009 1.06 0.43 2010 0.04 0.00 2011 0.01 0.00 7-day SEC yield (2/28/2011): 0.02% Government Money Market Funds Average: Derived from data provided by Lipper Inc. Note: For 2011, performance data reflect the six months ended February 28, 2011. Average Annual Total Returns: Periods Ended December 31, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Federal Money Market Fund 7/13/1981 0.02% 2.55% 2.35% See Financial Highlights for dividend information. 31 Federal Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2011 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The funds Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the Portfolio Holdings page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (103.0%) 2 Fannie Mae Discount Notes 0.200% 3/1/11 75,000 75,000 2 Fannie Mae Discount Notes 0.200% 3/2/11 109,333 109,332 2 Fannie Mae Discount Notes 0.240% 3/9/11 15,000 14,999 2 Fannie Mae Discount Notes 0.240% 3/16/11 138,567 138,553 2 Fannie Mae Discount Notes 0.240% 3/23/11 30,000 29,996 2 Fannie Mae Discount Notes 0.250% 4/6/11 30,000 29,993 2 Fannie Mae Discount Notes 0.180% 4/13/11 120,000 119,974 2 Fannie Mae Discount Notes 0.185% 4/20/11 85,000 84,978 2 Fannie Mae Discount Notes 0.180% 4/27/11 125,000 124,964 2 Fannie Mae Discount Notes 0.230% 6/8/11 43,462 43,435 2 Fannie Mae Discount Notes 0.230%0.240% 6/15/11 154,648 154,541 2 Fannie Mae Discount Notes 0.190% 6/20/11 75,000 74,956 2 Fannie Mae Discount Notes 0.250% 7/1/11 13,000 12,989 2 Fannie Mae Discount Notes 0.200% 7/8/11 6,800 6,795 2 Fannie Mae Discount Notes 0.190% 8/10/11 60,000 59,949 2 Fannie Mae Discount Notes 0.210% 8/17/11 4,000 3,996 2 Fannie Mae Discount Notes 0.200% 8/24/11 22,444 22,422 2 Federal Home Loan Bank Discount Notes 0.220% 3/2/11 41,567 41,567 2 Federal Home Loan Bank Discount Notes 0.190% 3/25/11 100,000 99,987 2 Federal Home Loan Bank Discount Notes 0.180% 4/15/11 320,000 319,928 2 Federal Home Loan Bank Discount Notes 0.190% 4/25/11 75,000 74,978 2 Federal Home Loan Bank Discount Notes 0.180%0.185% 4/27/11 30,000 29,991 2 Federal Home Loan Bank Discount Notes 0.200% 5/4/11 70,000 69,975 2 Federal Home Loan Bank Discount Notes 0.210% 5/12/11 45,000 44,981 2 Federal Home Loan Bank Discount Notes 0.220% 5/25/11 155,250 155,169 2 Federal Home Loan Bank Discount Notes 0.240% 6/1/11 35,555 35,533 2 Federal Home Loan Bank Discount Notes 0.230% 6/17/11 45,000 44,969 2 Federal Home Loan Bank Discount Notes 0.190% 8/17/11 85,000 84,924 Federal Home Loan Banks 0.182% 5/13/11 165,000 164,993 Federal Home Loan Banks 0.167% 7/25/11 70,000 69,982 Federal Home Loan Banks 0.184% 9/9/11 24,000 23,994 Federal Home Loan Banks 0.212% 9/23/11 41,000 40,995 Federal Home Loan Banks 0.231% 1/9/12 150,000 149,958 Federal Home Loan Banks 0.232% 1/23/12 25,000 24,994 Federal Home Loan Banks 0.228% 2/3/12 100,000 99,972 Federal Home Loan Mortgage Corp. 0.353% 4/7/11 500,000 499,996 32 Federal Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Federal Home Loan Mortgage Corp. 0.241% 8/5/11 95,000 94,996 Federal Home Loan Mortgage Corp. 0.225% 12/16/11 35,000 34,989 Federal Home Loan Mortgage Corp. 0.225% 2/16/12 75,000 74,971 Federal Home Loan Mortgage Corp. 0.201% 8/24/12 60,000 59,957 Federal National Mortgage Assn. 0.282% 8/23/12 150,000 150,023 Federal National Mortgage Assn. 0.294% 9/17/12 40,000 39,988 Federal National Mortgage Assn. 0.282% 11/23/12 70,000 69,963 2 Freddie Mac Discount Notes 0.240% 3/14/11 20,000 19,998 2 Freddie Mac Discount Notes 0.240% 3/21/11 70,371 70,362 2 Freddie Mac Discount Notes 0.180% 3/28/11 97,800 97,787 2 Freddie Mac Discount Notes 0.230% 4/18/11 10,000 9,997 2 Freddie Mac Discount Notes 0.230% 4/21/11 5,650 5,648 2 Freddie Mac Discount Notes 0.180%0.185% 5/2/11 153,082 153,033 2 Freddie Mac Discount Notes 0.180% 5/9/11 150,000 149,948 2 Freddie Mac Discount Notes 0.230% 5/23/11 14,619 14,611 2 Freddie Mac Discount Notes 0.240% 5/31/11 50,000 49,970 2 Freddie Mac Discount Notes 0.230% 6/13/11 60,000 59,960 2 Freddie Mac Discount Notes 0.240% 6/22/11 38,460 38,431 2 Freddie Mac Discount Notes 0.240% 6/27/11 80,000 79,937 2 Freddie Mac Discount Notes 0.200% 7/12/11 4,654 4,651 2 Freddie Mac Discount Notes 0.200% 7/18/11 85,000 84,934 2 Freddie Mac Discount Notes 0.250% 7/25/11 20,000 19,980 2 Freddie Mac Discount Notes 0.210% 8/8/11 4,504 4,500 United States Treasury Bill 0.190% 3/3/11 200,000 199,998 United States Treasury Bill 0.180% 3/10/11 120,000 119,995 United States Treasury Bill 0.190% 3/17/11 120,000 119,990 United States Treasury Bill 0.181% 5/19/11 100,000 99,960 United States Treasury Bill 0.196% 5/26/11 20,000 19,991 United States Treasury Bill 0.145%0.212% 6/2/11 310,000 309,876 United States Treasury Bill 0.190% 6/16/11 10,000 9,994 Total U.S. Government and Agency Obligations (Cost $5,452,196) 5,452,196 Repurchase Agreements (3.4%) Barclays Capital Inc. (Dated 1/4/11, Repurchase Value $20,007,000, collateralized by Federal Home Loan Bank 0.750%, 12/21/11, and Federal Home Loan Mortgage Corp. 0.875%, 10/28/13) 0.200% 3/4/11 20,000 20,000 BNP Paribas Securities Corp. (Dated 2/28/11, Repurchase Value $6,252,000, collateralized by U.S. Treasury Note 0.500%2.750%, 11/15/132/28/18) 0.170% 3/1/11 6,252 6,252 BNP Paribas Securities Corp. (Dated 1/11/11, Repurchase Value $100,030,000, collateralized by U.S. Treasury Inflation Indexed Bond 1.750%2.375%, 1/15/251/15/28, and U.S. Treasury Inflation Indexed Note 1.875%3.000%, 7/15/127/15/19) 0.180% 3/7/11 100,000 100,000 Deutsche Bank Securities, Inc. (Dated 1/11/11, Repurchase Value $50,015,000, collateralized by U.S. Treasury Inflation Indexed Note 1.375%, 7/15/18, and U.S. Treasury Note 4.500%, 11/30/11) 0.180% 3/7/11 50,000 50,000 33 Federal Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Societe Generale (Dated 2/28/11, Repurchase Value $5,000,000, collateralized by U.S. Treasury Inflation Indexed Bond 2.000%, 1/15/26) 0.170% 3/1/11 5,000 5,000 Total Repurchase Agreements (Cost $181,252) 181,252 Total Investments (106.4%) (Cost $5,633,448) 5,633,448 Other Assets and Liabilities (-6.4%) Other Assets 8,502 Liabilities (344,921) (336,419) Net Assets (100%) Applicable to 5,296,422,996 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 5,297,029 Net Asset Value per Share $1.00 Statement of Assets and Liabilities Assets Investments in Securities, at Value 5,633,448 Receivables for Capital Shares Issued 3,212 Other Assets 5,290 Total Assets 5,641,950 Liabilities Payables for Investment Securities Purchased 332,279 Payables for Capital Shares Redeemed 9,831 Other Liabilities 2,811 Total Liabilities 344,921 Net Assets 5,297,029 At February 28, 2011, net assets consisted of: Amount ($000) Paid-in-Capital 5,296,942 Undistributed Net Investment Income  Accumulated Net Realized Gains 87 Net Assets 5,297,029 See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Adjustable-rate security. See accompanying Notes, which are an integral part of the Financial Statements. 34 Federal Money Market Fund Statement of Operations Six Months Ended February 28, 2011 ($000) Investment Income Income Interest 6,727 Total Income 6,727 Expenses The Vanguard GroupNote B Investment Advisory Services 139 Management and Administrative 4,975 Marketing and Distribution 1,013 Custodian Fees 49 Shareholders Reports 22 Trustees Fees and Expenses 4 Total Expenses 6,202 Net Investment Income 525 Realized Net Gain (Loss) on Investment Securities Sold 24 Net Increase (Decrease) in Net Assets Resulting from Operations 549 See accompanying Notes, which are an integral part of the Financial Statements. 35 Federal Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 525 3,190 Realized Net Gain (Loss) 24 63 Net Increase (Decrease) in Net Assets Resulting from Operations 549 3,253 Distributions Net Investment Income (525) (3,190) Realized Capital Gain   Total Distributions (525) (3,190) Capital Share Transactions (at $1.00) Issued 247,820 617,905 Issued in Lieu of Cash Distributions 512 3,094 Redeemed (999,313) (3,959,429) Net Increase (Decrease) from Capital Share Transactions (750,981) (3,338,430) Total Increase (Decrease) (750,957) (3,338,367) Net Assets Beginning of Period 6,047,986 9,386,353 End of Period 5,297,029 6,047,986 See accompanying Notes, which are an integral part of the Financial Statements. 36 Federal Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding Year Ended August 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .0001 .0004 .011 .034 .051 .042 Net Realized and Unrealized Gain (Loss) on Investments       Total from Investment Operations .0001 .0004 .011 .034 .051 .042 Distributions Dividends from Net Investment Income (.0001) (.0004) (.011) (.034) (.051) (.042) Distributions from Realized Capital Gains       Total Distributions (.0001) (.0004) (.011) (.034) (.051) (.042) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 1 0.01% 0.04% 1.06% 3.46% 5.17% 4.31% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,297 $6,048 $9,386 $8,982 $7,672 $6,360 Ratio of Total Expenses to Average Net Assets 0.22% 0.22% 0.27% 2 0.23% 0.24% 0.29% Ratio of Net Investment Income to Average Net Assets 0.02% 0.04% 1.03% 3.33% 5.05% 4.25% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 0.02% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 37 Federal Money Market Fund Notes to Financial Statements Vanguard Federal Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments issued by the U.S. government or its agencies and instrumentalities, and repurchase agreements collateralized by such instruments. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Repurchase Agreements: The fund invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (August 31, 20072010), and for the period ended February 28, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2011, the fund had contributed capital of $900,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.36% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. Beginning in July 2009, Vanguard and the board of trustees agreed to temporarily limit certain net operating expenses in excess of the funds daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. 38 Federal Money Market Fund C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). At February 28, 2011, 100% of the funds investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. In preparing the financial statements as of February 28, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 39 Admiral Treasury Money Market Fund Fund Profile As of February 28, 2011 Financial Attributes Ticker Symbol VUSXX Expense Ratio 1 0.14% 7-Day SEC Yield 0.02% Average Weighted Maturity 55 days Sector Diversification (% of portfolio) U.S. Treasury Bills 100.0% The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated December 23, 2010, and represents estimated costs for the current fiscal year. For the six months ended February 28, 2011, the annualized expense ratio was 0.14%. 40 Admiral Treasury Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The funds 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): August 31, 2000, Through February 28, 2011 iMoneyNet Average Fiscal Year Total Returns Total Returns 2001 5.31% 4.73% 2002 2.15 1.58 2003 1.20 0.67 2004 0.91 0.39 2005 2.29 1.61 2006 4.22 3.54 2007 5.01 4.34 2008 3.08 2.08 2009 0.70 0.17 2010 0.03 0.00 2011 0.01 0.00 7-day SEC yield (2/28/2011): 0.02% iMoneyNet Money Fund Reports 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. Note: For 2011, performance data reflect the six months ended February 28, 2011. Average Annual Total Returns: Periods Ended December 31, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Admiral Treasury Money Market Fund 12/14/1992 0.01% 2.35% 2.27% See Financial Highlights for dividend information. 41 Admiral Treasury Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2011 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The funds Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the Portfolio Holdings page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (106.8%) United States Treasury Bill 0.175% 3/3/11 1,121,479 1,121,468 United States Treasury Bill 0.145%0.150% 3/10/11 1,200,000 1,199,956 United States Treasury Bill 0.140%0.145% 3/17/11 1,296,491 1,296,408 United States Treasury Bill 0.130% 3/24/11 1,219,000 1,218,899 United States Treasury Bill 0.180% 3/31/11 674,000 673,899 United States Treasury Bill 0.150% 4/7/11 1,357,000 1,356,791 United States Treasury Bill 0.150%0.165% 4/14/11 600,000 599,882 United States Treasury Bill 0.155%0.170% 4/21/11 1,025,000 1,024,769 United States Treasury Bill 0.155%0.170% 4/28/11 1,024,000 1,023,733 United States Treasury Bill 0.150%0.155% 5/5/11 1,416,500 1,416,113 United States Treasury Bill 0.150% 5/12/11 1,295,000 1,294,611 United States Treasury Bill 0.130% 5/19/11 1,371,000 1,370,609 United States Treasury Bill 0.110% 5/26/11 1,447,255 1,446,875 United States Treasury Bill 0.145% 6/2/11 1,321,000 1,320,516 United States Treasury Bill 0.225% 6/30/11 350,000 349,735 United States Treasury Bill 0.180% 7/14/11 573,000 572,613 United States Treasury Bill 0.185% 7/21/11 450,000 449,672 United States Treasury Bill 0.180% 7/28/11 224,000 223,833 Total U.S. Government and Agency Obligations (Cost $17,960,382) 17,960,382 Total Investments (106.8%) (Cost $17,960,382) 17,960,382 Other Assets and Liabilities (-6.8%) Other Assets 212,927 Liabilities (1,350,314) (1,137,387) Net Assets (100%) Applicable to 16,819,927,035 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 16,822,995 Net Asset Value per Share $1.00 42 Admiral Treasury Money Market Fund Market Value ($000) Statement of Assets and Liabilities Assets Investments in Securities, at Value 17,960,382 Receivables for Investment Securities Sold 199,992 Receivables for Capital Shares Issued 6,152 Other Assets 6,783 Total Assets 18,173,309 Liabilities Payables for Investment Securities Purchased 1,320,516 Payables for Capital Shares Redeemed 21,632 Other Liabilities 8,166 Total Liabilities 1,350,314 Net Assets 16,822,995 At February 28, 2011, net assets consisted of: Amount ($000) Paid-in-Capital 16,822,979 Undistributed Net Investment Income  Accumulated Net Realized Gains 16 Net Assets 16,822,995 See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. See accompanying Notes, which are an integral part of the Financial Statements. 43 Admiral Treasury Money Market Fund Statement of Operations Six Months Ended February 28, 2011 ($000) Investment Income Income Interest 13,645 Total Income 13,645 Expenses The Vanguard GroupNote B Investment Advisory Services 431 Management and Administrative 9,225 Marketing and Distribution 2,601 Custodian Fees 135 Shareholders Reports 33 Trustees Fees and Expenses 11 Total Expenses 12,436 Net Investment Income 1,209 Realized Net Gain (Loss) on Investment Securities Sold (17) Net Increase (Decrease) in Net Assets Resulting from Operations 1,192 See accompanying Notes, which are an integral part of the Financial Statements. 44 Admiral Treasury Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 1,209 6,087 Realized Net Gain (Loss) (17) 33 Net Increase (Decrease) in Net Assets Resulting from Operations 1,192 6,120 Distributions Net Investment Income (1,209) (6,087) Realized Capital Gain   Total Distributions (1,209) (6,087) Capital Share Transactions (at $1.00) Issued 485,942 1,061,537 Issued in Lieu of Cash Distributions 1,172 5,859 Redeemed (2,390,500) (7,775,844) Net Increase (Decrease) from Capital Share Transactions (1,903,386) (6,708,448) Total Increase (Decrease) (1,903,403) (6,708,415) Net Assets Beginning of Period 18,726,398 25,434,813 End of Period 16,822,995 18,726,398 See accompanying Notes, which are an integral part of the Financial Statements. 45 Admiral Treasury Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .0001 .0003 .007 .030 .049 .041 Net Realized and Unrealized Gain (Loss) on Investments       Total from Investment Operations .0001 .0003 .007 .030 .049 .041 Distributions Dividends from Net Investment Income (.0001) (.0003) (.007) (.030) (.049) (.041) Distributions from Realized Capital Gains       Total Distributions (.0001) (.0003) (.007) (.030) (.049) (.041) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 1 0.01% 0.03% 0.70% 3.08% 5.02% 4.22% Ratios/Supplemental Data Net Assets, End of Period (Millions) $16,823 $18,726 $25,435 $23,289 $20,064 $15,982 Ratio of Total Expenses to Average Net Assets 0.14% 0.14% 0.15% 2 0.10% 0.10% 0.13% Ratio of Net Investment Income to Average Net Assets 0.01% 0.03% 0.74% 2.98% 4.90% 4.15% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 46 Admiral Treasury Money Market Fund Notes to Financial Statements Vanguard Admiral Treasury Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments backed by the full faith and credit of the U.S. government. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (August 31, 20072010), and for the period ended February 28, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2011, the fund had contributed capital of $2,850,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 1.14% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. Beginning in July 2009, Vanguard and the board of trustees agreed to temporarily limit certain net operating expenses in excess of the funds daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). At February 28, 2011, 100% of the funds investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. In preparing the financial statements as of February 28, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 47 About Your Funds Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a funds gross income, directly reduce the investment return of the fund. A funds expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your funds costs in two ways:  Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The Ending Account Value shown is derived from the funds actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading Expenses Paid During Period.  Based on hypothetical 5% yearly return. This section is intended to help you compare your funds costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this casebecause the return used is not the funds actual returnthe results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your funds costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include the account service fee described in the prospectus (the fee does not apply to the Prime Money Market Funds Institutional Shares or the Admiral Treasury Money Market Fund). If such a fee were applied to your account, your costs would be higher. Your fund does not charge transaction fees, such as purchase or redemption fees, nor does it carry asales load. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the funds expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your funds current prospectus. 48 Six Months Ended February 28, 2011 Beginning Ending Expenses Account Value Account Value Paid During 8/31/2010 2/28/2011 Period Based on Actual Fund Return Prime Money Market Fund Investor Shares $1,000.00 $1,000.36 $1.14 Institutional Shares 1,000.00 1,001.04 0.45 Federal Money Market Fund $1,000.00 $1,000.09 $1.09 Admiral Treasury Money Market Fund $1,000.00 $1,000.07 $0.69 Based on Hypothetical 5% Yearly Return Prime Money Market Fund Investor Shares $1,000.00 $1,023.65 $1.15 Institutional Shares 1,000.00 1,024.35 0.45 Federal Money Market Fund $1,000.00 $1,023.70 $1.10 Admiral Treasury Money Market Fund $1,000.00 $1,024.10 $0.70 The calculations are based on expenses incurred in the most recent six-month period. The funds annualized six-month expense ratios for that period are: for the Prime Money Market Fund, 0.23% for Investor Shares and 0.09% for Institutional Shares; for the Federal Money Market Fund, 0.22%; and for the Admiral Treasury Money Market Fund, 0.14%. The dollar amounts shown as Expenses Paid are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 49 Glossary SEC Yields. A money market funds 7-day SEC yield is calculated by annualizing its income distributions for the previous seven days, as required by the U.S. Securities and Exchange Commission. Average Weighted Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid. The figure reflects the proportion of fund assets represented by each security. Credit Quality. The credit ratings assigned to fixed income securities are an indicator of risk. They represent a rating agencys assessment of the issuers ability to meet its obligations. For Vanguard money market funds, the Distribution by Credit Quality table was revised to include tier ratings for consistency with SEC Rule 2a-7 under the Investment Company Act of 1940, which governs money market funds. A First Tier security is one that is eligible for money market funds and that is rated in the highest category for short-term debt obligations by nationally recognized statistical rating organizations. An unrated security is considered to be First Tier if it represents quality comparable to that of a rated security, as determined in accordance with the SEC rule. A Second Tier security is one that is eligible for money market funds and is not a First Tier security. Expense Ratio. The percentage of a funds average net assets used to pay its annual administrative and advisory expenses. These expenses directly reduce returns to investors. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the funds investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. 50 This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your funds trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguards board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 179 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. Interested Trustee 1 and President (20062008) of Rohm and Haas Co. (chemicals); Director of Tyco International, Ltd. F. William McNabb III (diversified manufacturing and services) and Hewlett- Born 1957. Trustee Since July 2009. Chairman of the Packard Co. (electronic computer manufacturing); Board. Principal Occupation(s) During the Past Five Senior Advisor at New Mountain Capital; Trustee Years: Chairman of the Board of The Vanguard Group, of The Conference Board; Member of the Board of Inc., and of each of the investment companies served Managers of Delphi Automotive LLP (automotive by The Vanguard Group, since January 2010; Director components). of The Vanguard Group since 2008; Chief Executive Officer and President of The Vanguard Group and of Amy Gutmann each of the investment companies served by The Born 1949. Trustee Since June 2006. Principal Vanguard Group since 2008; Director of Vanguard Occupation(s) During the Past Five Years: President Marketing Corporation; Managing Director of The of the University of Pennsylvania; Christopher H. Vanguard Group (19952008). Browne Distinguished Professor of Political Science in the School of Arts and Sciences with secondary appointments at the Annenberg School for Commu- Independent Trustees nication and the Graduate School of Education of the University of Pennsylvania; Director of Emerson U. Fullwood Carnegie Corporation of New York, Schuylkill River Born 1948. Trustee Since January 2008. Principal Development Corporation, and Greater Philadelphia Occupation(s) During the Past Five Years: Executive Chamber of Commerce; Trustee of the National Chief Staff and Marketing Officer for North America Constitution Center; Chair of the Presidential and Corporate Vice President (retired 2008) of Xerox Commission for the Study of Bioethical Issues. Corporation (document management products and services); Executive in Residence and 2010 JoAnn Heffernan Heisen Distinguished Minett Professor at the Rochester Born 1950. Trustee Since July 1998. Principal Institute of Technology; Director of SPX Corporation Occupation(s) During the Past Five Years: Corporate (multi-industry manufacturing), the United Way of Vice President and Chief Global Diversity Officer Rochester, Amerigroup Corporation (managed health (retired 2008) and Member of the Executive care), the University of Rochester Medical Center, Committee (19972008) of Johnson & Johnson Monroe Community College Foundation, and North (pharmaceuticals/consumer products); Director of Carolina A&T University. Skytop Lodge Corporation (hotels), the University Medical Center at Princeton, the Robert Wood Rajiv L. Gupta Johnson Foundation, and the Center for Work Life Born 1945. Trustee Since December 2001. 2 Policy; Member of the Advisory Board of the Principal Occupation(s) During the Past Five Years: Maxwell School of Citizenship and Public Affairs Chairman and Chief Executive Officer (retired 2009) at Syracuse University. F. Joseph Loughrey Thomas J. Higgins Born 1949. Trustee Since October 2009. Principal Born 1957. Chief Financial Officer Since September Occupation(s) During the Past Five Years: President 2008. Principal Occupation(s) During the Past Five and Chief Operating Officer (retired 2009) and Vice Years: Principal of The Vanguard Group, Inc.; Chief Chairman of the Board (20082009) of Cummins Inc. Financial Officer of each of the investment companies (industrial machinery); Director of SKF AB (industrial served by The Vanguard Group since 2008; Treasurer machinery), Hillenbrand, Inc. (specialized consumer of each of the investment companies served by The services), the Lumina Foundation for Education, and Vanguard Group (19982008). Oxfam America; Chairman of the Advisory Council for the College of Arts and Letters and Member Kathryn J. Hyatt of the Advisory Board to the Kellogg Institute for Born 1955. Treasurer Since November 2008. Principal International Studies at the University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Treasurer of each of André F. Perold the investment companies served by The Vanguard Born 1952. Trustee Since December 2004. Principal Group since 2008; Assistant Treasurer of each of the Occupation(s) During the Past Five Years: George investment companies served by The Vanguard Group Gund Professor of Finance and Banking at the Harvard (19882008). Business School; Chair of the Investment Committee of HighVista Strategies LLC (private investment firm). Heidi Stam Born 1956. Secretary Since July 2005. Principal Alfred M. Rankin, Jr. Occupation(s) During the Past Five Years: Managing Born 1941. Trustee Since January 1993. Principal Director of The Vanguard Group, Inc., since 2006; Occupation(s) During the Past Five Years: Chairman, General Counsel of The Vanguard Group since 2005; President, and Chief Executive Officer of NACCO Secretary of The Vanguard Group and of each of the Industries, Inc. (forklift trucks/housewares/lignite); investment companies served by The Vanguard Group Director of Goodrich Corporation (industrial products/ since 2005; Director and Senior Vice President of aircraft systems and services) and the National Vanguard Marketing Corporation since 2005; Association of Manufacturers; Chairman of the Principal of The Vanguard Group (19972006). Federal Reserve Bank of Cleveland; Vice Chairman of University Hospitals of Cleveland; President of the Board of The Cleveland Museum of Art. Vanguard Senior Management Team Peter F. Volanakis R. Gregory Barton Michael S. Miller Born 1955. Trustee Since July 2009. Principal Mortimer J. Buckley James M. Norris Occupation(s) During the Past Five Years: President Kathleen C. Gubanich Glenn W. Reed and Chief Operating Officer (retired 2010) of Corning Paul A. Heller George U. Sauter Incorporated (communications equipment); Director of Corning Incorporated (20002010) and Dow Corning (20012010); Overseer of the Amos Tuck School of Chairman Emeritus and Senior Advisor Business Administration at Dartmouth College. John J. Brennan Chairman, 19962009 Executive Officers Chief Executive Officer and President, 19962008 Glenn Booraem Born 1967. Controller Since July 2010. Principal Occupation(s) During the Past Five Years: Principal Founder of The Vanguard Group, Inc.; Controller of each of John C. Bogle the investment companies served by The Vanguard Chairman and Chief Executive Officer, 19741996 Group since 2010; Assistant Controller of each of the investment companies served by The Vanguard Group (20012010). 1 Mr. McNabb is considered an interested person, as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the funds current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguards proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SECs website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SECs Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SECs website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q302 042011 Vanguard S&P Mid-Cap 400 Index Funds Semiannual Report February 28, 2011 Vanguard S&P Mid-Cap 400 Index Fund Vanguard S&P Mid-Cap 400 Value Index Fund Vanguard S&P Mid-Cap 400 Growth Index Fund > The Vanguard S&P Mid-Cap 400 Index Funds made their debut in a period of stock market strength, delivering double-digit returns since their inception. > All three funds closely tracked the returns of their benchmark indexes. > Information technology, energy, and industrial stocks were especially strong performers. Contents Your Funds Total Returns 1 Chairmans Letter 2 S&P Mid-Cap 400 Index Fund 6 S&P Mid-Cap 400 Value Index Fund 18 S&P Mid-Cap 400 Growth Index Fund 30 Trustees Approve Advisory Arrangement 41 Glossary 42 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Period Ended February 28, 2011 Ticker Total Returns Symbol Since Inception Vanguard S&P Mid-Cap 400 Index Fund ETF Shares (Inception: 9/7/2010) IVOO Market Price 28.76% Net Asset Value 28.75 S&P MidCap 400 Index 28.84 Mid-Cap Core Funds Average 1 27.59 Vanguard S&P Mid-Cap 400 Value Index Fund Institutional Shares (Inception: 11/2/2010) VMFVX 15.42% ETF Shares (Inception: 9/7/2010) IVOV Market Price 26.49 Net Asset Value 26.82 S&P MidCap 400 Value Index 26.96 Mid-Cap Value Funds Average 1 26.01 Vanguard S&P Mid-Cap 400 Growth Index Fund ETF Shares (Inception: 9/7/2010) IVOG Market Price 30.61% Net Asset Value 30.55 S&P MidCap 400 Growth Index 30.64 Mid-Cap Growth Funds Average 1 29.17 Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF ® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares market price was above or below the NAV. 1 Derived from data provided by Lipper Inc. 1 Chairmans Letter Dear Shareholder, In the brief period since their September 2010 inception, the Vanguard S&P Mid-Cap 400 Index Funds produced exceptional returns, benefiting from the broad-based rally among medium-sized stocks. The returns of the funds ETF Shares ranged from 26.82% for Vanguard S&P Mid-Cap 400 Value Index Fund to 30.55% for Vanguard S&P Mid-Cap 400 Growth Index Fund. (Returns are based on changes in the funds net asset values, adjusted to account for dividend distributions during the period.) Vanguard S&P Mid-Cap 400 Index Fund, a blend of the Growth and Value Funds, returned 28.75%. After the launch of the ETF Shares for all three funds, the S&P Mid-Cap 400 Value Index Fund introduced Institutional Shares. The new S&P Mid-Cap 400 Index Funds mark an extension of Vanguards equity indexing franchise, which now includes suites of broad-market portfolios benchmarked to the Russell, Standard & Poors, and MSCI indexes. Our research indicates that correlation among the returns of the indexes from all three providers is very high. We would expect limited differences in long-term performance from one providers index to another. 2 This report begins with a look at the investment environment throughout the full six months of the new funds fiscal half-year and then reviews the drivers of fund performance during their briefer period of operation. A fretful start, an optimistic finish for global stock markets Stock markets rallied from their midsummer malaise to produce exceptional returns for the six months ended February 28. At the start of the period, the U.S. economy seemed in danger of tipping back into recession. By the end, hopes were high that it had reached escape velocity, propelled by steady job growth and notable strength in the manufacturing sector. Smaller stocks, which are especially sensitive to the rhythms of the business cycle, produced the highest six-month returns. In Europe, investor optimism subdued sovereign-debt jitters, driving stock prices higher. Developed markets in the Pacific region perked up on signs of recovery in global trade. Australian stocks posted especially strong returns, benefiting from a surge in the prices of metals and other natural resources. Emerging stock markets trailed a few steps behind their developed-market counterparts. Most major currencies appreciated relative to the U.S. dollar, enhancing returns from abroad for U.S.-based investors. Market Barometer Total Returns Periods Ended February 28, 2011 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 28.65% 23.54% 3.17% Russell 2000 Index (Small-caps) 37.55 32.60 3.80 Dow Jones U.S. Total Stock Market Index 29.24 24.45 3.59 MSCI All Country World Index ex USA (International) 22.16 21.12 4.23 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 0.83% 4.93% 5.80% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 3.51 1.72 4.07 Citigroup Three-Month Treasury Bill Index 0.06 0.14 2.16 CPI Consumer Price Index 1.37% 2.11% 2.18% 3 Interest rates rose, depressing bond prices U.S. interest rates hovered near generational lows early in the period, but then moved higher, putting pressure on bond prices. For the six-month period, the broad taxable bond market produced a small negative return. The municipal bond market did worse. Corporate bonds outperformed government debt, as investors stretched for yield beyond government securities, where rates remained low by historical standards. As it has since December 2008, the Federal Reserve held its target for short-term interest rates near 0%. This stance kept the returns available from money market instruments, such as the 3-month Treasury bill, in the same neighborhood. Funds debuted amid stock market strength During their first few months of operation, the Vanguard S&P Mid-Cap 400 Index Funds benefited from general strength among midsized stocks. Information technology stocks were among the best performers, rallying on both consumer enthusiasm for platforms such as tablets and smart phones and signs that business investment is set to pick up. The strength of tech stocks helped all three funds but made an especially big contribution to Vanguard S&P Mid-Cap 400 Growth Index Fund. At the end of the period, tech stocks accounted for almost 24% of fund assets. Energy stocks delivered exceptional returns, reflecting rising oil prices and a gradual clearing of the clouds that have hung over energy stocks since the Gulf oil spill. The sector made significant contributions to all three funds. Industrials were another source of strength, particularly in Vanguard S&P Mid-Cap 400 Value Index Fund. Machinery makers and transportation companies performed well as activity on factory floors began to pick up. Weak spots were conspicuous by their absence. Utilities and telecommunication stocks produced some of the weakest returns, but that generally meant absolute returns in the double digits. All three funds succeeded in capturing most of the returns of their target indexes. Fund returns were within 14 basis points (0.14 percentage point) of the index results, a shortfall consistent with the costs of managing a real-world portfolio. Such performance is a tribute to Vanguard Quantitative Equity Group, the funds advisor, which has spent more than 35 years developing and refining index-fund management strategies. The funds low costs are an important ally in the advisors effort to capture the index return. 4 Solid building blocks for a long-term portfolio It would be wonderful if the exceptional returns produced during the funds first few months could be expected to continue forever. The stock market doesnt work that way, however. Returns are volatile, with periods of strength often followed by stretches of weakness. And, as we have seen in recent weeks, unpredictable events such as those in the Middle East, North Africa, and Japan can disrupt market trends. Thats why we counsel investors to develop allocations to stock, bond, and money market funds in proportions consistent with their goals and ability to withstand the stock markets occasionally sharp declines. The new Vanguard S&P Mid-Cap 400 Index Funds can be powerful building blocks in such a portfolio. They provide comprehensive, low-cost exposure to the U.S. stock markets midsized companies. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 14, 2011 Your Funds Performance at a Glance Inception Through February 28, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard S&P Mid-Cap 400 Index Fund ETF Shares (Inception: 9/7/2010) $49.95 $64.12 $0.180 $0.000 Vanguard S&P Mid-Cap 400 Value Index Fund Institutional Shares (Inception: 11/2/2010) $109.35 $125.65 $0.529 $0.000 ETF Shares (Inception: 9/7/2010) 49.86 62.96 0.256 0.000 Vanguard S&P Mid-Cap 400 Growth Index Fund ETF Shares (Inception: 9/7/2010) $50.04 $65.22 $0.100 $0.000 5 S&P Mid-Cap 400 Index Fund Fund Profile As of February 28, 2011 Portfolio Characteristics Target Broad Fund Index 1 Index 2 Number of Stocks 400 400 3,845 Median Market Cap $3.6B $3.6B $31.4B Price/Earnings Ratio 23.0x 23.0x 17.9x Price/Book Ratio 2.2x 2.2x 2.3x Yield 3 1.1% 1.3% 1.6% Return on Equity 14.0% 14.0% 19.2% Earnings Growth Rate 3.6% 3.6% 5.4% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 4 12%   Expense Ratio 5 ETF Shares 0.15% Short-Term Reserves 0.0%   Sector Diversification (% of equity exposure) Target Broad Fund Index 1 Index 2 Consumer Discretionary 14.1% 14.1% 11.8% Consumer Staples 3.6 3.6 9.1 Energy 6.6 6.6 11.6 Financials 20.0 20.0 16.6 Health Care 11.4 11.4 10.5 Industrials 15.0 15.0 11.4 Information Technology 16.2 16.2 18.9 Materials 6.7 6.7 4.5 Telecommunication Services 0.5 0.5 2.5 Utilities 5.9 5.9 3.1 Ten Largest Holdings 6 (% of total net assets) Cimarex Energy Co. Oil & Gas Exploration & Production 0.8% Edwards Lifesciences Health Care Corp. Equipment 0.8 Vertex Pharmaceuticals Inc. Biotechnology 0.8 BorgWarner Inc. Auto Parts & Equipment 0.7 New York Community Thrifts & Mortgage Bancorp Inc. Finance 0.7 Chipotle Mexican Grill Inc. Class A Restaurants 0.6 Bucyrus International Inc. Construction Class A & Farm Machinery & Heavy Trucks 0.6 Pride International Inc. Oil & Gas Drilling 0.6 Lubrizol Corp. Specialty Chemicals 0.6 Lam Research Corp. Semiconductor Equipment 0.6 Top Ten 6.8% Investment Focus 1 S&P MidCap 400 Index. 2 Dow Jones U.S. Total Stock Market Index. 3 30-day SEC yield for the fund; annualized dividend yield for the indexes. See the Glossary. 4 Annualized. 5 The expense ratio shown is from the prospectus dated September 7, 2010, and represents estimated costs for the current fiscal year. For the period ended February 28, 2011, the annualized expense ratio was 0.15%. 6 The holdings listed exclude any temporary cash investments and equity index products. 6 S&P Mid-Cap 400 Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Period Total Returns (%): September 7, 2010, Through February 28, 2011 Total Returns: Period Ended December 31, 2010 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Since Inception Date Inception ETF Shares 9/7/2010 Market Price 21.44% Net Asset Value 20.64 S&P Mid-Cap 400 Index Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value  Shares ($000) Common Stocks (100.0%) Consumer Discretionary (14.1%) * BorgWarner Inc. 1,240 96 * Chipotle Mexican Grill Inc. Class A 336 82 * Dollar Tree Inc. 1,358 68 Advance Auto Parts Inc. 912 57 PetSmart Inc. 1,276 52 Gentex Corp. 1,529 46 * NVR Inc. 62 45 Phillips-Van Heusen Corp. 725 44 * Fossil Inc. 557 43 Williams-Sonoma Inc. 1,152 42 Tractor Supply Co. 794 41 * Panera Bread Co. Class A 333 39 * LKQ Corp. 1,569 37 * Deckers Outdoor Corp. 418 37 Tupperware Brands Corp. 684 37 Sothebys 734 36 * Dicks Sporting Goods Inc. 963 36 * Mohawk Industries Inc. 614 36 * Toll Brothers Inc. 1,583 34 Foot Locker Inc. 1,689 34 American Eagle Outfitters Inc. 2,135 33 Guess? Inc. 692 31 * J Crew Group Inc. 697 30 Service Corp. International 2,652 29 * Warnaco Group Inc. 487 29 Polaris Industries Inc. 369 28 * Hanesbrands Inc. 1,049 27 Chicos FAS Inc. 1,927 26 * Aeropostale Inc. 1,011 26 * Under Armour Inc. Class A 385 25 * WMS Industries Inc. 626 25 * Lamar Advertising Co. Class A 627 24 John Wiley & Sons Inc. Class A 503 24 * Ascena Retail Group Inc. 760 24 Brinker International Inc. 998 24 Rent-A-Center Inc. 696 23 * Bally Technologies Inc. 589 23 * DreamWorks Animation SKG Inc. Class A 786 22 * Saks Inc. 1,771 22 * ITT Educational Services Inc. 284 22 Strayer Education Inc. 147 20 Aarons Inc. 805 19 * Cheesecake Factory Inc. 643 19 * Life Time Fitness Inc. 454 17 * Career Education Corp. 710 17 Wendys/Arbys Group Inc. Class A 3,559 17 * Office Depot Inc. 3,006 16 * Collective Brands Inc. 695 16 * Timberland Co. Class A 423 16 Thor Industries Inc. 457 15 * AnnTaylor Stores Corp. 628 15 Meredith Corp. 395 14 * New York Times Co. Class A 1,282 13 Matthews International Corp. Class A 322 12 Regis Corp. 618 11 MDC Holdings Inc. 406 11 KB Home 786 10 Bob Evans Farms Inc. 326 10 * Eastman Kodak Co. 2,917 10 American Greetings Corp. Class A 428 9 International Speedway Corp. Class A 320 9 Scholastic Corp. 268 8 * 99 Cents Only Stores 500 8 Ryland Group Inc. 476 8 * Boyd Gaming Corp. 598 6 * Scientific Games Corp. Class A 676 6 Barnes & Noble Inc. 424 6 Harte-Hanks Inc. 414 5 1,802 8 S&P Mid-Cap 400 Index Fund Market Value  Shares ($000) Consumer Staples (3.6%) Church & Dwight Co. Inc. 775 58 * Green Mountain Coffee Roasters Inc. 1,266 52 * Energizer Holdings Inc. 768 51 * Hansen Natural Corp. 752 43 * Smithfield Foods Inc. 1,811 42 Corn Products International Inc. 823 40 * Ralcorp Holdings Inc. 600 39 Alberto-Culver Co. Class B 937 35 * BJs Wholesale Club Inc. 595 29 Flowers Foods Inc. 822 22 Ruddick Corp. 465 17 Lancaster Colony Corp. 208 12 Universal Corp. 257 11 Tootsie Roll Industries Inc. 261 7 458 Energy (6.6%) Cimarex Energy Co. 921 107 * Pride International Inc. 1,907 79 * Plains Exploration & Production Co. 1,525 60 Arch Coal Inc. 1,763 59 SM Energy Co. 685 50 * Oceaneering International Inc. 588 49 Patterson-UTI Energy Inc. 1,677 46 * Forest Oil Corp. 1,230 44 Southern Union Co. 1,358 39 Tidewater Inc. 557 35 * Superior Energy Services Inc. 862 33 * Frontier Oil Corp. 1,157 32 * Dril-Quip Inc. 372 28 * Atwood Oceanics Inc. 606 27 * Unit Corp. 431 26 * Patriot Coal Corp. 986 23 * Bill Barrett Corp. 511 20 * Quicksilver Resources Inc. 1,273 20 * Northern Oil and Gas Inc. 564 18 * Helix Energy Solutions Group Inc. 1,132 17 * Exterran Holdings Inc. 701 16 * Comstock Resources Inc. 508 13 Overseas Shipholding Group Inc. 288 10 851 Financials (20.0%) New York Community Bancorp Inc. 4,754 89 Macerich Co. 1,411 71 AMB Property Corp. 1,827 66 SL Green Realty Corp. 856 65 * Affiliated Managers Group Inc. 561 60 Nationwide Health Properties Inc. 1,378 59 Federal Realty Investment Trust 668 56 Rayonier Inc. 877 54 Everest Re Group Ltd. 593 53 UDR Inc. 1,994 48 Reinsurance Group of America Inc. Class A 798 48 Alexandria Real Estate Equities Inc. 600 48 * MSCI Inc. Class A 1,295 46 Realty Income Corp. 1,274 46 Jones Lang LaSalle Inc. 463 46 Camden Property Trust 745 44 Essex Property Trust Inc. 341 42 Liberty Property Trust 1,243 42 Raymond James Financial Inc. 1,089 42 Eaton Vance Corp. 1,291 40 Regency Centers Corp. 893 40 HCC Insurance Holdings Inc. 1,257 39 Cullen/Frost Bankers Inc. 663 39 WR Berkley Corp. 1,290 39 Duke Realty Corp. 2,731 38 Waddell & Reed Financial Inc. Class A 931 38 Senior Housing Properties Trust 1,527 37 East West Bancorp Inc. 1,606 37 Arthur J Gallagher & Co. 1,162 36 SEI Investments Co. 1,583 36 Transatlantic Holdings Inc. 685 35 Old Republic International Corp. 2,761 35 Fidelity National Financial Inc. Class A 2,480 34 Weingarten Realty Investors 1,314 34 Commerce Bancshares Inc. 845 34 Brown & Brown Inc. 1,274 33 First Niagara Financial Group Inc. 2,285 33 BRE Properties Inc. 693 33 Taubman Centers Inc. 591 33 Jefferies Group Inc. 1,343 32 Mack-Cali Realty Corp. 930 32 Hospitality Properties Trust 1,350 31 City National Corp. 503 30 American Financial Group Inc. 853 30 Associated Banc-Corp 1,897 27 Protective Life Corp. 939 27 Apollo Investment Corp. 2,133 26 Highwoods Properties Inc. 777 26 Corporate Office Properties Trust 729 26 9 S&P Mid-Cap 400 Index Fund Market Value  Shares ($000) Omega Healthcare Investors Inc. 1,069 26 Bank of Hawaii Corp. 529 25 * SVB Financial Group 460 25 Aspen Insurance Holdings Ltd. 830 25 Valley National Bancorp 1,770 24 Fulton Financial Corp. 2,158 23 StanCorp Financial Group Inc. 502 23 Hanover Insurance Group Inc. 488 23 TCF Financial Corp. 1,379 22 Washington Federal Inc. 1,239 22 Synovus Financial Corp. 8,518 22 Prosperity Bancshares Inc. 506 21 FirstMerit Corp. 1,197 20 Greenhill & Co. Inc. 272 20 Webster Financial Corp. 801 19 First American Financial Corp. 1,131 18 NewAlliance Bancshares Inc. 1,136 18 Potlatch Corp. 430 17 Westamerica Bancorporation 314 16 Mercury General Corp. 383 16 Unitrin Inc. 536 16 Cathay General Bancorp 844 15 Trustmark Corp. 612 14 BancorpSouth Inc. 790 13 Astoria Financial Corp. 884 12 International Bancshares Corp. 590 11 Equity One Inc. 501 10 Cousins Properties Inc. 1,105 9 PacWest Bancorp 336 7 2,567 Health Care (11.4%) * Edwards Lifesciences Corp. 1,240 105 * Vertex Pharmaceuticals Inc. 2,215 103 * Henry Schein Inc. 1,003 69 Perrigo Co. 903 69 Beckman Coulter Inc. 752 63 * Mettler-Toledo International Inc. 356 61 * Hologic Inc. 2,830 57 * ResMed Inc. 1,640 52 Universal Health Services Inc. Class B 1,061 49 * IDEXX Laboratories Inc. 624 48 * Endo Pharmaceuticals Holdings Inc. 1,252 44 * Allscripts Healthcare Solutions Inc. 2,029 43 * Community Health Systems Inc. 1,004 41 * Covance Inc. 707 40 * United Therapeutics Corp. 543 37 Omnicare Inc. 1,257 36 Pharmaceutical Product Development Inc. 1,296 36 * Mednax Inc. 518 34 * Kinetic Concepts Inc. 684 33 * Gen-Probe Inc. 523 33 Lincare Holdings Inc. 1,067 31 * Health Net Inc. 1,036 30 Techne Corp. 402 29 * Health Management Associates Inc. Class A 2,752 28 Hill-Rom Holdings Inc. 684 26 Teleflex Inc. 438 26 * Bio-Rad Laboratories Inc. Class A 210 24 * VCA Antech Inc. 934 23 * Charles River Laboratories International Inc. 627 23 * LifePoint Hospitals Inc. 572 22 STERIS Corp. 641 22 Owens & Minor Inc. 687 21 Medicis Pharmaceutical Corp. Class A 655 21 Masimo Corp. 639 19 * Thoratec Corp. 637 18 * WellCare Health Plans Inc. 470 18 * Immucor Inc. 752 15 * Kindred Healthcare Inc. 424 11 1,460 Industrials (15.0%) Bucyrus International Inc. Class A 884 80 AMETEK Inc. 1,736 73 * Kansas City Southern 1,113 60 Manpower Inc. 884 56 * AGCO Corp. 1,014 55 KBR Inc. 1,637 54 Donaldson Co. Inc. 829 47 Hubbell Inc. Class B 655 44 SPX Corp. 547 44 Timken Co. 875 43 Gardner Denver Inc. 571 42 * URS Corp. 897 42 JB Hunt Transport Services Inc. 964 40 Nordson Corp. 368 40 * Terex Corp. 1,187 40 Pentair Inc. 1,077 40 * BE Aerospace Inc. 1,117 38 * Aecom Technology Corp. 1,286 37 IDEX Corp. 892 37 * Shaw Group Inc. 925 37 Waste Connections Inc. 1,249 36 * Oshkosh Corp. 987 35 Kennametal Inc. 897 34 Lincoln Electric Holdings Inc. 458 33 * Kirby Corp. 580 32 * Thomas & Betts Corp. 562 31 10 S&P Mid-Cap 400 Index Fund Market Value  Shares ($000) MSC Industrial Direct Co. Class A 488 31 Regal-Beloit Corp. 419 31 * Corrections Corp. of America 1,205 30 Harsco Corp. 873 30 Wabtec Corp. 520 29 Towers Watson & Co. Class A 491 29 Carlisle Cos. Inc. 666 29 Trinity Industries Inc. 873 27 * Copart Inc. 646 27 Acuity Brands Inc. 467 26 Graco Inc. 648 26 Alliant Techsystems Inc. 363 26 Valmont Industries Inc. 235 24 Landstar System Inc. 534 24 * Alaska Air Group Inc. 399 24 Crane Co. 500 24 Lennox International Inc. 487 24 * Clean Harbors Inc. 252 23 Woodward Inc. 642 21 * United Rentals Inc. 667 21 Con-way Inc. 602 20 Watsco Inc. 302 19 Alexander & Baldwin Inc. 444 19 GATX Corp. 499 17 * FTI Consulting Inc. 502 17 Herman Miller Inc. 614 16 Brinks Co. 508 16 HNI Corp. 484 15 Corporate Executive Board Co. 368 15 Deluxe Corp. 552 14 Rollins Inc. 680 13 * JetBlue Airways Corp. 2,162 12 Mine Safety Appliances Co. 330 12 * Korn/Ferry International 497 11 Werner Enterprises Inc. 476 11 * AirTran Holdings Inc. 1,456 11 Granite Construction Inc. 365 10 1,924 Information Technology (16.2%) * Lam Research Corp. 1,343 74 * Atmel Corp. 4,972 73 * Skyworks Solutions Inc. 1,996 72 * Rovi Corp. 1,209 67 * Riverbed Technology Inc. 1,596 66 * Trimble Navigation Ltd. 1,308 64 * Cree Inc. 1,176 62 * Avnet Inc. 1,649 56 * ANSYS Inc. 987 56 Factset Research Systems Inc. 503 53 * Arrow Electronics Inc. 1,256 49 * Informatica Corp. 1,018 48 * TIBCO Software Inc. 1,826 45 * Synopsys Inc. 1,621 45 * Polycom Inc. 930 44 * Alliance Data Systems Corp. 564 44 * Equinix Inc. 501 43 * MICROS Systems Inc. 878 42 Global Payments Inc. 870 42 Solera Holdings Inc. 765 39 * Rackspace Hosting Inc. 1,055 39 * Cypress Semiconductor Corp. 1,815 38 * Gartner Inc. 927 35 * Ingram Micro Inc. 1,713 34 Lender Processing Services Inc. 990 34 * NCR Corp. 1,727 33 * Vishay Intertechnology Inc. 1,809 32 ADTRAN Inc. 690 31 Broadridge Financial Solutions Inc. 1,356 31 * Parametric Technology Corp. 1,281 30 Jack Henry & Associates Inc. 937 30 National Instruments Corp. 954 30 * Cadence Design Systems Inc. 2,916 29 * Ciena Corp. 1,023 28 * Concur Technologies Inc. 495 26 Diebold Inc. 723 25 * Tech Data Corp. 509 25 * Itron Inc. 438 25 * AOL Inc. 1,171 24 * International Rectifier Corp. 754 24 * Fairchild Semiconductor International Inc. Class A 1,341 24 * Zebra Technologies Corp. 620 23 * RF Micro Devices Inc. 2,999 23 * Silicon Laboratories Inc. 474 22 * CoreLogic Inc. 1,145 21 * QLogic Corp. 1,144 21 * NeuStar Inc. Class A 800 20 DST Systems Inc. 386 20 * Mentor Graphics Corp. 1,207 19 * Convergys Corp. 1,320 19 Plantronics Inc. 516 18 Intersil Corp. Class A 1,375 18 * Quest Software Inc. 656 18 * Semtech Corp. 691 16 * Acxiom Corp. 861 15 * Digital River Inc. 428 14 * Integrated Device Technology Inc. 1,697 13 * ValueClick Inc. 872 13 * SRA International Inc. Class A 462 13 Fair Isaac Corp. 438 12 * ACI Worldwide Inc. 362 11 * Mantech International Corp. Class A 242 10 * Advent Software Inc. 341 10 2,080 11 S&P Mid-Cap 400 Index Fund Market Value  Shares ($000) Materials (6.7%) Lubrizol Corp. 712 77 Albemarle Corp. 997 57 Ashland Inc. 860 48 Reliance Steel & Aluminum Co. 812 45 Martin Marietta Materials Inc. 496 44 Steel Dynamics Inc. 2,366 44 Valspar Corp. 1,074 41 Sonoco Products Co. 1,126 41 Aptargroup Inc. 728 35 Compass Minerals International Inc. 355 33 RPM International Inc. 1,398 32 Packaging Corp. of America 1,112 32 Cabot Corp. 714 31 Cytec Industries Inc. 540 31 Rock-Tenn Co. Class A 422 29 Scotts Miracle-Gro Co. Class A 501 28 Temple-Inland Inc. 1,178 28 Greif Inc. Class A 336 22 Commercial Metals Co. 1,240 21 Carpenter Technology Corp. 485 20 Silgan Holdings Inc. 544 20 * Intrepid Potash Inc. 480 18 Sensient Technologies Corp. 539 18 Olin Corp. 879 16 * Louisiana-Pacific Corp. 1,445 15 NewMarket Corp. 107 14 Minerals Technologies Inc. 200 13 Worthington Industries Inc. 605 12 865 Telecommunication Services (0.5%) Telephone & Data Systems Inc. 996 33 * tw telecom inc Class A 1,641 31 64 Utilities (5.9%) National Fuel Gas Co. 895 65 OGE Energy Corp. 1,063 51 NSTAR 1,125 51 Energen Corp. 784 48 Alliant Energy Corp. 1,209 48 MDU Resources Group Inc. 2,053 44 UGI Corp. 1,197 38 NV Energy Inc. 2,565 38 Questar Corp. 1,911 34 DPL Inc. 1,299 34 Aqua America Inc. 1,500 34 Atmos Energy Corp. 985 33 AGL Resources Inc. 853 32 Westar Energy Inc. 1,214 32 Great Plains Energy Inc. 1,486 28 Hawaiian Electric Industries Inc. 1,032 25 Vectren Corp. 896 24 Cleco Corp. 670 22 WGL Holdings Inc. 560 21 IDACORP Inc. 536 20 Black Hills Corp. 422 13 PNM Resources Inc. 932 12 * Dynegy Inc. Class A 1,097 6 753 Total Common Stocks (Cost $11,341) 12,824 Total Investments (100.0%) (Cost $11,341) 12,824 Other Assets and Liabilities (0.0%) Other Assets 122 Liabilities (122)  Net Assets (100%) Applicable to 200,000 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 12,824 Net Asset Value Per ShareETF Shares $64.12 At February 28, 2011, net assets consisted of: Amount ($000) Paid-in Capital 11,286 Undistributed Net Investment Income 17 Accumulated Net Realized Gains 38 Unrealized Appreciation (Depreciation) 1,483 Net Assets 12,824  See Note A in Notes to Financial Statements. * Non-income-producing security. See accompanying Notes, which are an integral part of the Financial Statements. 12 S&P Mid-Cap 400 Index Fund Statement of Operations September 7, 2010 1 to February 28, 2011 ($000) Investment Income Income Dividends 49 Total Income 49 Expenses The Vanguard GroupNote B Management and Administrative 3 Custodian Fees 2 Total Expenses 5 Net Investment Income 44 Realized Net Gain (Loss) on Investment Securities Sold 80 Change in Unrealized Appreciation (Depreciation) of Investment Securities 1,483 Net Increase (Decrease) in Net Assets Resulting from Operations 1,607 1 Inception. See accompanying Notes, which are an integral part of the Financial Statements. 13 S&P Mid-Cap 400 Index Fund Statement of Changes in Net Assets September 7, 2010 1 to February 28, 2011 ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 44 Realized Net Gain (Loss) 80 Change in Unrealized Appreciation (Depreciation) 1,483 Net Increase (Decrease) in Net Assets Resulting from Operations 1,607 Distributions Net Investment Income Institutional Shares  ETF Shares (27) Realized Capital Gain Institutional Shares  ETF Shares  Total Distributions (27) Capital Share Transactions Institutional Shares (2) ETF Shares 11,246 Net Increase (Decrease) from Capital Share Transactions 11,244 Total Increase (Decrease) 12,824 Net Assets Beginning of Period  End of Period 2 12,824 1 Inception. 2 Net AssetsEnd of Period includes undistributed net investment income of $17,000. See accompanying Notes, which are an integral part of the Financial Statements. 14 S&P Mid-Cap 400 Index Fund Financial Highlights ETF Shares September 7, 2010 1 to For a Share Outstanding Throughout the Period February 28, 2011 Net Asset Value, Beginning of Period $49.95 Investment Operations Net Investment Income .264 Net Realized and Unrealized Gain (Loss) on Investments 14.086 Total from Investment Operations 14.350 Distributions Dividends from Net Investment Income (.180) Distributions from Realized Capital Gains  Total Distributions (.180) Net Asset Value, End of Period $64.12 Total Return 28.75% Ratios/Supplemental Data Net Assets, End of Period (Millions) $13 Ratio of Total Expenses to Average Net Assets 0.15% Ratio of Net Investment Income to Average Net Assets 1.26% Portfolio Turnover Rate 2 12% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 15 S&P Mid-Cap 400 Index Fund Notes to Financial Statements Vanguard S&P Mid-Cap 400 Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Institutional Shares and ETF Shares. Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. Institutional Shares were first issued on December 15, 2010. On December 17, 2010, the sole shareholder redeemed all shares. As of February 28, 2011, there were no investors in the Institutional share class. ETF Shares were first issued on September 7, 2010, and first offered to the public on September 9, 2010. ETF Shares are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Federal Income Taxes: The fund intends to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for its open federal income tax period ended February 28, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Dividend income is recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2011, the fund had contributed capital of $2,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.00% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). 16 S&P Mid-Cap 400 Index Fund At February 28, 2011, 100% of the funds investments were valued based on Level 1 inputs. D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The funds tax-basis capital gains and losses are determined only at the end of each fiscal year. During the period ended February 28, 2011, the fund realized $42,000 of net capital gains resulting from in-kind redemptionsin which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized gains to paid-in capital. At February 28, 2011, the cost of investment securities for tax purposes was $11,341,000. Net unrealized appreciation of investment securities for tax purposes was $1,483,000, consisting of unrealized gains of $1,524,000 on securities that had risen in value since their purchase and $41,000 in unrealized losses on securities that had fallen in value since their purchase. E. During the period ended February 28, 2011, the fund purchased $11,898,000 of investment securities and sold $637,000 of investment securities, other than temporary cash investments. F. Capital share transactions for each class of shares were: Inception 1 to February 28, 2011 Amount Shares ($000) (000) Institutional Shares Issued 155 1 Issued in Lieu of Cash Distributions   Redeemed (157) (1) Net Increase (Decrease)Institutional Shares (2)  ETF Shares Issued 11,246 200 Issued in Lieu of Cash Distributions   Redeemed   Net Increase (Decrease)ETF Shares 11,246 200 1 Inception was September 7, 2010, for ETF Shares and December 15, 2010, for Institutional Shares. On December 17, 2010, the sole shareholder in the Institutional share class redeemed all shares. As of February 28, 2011, there were no investors in the Institutional share class. G. In preparing the financial statements as of February 28, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 17 S&P Mid-Cap 400 Value Index Fund Fund Profile As of February 28, 2011 Portfolio Characteristics Target Broad Fund Index 1 Index 2 Number of Stocks 293 293 3,845 Median Market Cap $3.3B $3.3B $31.4B Price/Earnings Ratio 22.3x 22.3x 17.9x Price/Book Ratio 1.7x 1.7x 2.3x Yield 3 1.7% 1.6% Institutional Shares 1.7% ETF Shares 1.5% Return on Equity 11.3% 11.3% 19.2% Earnings Growth Rate 2.4% 2.4% 5.4% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 4 24%   Expense Ratio 5 Institutional Shares 0.08% ETF Shares 0.20% Short-Term Reserves 0.0%   Sector Diversification (% of equity exposure) Target Broad Fund Index 1 Index 2 Consumer Discretionary 8.6% 8.6% 11.8% Consumer Staples 3.8 3.8 9.1 Energy 7.8 7.8 11.6 Financials 26.5 26.5 16.6 Health Care 7.4 7.4 10.5 Industrials 17.3 17.3 11.4 Information Technology 9.0 9.0 18.9 Materials 8.7 8.7 4.5 Telecommunication Services 0.5 0.5 2.5 Utilities 10.4 10.4 3.1 Ten Largest Holdings 6 (% of total net assets) New York Community Thrifts & Mortgage Bancorp Inc. Finance 1.4% Pride International Inc. Oil & Gas Drilling 1.2 Plains Exploration Oil & Gas Exploration & Production Co. & Production 0.9 Avnet Inc. Technology Distributors 0.9 Manpower Inc. Human Resource & Employment Services 0.9 Vertex Pharmaceuticals Inc. Biotechnology 0.8 KBR Inc. Construction & Engineering 0.8 Everest Re Group Ltd. Reinsurance 0.8 OGE Energy Corp. Multi-Utilities 0.8 NSTAR Multi-Utilities 0.8 Top Ten 9.3% Investment Focus 1 S&P MidCap 400 Value Index. 2 Dow Jones U.S. Total Stock Market Index. 3 30-day SEC yield for the fund; annualized dividend yield for the indexes. See the Glossary. 4 Annualized. 5 The expense ratios shown are from the prospectus dated September 7, 2010, and represents estimated costs for the current fiscal year. For the period ended February 28, 2011, the annualized expense ratios were 0.08% for Institutional Shares and 0.20% for ETF Shares. 6 The holdings listed exclude any temporary cash investments and equity index products. 18 S&P Mid-Cap 400 Value Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Period Total Returns (%): September 7, 2010, Through February 28, 2011 Total Returns: Period Ended December 31, 2010 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Since Inception Date Inception Institutional Shares 11/2/2010 7.97% ETF Shares 9/7/2010 Market Price 19.32 Net Asset Value 18.66 See Financial Highlights for dividend and capital gains information. 19 S&P Mid-Cap 400 Value Index Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value  Shares ($000) Common Stocks (100.0%) Consumer Discretionary (8.6%) * NVR Inc. 134 98 * BorgWarner Inc. 1,106 86 * Mohawk Industries Inc. 1,335 78 Foot Locker Inc. 3,696 73 * Toll Brothers Inc. 3,427 73 Rent-A-Center Inc. 1,523 50 * Saks Inc. 3,820 47 Aarons Inc. 1,732 41 American Eagle Outfitters Inc. 2,649 41 * Hanesbrands Inc. 1,456 38 * Career Education Corp. 1,564 38 Wendys/Arbys Group Inc. Class A 7,643 36 * Office Depot Inc. 6,580 35 * Collective Brands Inc. 1,529 35 Thor Industries Inc. 1,007 33 Service Corp. International 2,787 30 * New York Times Co. Class A 2,807 29 Brinker International Inc. 1,118 26 Matthews International Corp. Class A 700 26 Regis Corp. 1,367 24 MDC Holdings Inc. 895 23 KB Home 1,715 23 Bob Evans Farms Inc. 721 23 * Eastman Kodak Co. 6,386 22 John Wiley & Sons Inc. Class A 440 21 American Greetings Corp. Class A 952 21 International Speedway Corp. Class A 695 19 Ryland Group Inc. 1,047 18 Scholastic Corp. 564 18 Meredith Corp. 502 18 * Timberland Co. Class A 458 17 * Boyd Gaming Corp. 1,317 14 * Scientific Games Corp. Class A 1,502 13 Barnes & Noble Inc. 929 12 Harte-Hanks Inc. 924 12 * 99 Cents Only Stores 556 9 1,220 Consumer Staples (3.8%) * Smithfield Foods Inc. 3,939 91 * Ralcorp Holdings Inc. 1,303 85 * Energizer Holdings Inc. 955 64 Church & Dwight Co. Inc. 844 64 * BJs Wholesale Club Inc. 1,296 63 Corn Products International Inc. 808 39 Ruddick Corp. 1,015 37 Alberto-Culver Co. Class B 917 34 Universal Corp. 565 24 Flowers Foods Inc. 845 22 Lancaster Colony Corp. 196 11 Tootsie Roll Industries Inc. 330 9 543 Energy (7.8%) * Pride International Inc. 4,168 173 * Plains Exploration & Production Co. 3,327 130 Patterson-UTI Energy Inc. 3,655 100 Cimarex Energy Co. 844 98 Southern Union Co. 2,957 84 Tidewater Inc. 1,220 76 * Frontier Oil Corp. 2,510 70 Arch Coal Inc. 2,083 70 * Unit Corp. 943 56 * Forest Oil Corp. 1,499 53 SM Energy Co. 629 46 * Helix Energy Solutions Group Inc. 2,505 39 * Exterran Holdings Inc. 1,501 34 20 S&P Mid-Cap 400 Value Index Fund Market Value  Shares ($000) * Comstock Resources Inc. 1,124 30 * Patriot Coal Corp. 1,079 26 Overseas Shipholding Group Inc. 635 21 1,106 Financials (26.5%) New York Community Bancorp Inc. 10,343 193 Everest Re Group Ltd. 1,298 115 Reinsurance Group of America Inc. Class A 1,738 105 AMB Property Corp. 2,639 96 Raymond James Financial Inc. 2,374 91 HCC Insurance Holdings Inc. 2,738 85 Cullen/Frost Bankers Inc. 1,447 85 WR Berkley Corp. 2,824 85 East West Bancorp Inc. 3,513 82 Transatlantic Holdings Inc. 1,503 77 Old Republic International Corp. 6,046 76 Fidelity National Financial Inc. Class A 5,390 75 Commerce Bancshares Inc. 1,842 74 First Niagara Financial Group Inc. 4,965 72 Hospitality Properties Trust 2,934 67 City National Corp. 1,101 65 American Financial Group Inc. 1,868 65 Alexandria Real Estate Equities Inc. 776 62 Rayonier Inc. 994 61 Associated Banc-Corp 4,109 59 Protective Life Corp. 2,034 58 Apollo Investment Corp. 4,632 57 UDR Inc. 2,335 57 Federal Realty Investment Trust 672 57 * Affiliated Managers Group Inc. 527 56 Liberty Property Trust 1,627 55 Nationwide Health Properties Inc. 1,282 55 Duke Realty Corp. 3,891 55 Valley National Bancorp 3,830 52 Fulton Financial Corp. 4,724 51 Regency Centers Corp. 1,127 51 StanCorp Financial Group Inc. 1,092 50 Hanover Insurance Group Inc. 1,071 50 Weingarten Realty Investors 1,915 50 Camden Property Trust 831 49 TCF Financial Corp. 3,014 49 Synovus Financial Corp. 18,644 48 Washington Federal Inc. 2,672 47 Mack-Cali Realty Corp. 1,363 46 Prosperity Bancshares Inc. 1,109 45 Jefferies Group Inc. 1,881 45 Essex Property Trust Inc. 364 45 Arthur J Gallagher & Co. 1,434 45 Senior Housing Properties Trust 1,828 45 FirstMerit Corp. 2,583 44 SEI Investments Co. 1,767 41 Webster Financial Corp. 1,740 40 Brown & Brown Inc. 1,500 39 NewAlliance Bancshares Inc. 2,495 39 First American Financial Corp. 2,476 39 BRE Properties Inc. 761 36 Realty Income Corp. 1,001 36 * SVB Financial Group 649 35 Bank of Hawaii Corp. 745 35 Mercury General Corp. 845 35 Unitrin Inc. 1,182 35 Eaton Vance Corp. 1,096 34 Highwoods Properties Inc. 1,004 34 Cathay General Bancorp 1,864 33 Trustmark Corp. 1,350 32 Aspen Insurance Holdings Ltd. 1,017 30 BancorpSouth Inc. 1,744 28 Astoria Financial Corp. 1,952 27 Omega Healthcare Investors Inc. 1,123 27 Potlatch Corp. 637 24 International Bancshares Corp. 1,254 24 Greenhill & Co. Inc. 306 22 Equity One Inc. 1,097 21 Cousins Properties Inc. 2,464 21 Westamerica Bancorporation 394 20 Taubman Centers Inc. 338 19 PacWest Bancorp 748 15 3,773 Health Care (7.4%) * Vertex Pharmaceuticals Inc. 2,557 119 * Community Health Systems Inc. 2,198 90 * Hologic Inc. 4,074 82 Beckman Coulter Inc. 953 79 Omnicare Inc. 2,752 79 * Henry Schein Inc. 1,007 70 * Health Net Inc. 2,269 67 Teleflex Inc. 949 55 * LifePoint Hospitals Inc. 1,251 49 Pharmaceutical Product Development Inc. 1,722 47 Owens & Minor Inc. 1,504 47 * Covance Inc. 678 38 Hill-Rom Holdings Inc. 913 35 * Charles River Laboratories International Inc. 753 27 Techne Corp. 369 26 21 S&P Mid-Cap 400 Value Index Fund Market Value  Shares ($000) * VCA Antech Inc. 1,024 26 STERIS Corp. 702 24 * Kindred Healthcare Inc. 937 23 * Bio-Rad Laboratories Inc. Class A 195 22 * WellCare Health Plans Inc. 495 19 Masimo Corp. 560 17 * Immucor Inc. 665 13 1,054 Industrials (17.3%) Manpower Inc. 1,937 123 KBR Inc. 3,585 118 * URS Corp. 1,965 92 * Terex Corp. 2,584 87 Pentair Inc. 2,342 87 * Aecom Technology Corp. 2,815 81 * Shaw Group Inc. 2,017 80 * Kansas City Southern 1,340 72 Harsco Corp. 1,911 65 Carlisle Cos. Inc. 1,448 62 AMETEK Inc. 1,406 59 Trinity Industries Inc. 1,893 59 * AGCO Corp. 1,060 58 Alliant Techsystems Inc. 791 57 Kennametal Inc. 1,306 50 SPX Corp. 608 49 Timken Co. 976 48 Donaldson Co. Inc. 835 47 Lincoln Electric Holdings Inc. 653 47 Hubbell Inc. Class B 670 45 Con-way Inc. 1,300 42 JB Hunt Transport Services Inc. 991 41 Alexander & Baldwin Inc. 980 41 Regal-Beloit Corp. 541 40 GATX Corp. 1,099 38 Towers Watson & Co. Class A 645 38 Nordson Corp. 339 37 Acuity Brands Inc. 644 36 IDEX Corp. 855 35 * Oshkosh Corp. 970 35 Brinks Co. 1,101 34 HNI Corp. 1,064 34 Landstar System Inc. 747 33 Waste Connections Inc. 1,121 33 Lennox International Inc. 639 31 * Kirby Corp. 560 31 Graco Inc. 740 30 MSC Industrial Direct Co. Class A 455 29 * Clean Harbors Inc. 310 29 * Corrections Corp. of America 1,125 28 Watsco Inc. 424 27 * JetBlue Airways Corp. 4,788 27 Wabtec Corp. 478 27 Mine Safety Appliances Co. 733 27 * United Rentals Inc. 848 26 * Thomas & Betts Corp. 456 25 * Korn/Ferry International 1,099 25 Werner Enterprises Inc. 1,052 25 Herman Miller Inc. 867 23 * AirTran Holdings Inc. 3,185 23 Granite Construction Inc. 810 23 * Alaska Air Group Inc. 358 21 Crane Co. 450 21 Deluxe Corp. 743 19 Valmont Industries Inc. 168 17 * FTI Consulting Inc. 519 17 Corporate Executive Board Co. 343 14 2,468 Information Technology (9.0%) * Avnet Inc. 3,608 123 * Arrow Electronics Inc. 2,750 108 * Lam Research Corp. 1,431 79 * Ingram Micro Inc. 3,721 74 * NCR Corp. 3,783 72 * Tech Data Corp. 1,107 55 Diebold Inc. 1,559 55 * AOL Inc. 2,535 53 * Trimble Navigation Ltd. 1,055 52 * CoreLogic Inc. 2,473 46 * Synopsys Inc. 1,659 46 * Convergys Corp. 2,893 41 Intersil Corp. Class A 2,954 38 * Cadence Design Systems Inc. 3,427 34 Broadridge Financial Solutions Inc. 1,455 33 * Parametric Technology Corp. 1,371 32 * Ciena Corp. 1,134 31 National Instruments Corp. 982 31 * Vishay Intertechnology Inc. 1,644 29 * International Rectifier Corp. 889 29 * Integrated Device Technology Inc. 3,646 28 * SRA International Inc. Class A 1,017 28 * Mentor Graphics Corp. 1,692 27 * Fairchild Semiconductor International Inc. Class A 1,265 22 DST Systems Inc. 422 22 * Acxiom Corp. 1,066 18 Fair Isaac Corp. 606 17 * Itron Inc. 288 16 Plantronics Inc. 407 14 * Mantech International Corp. Class A 263 11 * ValueClick Inc. 672 10 1,274 22 S&P Mid-Cap 400 Value Index Fund Market Value  Shares ($000) Materials (8.7%) Ashland Inc. 1,871 105 Reliance Steel & Aluminum Co. 1,772 98 Steel Dynamics Inc. 5,154 95 Valspar Corp. 2,338 89 Sonoco Products Co. 2,442 88 RPM International Inc. 3,063 70 Cabot Corp. 1,552 67 Cytec Industries Inc. 1,172 67 Martin Marietta Materials Inc. 714 64 Temple-Inland Inc. 2,562 60 Greif Inc. Class A 740 48 Commercial Metals Co. 2,715 45 Sensient Technologies Corp. 1,180 40 Aptargroup Inc. 749 36 Olin Corp. 1,889 35 Packaging Corp. of America 1,217 35 * Louisiana-Pacific Corp. 3,125 32 Scotts Miracle-Gro Co. Class A 534 30 Rock-Tenn Co. Class A 426 29 Minerals Technologies Inc. 439 29 Carpenter Technology Corp. 657 27 Worthington Industries Inc. 1,318 26 Silgan Holdings Inc. 608 22 1,237 Telecommunication Services (0.5%) Telephone & Data Systems Inc. 2,181 73 Utilities (10.4%) OGE Energy Corp. 2,315 111 NSTAR 2,460 111 Energen Corp. 1,707 104 Alliant Energy Corp. 2,631 104 MDU Resources Group Inc. 4,470 96 UGI Corp. 2,623 84 NV Energy Inc. 5,584 82 Questar Corp. 4,148 74 Atmos Energy Corp. 2,146 73 AGL Resources Inc. 1,853 71 Westar Energy Inc. 2,645 69 National Fuel Gas Co. 936 68 Great Plains Energy Inc. 3,221 62 Hawaiian Electric Industries Inc. 2,236 54 Vectren Corp. 1,939 51 Cleco Corp. 1,442 47 WGL Holdings Inc. 1,212 46 IDACORP Inc. 1,169 44 DPL Inc. 1,469 38 Aqua America Inc. 1,600 36 PNM Resources Inc. 2,058 27 Black Hills Corp. 466 14 * Dynegy Inc. Class A 2,458 14 1,480 Total Common Stocks (Cost $12,365) 14,228 Total Investments (100.0%) (Cost $12,365) 14,228 Other Assets and Liabilities (0.0%) Other Assets 32 Liabilities (31) 1 Net Assets (100%) 14,229 At February 28, 2011, net assets consisted of: Amount ($000) Paid-in Capital 12,136 Undistributed Net Investment Income 35 Accumulated Net Realized Gains 195 Unrealized Appreciation (Depreciation) 1,863 Net Assets 14,229 Institutional SharesNet Assets Applicable to 88,186 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 11,081 Net Asset Value Per Share Institutional Shares $125.65 ETF SharesNet Assets Applicable to 50,000 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,148 Net Asset Value Per Share ETF Shares $62.96  See Note A in Notes to Financial Statements. * Non-income-producing security. See accompanying Notes, which are an integral part of the Financial Statements. 23 S&P Mid-Cap 400 Value Index Fund Statement of Operations September 7, 2010 1 to February 28, 2011 ($000) Investment Income Income Dividends 100 Total Income 100 Expenses The Vanguard GroupNote B Management and AdministrativeInstitutional Shares 1 Management and AdministrativeETF Shares 2 Custodian Fees 3 Total Expenses 6 Net Investment Income 94 Realized Net Gain (Loss) on Investment Securities Sold 403 Change in Unrealized Appreciation (Depreciation) of Investment Securities 1,863 Net Increase (Decrease) in Net Assets Resulting from Operations 2,360 1 Inception. See accompanying Notes, which are an integral part of the Financial Statements. 24 S&P Mid-Cap 400 Value Index Fund Statement of Changes in Net Assets September 7, 2010 1 to February 28, 2011 ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 94 Realized Net Gain (Loss) 403 Change in Unrealized Appreciation (Depreciation) 1,863 Net Increase (Decrease) in Net Assets Resulting from Operations 2,360 Distributions Net Investment Income Institutional Shares (46) ETF Shares (13) Realized Capital Gain Institutional Shares  ETF Shares  Total Distributions (59) Capital Share Transactions Institutional Shares 9,647 ETF Shares 2,281 Net Increase (Decrease) from Capital Share Transactions 11,928 Total Increase (Decrease) 14,229 Net Assets Beginning of Period  End of Period 2 14,229 1 Inception. 2 Net AssetsEnd of Period includes undistributed net investment income of $35,000. See accompanying Notes, which are an integral part of the Financial Statements. 25 S&P Mid-Cap 400 Value Index Fund Financial Highlights Institutional Shares November 2, 2010 1 to For a Share Outstanding Throughout the Period February 28, 2011 Net Asset Value, Beginning of Period $109.35 Investment Operations Net Investment Income .409 Net Realized and Unrealized Gain (Loss) on Investments 16.420 Total from Investment Operations 16.829 Distributions Dividends from Net Investment Income (.529) Distributions from Realized Capital Gains  Total Distributions (.529) Net Asset Value, End of Period $125.65 Total Return 15.42% Ratios/Supplemental Data Net Assets, End of Period (Millions) $11 Ratio of Total Expenses to Average Net Assets 0.08% Ratio of Net Investment Income to Average Net Assets 1.91% Portfolio Turnover Rate 2 24% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 26 S&P Mid-Cap 400 Value Index Fund Financial Highlights ETF Shares September 7, 2010 1 to For a Share Outstanding Throughout the Period February 28, 2011 Net Asset Value, Beginning of Period $49.86 Investment Operations Net Investment Income .403 Net Realized and Unrealized Gain (Loss) on Investments 12.953 Total from Investment Operations 13.356 Distributions Dividends from Net Investment Income (.256) Distributions from Realized Capital Gains  Total Distributions (.256) Net Asset Value, End of Period $62.96 Total Return 26.82% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3 Ratio of Total Expenses to Average Net Assets 0.20% Ratio of Net Investment Income to Average Net Assets 1.79% Portfolio Turnover Rate 2 24% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 27 S&P Mid-Cap 400 Value Index Fund Notes to Financial Statements Vanguard S&P Mid-Cap 400 Value Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Institutional Shares and ETF Shares. Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. Institutional Shares were first issued on November 2, 2010. ETF Shares were first issued on September 7, 2010, and first offered to the public on September 9, 2010. ETF Shares are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Federal Income Taxes: The fund intends to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for its open federal income tax period ended February 28, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Dividend income is recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2011, the fund had contributed capital of $3,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.00% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. 28 S&P Mid-Cap 400 Value Index Fund Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). At February 28, 2011, 100% of the funds investments were valued based on Level 1 inputs. D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The funds tax-basis capital gains and losses are determined only at the end of each fiscal year. During the period ended February 28, 2011, the fund realized $208,000 of net capital gains resulting from in-kind redemptionsin which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized gains to paid-in capital. At February 28, 2011, the cost of investment securities for tax purposes was $12,365,000. Net unrealized appreciation of investment securities for tax purposes was $1,863,000, consisting of unrealized gains of $1,929,000 on securities that had risen in value since their purchase and $66,000 in unrealized losses on securities that had fallen in value since their purchase. E. During the period ended February 28, 2011, the fund purchased $16,872,000 of investment securities and sold $4,910,000 of investment securities, other than temporary cash investments. F. Capital share transactions for each class of shares were: Inception 1 to February 28, 2011 Amount Shares ($000) (000) Institutional Shares Issued 9,601 88 Issued in Lieu of Cash Distributions 46  Redeemed   Net Increase (Decrease)Institutional Shares 9,647 88 ETF Shares Issued 4,986 100 Issued in Lieu of Cash Distributions   Redeemed (2,705) (50) Net Increase (Decrease)ETF Shares 2,281 50 1 Inception was September 7, 2010, for the ETF Shares and November 2, 2010, for the Institutional Shares. G. In preparing the financial statements as of February 28, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 29 S&P Mid-Cap 400 Growth Index Fund Fund Profile As of February 28, 2011 Portfolio Characteristics Target Broad Fund Index 1 Index 2 Number of Stocks 239 239 3,845 Median Market Cap $4.0B $4.0B $31.4B Price/Earnings Ratio 23.9x 23.9x 17.9x Price/Book Ratio 3.4x 3.4x 2.3x Yield 3 0.6% 0.8% 1.6% Return on Equity 16.9% 16.9% 19.2% Earnings Growth Rate 9.7% 9.7% 5.4% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 4 25%   Expense Ratio 5 ETF Shares 0.20% Short-Term Reserves 0.0%   Sector Diversification (% of equity exposure) Target Broad Fund Index 1 Index 2 Consumer Discretionary 19.7% 19.7% 11.8% Consumer Staples 3.3 3.3 9.1 Energy 5.5 5.5 11.6 Financials 13.3 13.3 16.6 Health Care 15.5 15.5 10.5 Industrials 12.6 12.6 11.4 Information Technology 23.7 23.7 18.9 Materials 4.7 4.7 4.5 Telecommunication Services 0.5 0.5 2.5 Utilities 1.2 1.2 3.1 Ten Largest Holdings 6 (% of total net assets) Edwards Lifesciences Health Care Corp. Equipment 1.7% Chipotle Mexican Grill Inc. Class A Restaurants 1.3 Bucyrus International Inc. Construction Class A & Farm Machinery & Heavy Trucks 1.3 Lubrizol Corp. Specialty Chemicals 1.2 Atmel Corp. Semiconductors 1.2 Macerich Co. Retail REITs 1.1 Skyworks Solutions Inc. Semiconductors 1.1 Perrigo Co. Pharmaceuticals 1.1 Dollar Tree Inc. General Merchandise Stores 1.1 Rovi Corp. Systems Software 1.1 Top Ten 12.2% Investment Focus 1 S&P MidCap 400 Growth Index. 2 Dow Jones U.S. Total Stock Market Index. 3 30-day SEC yield for the fund; annualized dividend yield for the indexes. See the Glossary. 4 Annualized. 5 The expense ratio shown is from the prospectus dated September 7, 2010, and represents estimated costs for the current fiscal year. For the period ended February 28, 2011, the annualized expense ratio was 0.20%. 6 The holdings listed exclude any temporary cash investments and equity index products. 30 S&P Mid-Cap 400 Growth Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Period Total Returns (%): September 7, 2010, Through February 28, 2011 Total Returns: Period Ended December 31, 2010 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Since Inception Date Inception ETF Shares 9/7/2010 Market Price 22.57% Net Asset Value 22.54 See Financial Highlights for dividend and capital gains information. 31 S&P Mid-Cap 400 Growth Index Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value  Shares ($000) Common Stocks (100.0%) Consumer Discretionary (19.7%) * Chipotle Mexican Grill Inc. Class A 1,046 256 * Dollar Tree Inc. 4,230 213 Advance Auto Parts Inc. 2,840 178 * BorgWarner Inc. 2,268 176 PetSmart Inc. 3,973 162 Gentex Corp. 4,742 144 Phillips-Van Heusen Corp. 2,242 135 * Fossil Inc. 1,736 133 Williams-Sonoma Inc. 3,586 129 Tractor Supply Co. 2,463 128 * Panera Bread Co. Class A 1,026 120 * LKQ Corp. 4,879 116 * Deckers Outdoor Corp. 1,302 115 Tupperware Brands Corp. 2,134 115 Sothebys 2,266 112 * Dicks Sporting Goods Inc. 2,994 111 Guess? Inc. 2,145 97 * J Crew Group Inc. 2,160 93 * Warnaco Group Inc. 1,506 88 Polaris Industries Inc. 1,145 86 Chicos FAS Inc. 6,000 82 * Aeropostale Inc. 3,127 81 * Under Armour Inc. Class A 1,189 79 * WMS Industries Inc. 1,952 78 * Lamar Advertising Co. Class A 1,939 75 * Ascena Retail Group Inc. 2,341 73 * Bally Technologies Inc. 1,811 70 * ITT Educational Services Inc. 885 67 * DreamWorks Animation SKG Inc. Class A 2,410 67 Strayer Education Inc. 456 63 * Cheesecake Factory Inc. 2,002 58 * Life Time Fitness Inc. 1,415 54 Service Corp. International 4,294 47 * AnnTaylor Stores Corp. 1,959 46 John Wiley & Sons Inc. Class A 942 45 American Eagle Outfitters Inc. 2,843 44 Brinker International Inc. 1,533 36 * Hanesbrands Inc. 1,170 30 * Timberland Co. Class A 644 24 Meredith Corp. 510 18 * 99 Cents Only Stores 782 13 3,857 Consumer Staples (3.3%) * Green Mountain Coffee Roasters Inc. 3,916 160 * Hansen Natural Corp. 2,334 134 Church & Dwight Co. Inc. 1,202 91 * Energizer Holdings Inc. 1,027 69 Corn Products International Inc. 1,405 69 Alberto-Culver Co. Class B 1,595 59 Flowers Foods Inc. 1,361 36 Lancaster Colony Corp. 367 21 Tootsie Roll Industries Inc. 353 10 649 Energy (5.5%) Cimarex Energy Co. 1,660 193 * Oceaneering International Inc. 1,828 153 * Superior Energy Services Inc. 2,663 102 SM Energy Co. 1,236 89 * Dril-Quip Inc. 1,159 89 * Atwood Oceanics Inc. 1,898 86 Arch Coal Inc. 2,528 85 * Quicksilver Resources Inc. 3,970 61 * Bill Barrett Corp. 1,572 61 * Forest Oil Corp. 1,679 60 * Northern Oil and Gas Inc. 1,759 56 * Patriot Coal Corp. 1,525 36 1,071 32 S&P Mid-Cap 400 Growth Index Fund Market Value  Shares ($000) Financials (13.3%) Macerich Co. 4,395 223 SL Green Realty Corp. 2,644 200 * MSCI Inc. Class A 4,013 142 Jones Lang LaSalle Inc. 1,441 142 Waddell & Reed Financial Inc. Class A 2,885 117 * Affiliated Managers Group Inc. 993 106 Nationwide Health Properties Inc. 2,432 104 Federal Realty Investment Trust 1,123 95 Realty Income Corp. 2,533 91 Corporate Office Properties Trust 2,264 81 Rayonier Inc. 1,309 80 Eaton Vance Corp. 2,442 76 Taubman Centers Inc. 1,367 76 AMB Property Corp. 1,934 70 UDR Inc. 2,820 69 Camden Property Trust 1,137 67 Essex Property Trust Inc. 540 67 Alexandria Real Estate Equities Inc. 763 61 SEI Investments Co. 2,407 55 Regency Centers Corp. 1,162 53 Senior Housing Properties Trust 2,128 52 Liberty Property Trust 1,539 52 BRE Properties Inc. 1,083 51 Arthur J Gallagher & Co. 1,540 48 Brown & Brown Inc. 1,818 48 Duke Realty Corp. 2,985 42 Omega Healthcare Investors Inc. 1,732 42 Jefferies Group Inc. 1,507 36 Weingarten Realty Investors 1,347 35 Highwoods Properties Inc. 998 34 Aspen Insurance Holdings Ltd. 1,131 33 Mack-Cali Realty Corp. 950 32 Greenhill & Co. Inc. 421 30 Bank of Hawaii Corp. 574 27 * SVB Financial Group 491 27 Westamerica Bancorporation 420 22 Potlatch Corp. 440 17 2,603 Health Care (15.5%) * Edwards Lifesciences Corp. 3,857 328 Perrigo Co. 2,804 214 * Mettler-Toledo International Inc. 1,109 190 * ResMed Inc. 5,108 161 * IDEXX Laboratories Inc. 1,943 151 * Vertex Pharmaceuticals Inc. 3,226 151 Universal Health Services Inc. Class B 3,286 150 * Endo Pharmaceuticals Holdings Inc. 3,905 139 * Allscripts Healthcare Solutions Inc. 6,321 135 * Henry Schein Inc. 1,684 116 * United Therapeutics Corp. 1,692 114 * Mednax Inc. 1,611 105 * Kinetic Concepts Inc. 2,115 104 * Gen-Probe Inc. 1,629 102 Lincare Holdings Inc. 3,298 97 * Health Management Associates Inc. Class A 8,482 85 Beckman Coulter Inc. 985 82 * Covance Inc. 1,221 69 Medicis Pharmaceutical Corp. Class A 2,040 65 * Hologic Inc. 2,985 60 * Thoratec Corp. 1,976 55 Techne Corp. 727 52 * Bio-Rad Laboratories Inc. Class A 382 44 Pharmaceutical Product Development Inc. 1,566 43 * VCA Antech Inc. 1,459 36 Masimo Corp. 1,197 36 STERIS Corp. 998 34 Hill-Rom Holdings Inc. 836 32 * Charles River Laboratories International Inc. 869 32 * WellCare Health Plans Inc. 738 28 * Immucor Inc. 1,403 27 3,037 Industrials (12.6%) Bucyrus International Inc. Class A 2,737 249 AMETEK Inc. 3,406 143 Gardner Denver Inc. 1,773 130 * BE Aerospace Inc. 3,455 116 * AGCO Corp. 1,636 90 * Copart Inc. 2,011 84 * Kansas City Southern 1,560 84 Donaldson Co. Inc. 1,398 79 Hubbell Inc. Class B 1,075 73 Nordson Corp. 666 73 Waste Connections Inc. 2,295 66 SPX Corp. 831 66 JB Hunt Transport Services Inc. 1,583 66 Woodward Inc. 1,994 66 Timken Co. 1,334 65 33 S&P Mid-Cap 400 Growth Index Fund Market Value  Shares ($000) IDEX Corp. 1,549 64 * Thomas & Betts Corp. 1,103 61 * Oshkosh Corp. 1,686 60 * Kirby Corp. 1,013 56 MSC Industrial Direct Co. Class A 859 54 Wabtec Corp. 940 53 * Corrections Corp. of America 2,123 53 Valmont Industries Inc. 484 49 * Alaska Air Group Inc. 735 44 Crane Co. 921 43 Rollins Inc. 2,140 42 Graco Inc. 973 40 Regal-Beloit Corp. 536 39 Towers Watson & Co. Class A 615 36 Lincoln Electric Holdings Inc. 501 36 Kennametal Inc. 919 35 * Clean Harbors Inc. 330 30 Acuity Brands Inc. 533 30 Lennox International Inc. 610 30 * FTI Consulting Inc. 822 27 Landstar System Inc. 601 27 Corporate Executive Board Co. 664 27 * United Rentals Inc. 829 26 Watsco Inc. 335 22 Herman Miller Inc. 686 18 Deluxe Corp. 667 17 2,469 Information Technology (23.7%) * Atmel Corp. 15,481 227 * Skyworks Solutions Inc. 6,192 223 * Rovi Corp. 3,738 207 * Riverbed Technology Inc. 4,966 205 * Cree Inc. 3,664 193 * ANSYS Inc. 3,074 173 Factset Research Systems Inc. 1,567 164 * Informatica Corp. 3,170 149 * TIBCO Software Inc. 5,641 139 * Alliance Data Systems Corp. 1,757 138 * Polycom Inc. 2,885 138 * Equinix Inc. 1,554 134 * MICROS Systems Inc. 2,722 130 Global Payments Inc. 2,692 129 * Trimble Navigation Ltd. 2,556 126 Solera Holdings Inc. 2,373 121 * Rackspace Hosting Inc. 3,281 121 * Cypress Semiconductor Corp. 5,603 118 * Lam Research Corp. 2,119 116 * Gartner Inc. 2,890 109 Lender Processing Services Inc. 3,085 105 ADTRAN Inc. 2,132 97 Jack Henry & Associates Inc. 2,893 92 * Concur Technologies Inc. 1,543 80 * Synopsys Inc. 2,666 74 * Zebra Technologies Corp. 1,902 71 * RF Micro Devices Inc. 9,242 69 * Silicon Laboratories Inc. 1,471 67 * QLogic Corp. 3,568 65 * NeuStar Inc. Class A 2,483 63 * Vishay Intertechnology Inc. 3,232 56 * Quest Software Inc. 2,032 55 * Itron Inc. 953 54 * Semtech Corp. 2,107 50 Broadridge Financial Solutions Inc. 2,154 49 National Instruments Corp. 1,576 49 * Parametric Technology Corp. 2,031 48 * Digital River Inc. 1,341 45 * Ciena Corp. 1,549 43 * Fairchild Semiconductor International Inc. Class A 2,385 42 * Cadence Design Systems Inc. 4,158 41 Plantronics Inc. 1,034 36 * ACI Worldwide Inc. 1,126 35 * International Rectifier Corp. 1,084 35 * Advent Software Inc. 1,084 32 DST Systems Inc. 606 31 * ValueClick Inc. 1,785 27 * Mentor Graphics Corp. 1,283 20 * Acxiom Corp. 1,179 20 * Mantech International Corp. Class A 384 17 Fair Isaac Corp. 480 13 4,641 Materials (4.7%) Lubrizol Corp. 2,217 241 Albemarle Corp. 3,094 178 Compass Minerals International Inc. 1,106 103 * Intrepid Potash Inc. 1,497 58 Aptargroup Inc. 1,197 58 Packaging Corp. of America 1,735 50 Rock-Tenn Co. Class A 710 49 Martin Marietta Materials Inc. 523 46 Scotts Miracle-Gro Co. Class A 793 45 NewMarket Corp. 331 42 Silgan Holdings Inc. 836 31 Carpenter Technology Corp. 545 23 924 Telecommunication Services (0.5%) * tw telecom inc Class A 5,113 95 34 S&P Mid-Cap 400 Growth Index Fund Market Value  Shares ($000) Utilities (1.2%) National Fuel Gas Co. 1,444 105 Aqua America Inc. 2,370 54 DPL Inc. 1,929 50 Black Hills Corp. 655 20 229 Total Common Stocks (Cost $17,698) 19,575 Total Investments (100.0%) (Cost $17,698) 19,575 Other Assets and Liabilities (0.0%) Other Assets 338 Liabilities (347) (9) Net Assets (100%) Applicable to 300,000 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 19,566 Net Asset Value Per Share ETF Shares $65.22 At February 28, 2011, net assets consisted of: Amount ($000) Paid-in Capital 17,502 Undistributed Net Investment Income 14 Accumulated Net Realized Gains 173 Unrealized Appreciation (Depreciation) 1,877 Net Assets 19,566  See Note A in Notes to Financial Statements. * Non-income-producing security. See accompanying Notes, which are an integral part of the Financial Statements. 35 S&P Mid-Cap 400 Growth Index Fund Statement of Operations September 7, 2010 1 to February 28, 2011 ($000) Investment Income Income Dividends 44 Total Income 44 Expenses The Vanguard GroupNote B Management and Administrative 5 Custodian Fees 3 Shareholders Reports 2 Total Expenses 10 Net Investment Income 34 Realized Net Gain (Loss) on Investment Securities Sold 471 Change in Unrealized Appreciation (Depreciation) of Investment Securities 1,877 Net Increase (Decrease) in Net Assets Resulting from Operations 2,382 1 Inception. See accompanying Notes, which are an integral part of the Financial Statements. 36 S&P Mid-Cap 400 Growth Index Fund Statement of Changes in Net Assets September 7, 2010 1 to February 28, 2011 ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 34 Realized Net Gain (Loss) 471 Change in Unrealized Appreciation (Depreciation) 1,877 Net Increase (Decrease) in Net Assets Resulting from Operations 2,382 Distributions Net Investment Income Institutional Shares  ETF Shares (20) Realized Capital Gain Institutional Shares  ETF Shares  Total Distributions (20) Capital Share Transactions Institutional Shares (4) ETF Shares 17,208 Net Increase (Decrease) from Capital Share Transactions 17,204 Total Increase (Decrease) 19,566 Net Assets Beginning of Period  End of Period 2 19,566 1 Inception. 2 Net AssetsEnd of Period includes undistributed net investment income of $14,000. See accompanying Notes, which are an integral part of the Financial Statements. 37 S&P Mid-Cap 400 Growth Index Fund Financial Highlights ETF Shares September 7, 2010 1 to For a Share Outstanding Throughout the Period February 28, 2011 Net Asset Value, Beginning of Period $50.04 Investment Operations Net Investment Income .147 Net Realized and Unrealized Gain (Loss) on Investments 15.133 Total from Investment Operations 15.280 Distributions Dividends from Net Investment Income (.100) Distributions from Realized Capital Gains  Total Distributions (.100) Net Asset Value, End of Period $65.22 Total Return 30.55% Ratios/Supplemental Data Net Assets, End of Period (Millions) $20 Ratio of Total Expenses to Average Net Assets 0.20% Ratio of Net Investment Income to Average Net Assets 0.67% Portfolio Turnover Rate 2 25% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 38 S&P Mid-Cap 400 Growth Index Fund Notes to Financial Statements Vanguard S&P Mid-Cap 400 Growth Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Institutional Shares and ETF Shares. Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. Institutional Shares were first issued on December 15, 2010. On December 17, 2010, the sole shareholder redeemed all shares. As of February 28, 2011, there were no investors in the Institutional share class. ETF Shares were first issued on September 7, 2010, and first offered to the public on September 9, 2010. ETF Shares are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Federal Income Taxes: The fund intends to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for its open federal income tax period ended February 28, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Dividend income is recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2011, the fund had contributed capital of $3,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.00% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). 39 S&P Mid-Cap 400 Growth Index Fund At February 28, 2011, 100% of the funds investments were valued based on Level 1 inputs. D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The funds tax-basis capital gains and losses are determined only at the end of each fiscal year. During the period ended February 28, 2011, the fund realized $298,000 of net capital gains resulting from in-kind redemptionsin which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized gains to paid-in capital. At February 28, 2011, the cost of investment securities for tax purposes was $17,698,000. Net unrealized appreciation of investment securities for tax purposes was $1,877,000, consisting of unrealized gains of $2,007,000 on securities that had risen in value since their purchase and $130,000 in unrealized losses on securities that had fallen in value since their purchase. E. During the period ended February 28, 2011, the fund purchased $22,154,000 of investment securities and sold $4,927,000 of investment securities, other than temporary cash investments. F. Capital share transactions for each class of shares were: Inception 1 to February 28, 2011 Amount Shares ($000) (000) Institutional Shares Issued 305 3 Issued in Lieu of Cash Distributions   Redeemed (309) (3) Net Increase (Decrease)Institutional Shares (4)  ETF Shares Issued 19,926 350 Issued in Lieu of Cash Distributions   Redeemed (2,718) (50) Net Increase (Decrease)ETF Shares 17,208 300 1 Inception was September 7, 2010, for ETF Shares and December 15, 2010, for Institutional Shares. On December 17, 2010, the sole shareholder in the Institutional share class redeemed all shares. As of February 28, 2011, there were no investors in the Institutional share class. G. In preparing the financial statements as of February 28, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 40 Trustees Approve Advisory Arrangement The board of trustees approved the launch of Vanguard S&P Mid-Cap 400 Index Fund, S&P Mid-Cap 400 Value Index Fund, and S&P Mid-Cap 400 Growth Index Fund utilizing an internalized management structure whereby The Vanguard Group, Inc.through its Quantitative Equity Groupwould provide investment advisory services to the funds at cost. The board determined that the investment advisory arrangement with Vanguard was in the best interest of the funds and their prospective shareholders. The board based its decision upon an evaluation of the advisors investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangement. Rather, it was the totality of the circumstances that drove the boards decision. Nature, extent, and quality of services The board considered the quality of the investment management services to be provided to the funds and took into account the organizational depth and stability of the advisor. The board noted that Vanguard has been managing investments for more than three decades. The Quantitative Equity Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. The board concluded that Vanguards experience, stability, depth, and performance, among other factors, warranted approval of the advisory arrangement. Investment performance The board determined that, in its management of other Vanguard index funds, the Quantitative Equity Group has a track record of consistent performance and disciplined investment processes. Information about each funds performance since inception can be found in the Performance Summary pages of this report. Cost The board considered the cost of services to be provided and concluded that the funds expense ratios will be below the average expense ratios charged by funds in their peer groups. Information about the funds expense ratios appears in the Financial Statements pages of this report. The board does not conduct a profitability analysis of Vanguard, because of Vanguards unique at-cost structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces profits only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that the funds low-cost arrangement with Vanguard ensures that the funds will realize economies of scale as they grow, with the cost to shareholders declining as fund assets increase. The board will consider whether to renew the advisory arrangement after a one-year period. 41 Glossary 30-Day SEC Yield. A funds 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the funds security holdings in the previous 30 days are used to calculate the funds hypothetical net income for that period, which is then annualized and divided by the funds estimated average net assets over the calculation period. For the purposes of this calculation, a securitys income is based on its current market yield to maturity (in the case of bonds) or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differat times significantlyfrom the funds actual experience. As a result, the funds income distributions may be higher or lower than implied by the SEC yield. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a funds investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. The percentage of a funds average net assets used to pay its annual administrative and advisory expenses. These expenses directly reduce returns to investors. Foreign Holdings. The percentage of a fund represented by stocks or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the funds investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a funds stocks, weighted by the proportion of the funds assets invested in each stock. Stocks representing half of the funds assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. Price/Earnings Ratio. The ratio of a stocks current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a companys future growth. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholders equity (net income divided by shareholders equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. 42 Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the funds trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 43 The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your funds trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguards board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 179 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. Interested Trustee 1 and President (20062008) of Rohm and Haas Co. (chemicals); Director of Tyco International, Ltd. F. William McNabb III (diversified manufacturing and services) and Hewlett- Born 1957. Trustee Since July 2009. Chairman of the Packard Co. (electronic computer manufacturing); Board. Principal Occupation(s) During the Past Five Senior Advisor at New Mountain Capital; Trustee Years: Chairman of the Board of The Vanguard Group, of The Conference Board; Member of the Board of Inc., and of each of the investment companies served Managers of Delphi Automotive LLP (automotive by The Vanguard Group, since January 2010; Director components). of The Vanguard Group since 2008; Chief Executive Officer and President of The Vanguard Group and of Amy Gutmann each of the investment companies served by The Born 1949. Trustee Since June 2006. Principal Vanguard Group since 2008; Director of Vanguard Occupation(s) During the Past Five Years: President Marketing Corporation; Managing Director of The of the University of Pennsylvania; Christopher H. Vanguard Group (19952008). Browne Distinguished Professor of Political Science in the School of Arts and Sciences with secondary appointments at the Annenberg School for Commu- Independent Trustees nication and the Graduate School of Education of the University of Pennsylvania; Director of Emerson U. Fullwood Carnegie Corporation of New York, Schuylkill River Born 1948. Trustee Since January 2008. Principal Development Corporation, and Greater Philadelphia Occupation(s) During the Past Five Years: Executive Chamber of Commerce; Trustee of the National Chief Staff and Marketing Officer for North America Constitution Center; Chair of the Presidential and Corporate Vice President (retired 2008) of Xerox Commission for the Study of Bioethical Issues. Corporation (document management products and services); Executive in Residence and 2010 JoAnn Heffernan Heisen Distinguished Minett Professor at the Rochester Born 1950. Trustee Since July 1998. Principal Institute of Technology; Director of SPX Corporation Occupation(s) During the Past Five Years: Corporate (multi-industry manufacturing), the United Way of Vice President and Chief Global Diversity Officer Rochester, Amerigroup Corporation (managed health (retired 2008) and Member of the Executive care), the University of Rochester Medical Center, Committee (19972008) of Johnson & Johnson Monroe Community College Foundation, and North (pharmaceuticals/consumer products); Director of Carolina A&T University. Skytop Lodge Corporation (hotels), the University Medical Center at Princeton, the Robert Wood Rajiv L. Gupta Johnson Foundation, and the Center for Work Life Born 1945. Trustee Since December 2001. 2 Policy; Member of the Advisory Board of the Principal Occupation(s) During the Past Five Years: Maxwell School of Citizenship and Public Affairs Chairman and Chief Executive Officer (retired 2009) at Syracuse University. F. Joseph Loughrey Thomas J. Higgins Born 1949. Trustee Since October 2009. Principal Born 1957. Chief Financial Officer Since September Occupation(s) During the Past Five Years: President 2008. Principal Occupation(s) During the Past Five and Chief Operating Officer (retired 2009) and Vice Years: Principal of The Vanguard Group, Inc.; Chief Chairman of the Board (20082009) of Cummins Inc. Financial Officer of each of the investment companies (industrial machinery); Director of SKF AB (industrial served by The Vanguard Group since 2008; Treasurer machinery), Hillenbrand, Inc. (specialized consumer of each of the investment companies served by The services), the Lumina Foundation for Education, and Vanguard Group (19982008). Oxfam America; Chairman of the Advisory Council for the College of Arts and Letters and Member Kathryn J. Hyatt of the Advisory Board to the Kellogg Institute for Born 1955. Treasurer Since November 2008. Principal International Studies at the University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Treasurer of each of André F. Perold the investment companies served by The Vanguard Born 1952. Trustee Since December 2004. Principal Group since 2008; Assistant Treasurer of each of the Occupation(s) During the Past Five Years: George investment companies served by The Vanguard Group Gund Professor of Finance and Banking at the Harvard (19882008). Business School; Chair of the Investment Committee of HighVista Strategies LLC (private investment firm). Heidi Stam Born 1956. Secretary Since July 2005. Principal Alfred M. Rankin, Jr. Occupation(s) During the Past Five Years: Managing Born 1941. Trustee Since January 1993. Principal Director of The Vanguard Group, Inc., since 2006; Occupation(s) During the Past Five Years: Chairman, General Counsel of The Vanguard Group since 2005; President, and Chief Executive Officer of NACCO Secretary of The Vanguard Group and of each of the Industries, Inc. (forklift trucks/housewares/lignite); investment companies served by The Vanguard Group Director of Goodrich Corporation (industrial products/ since 2005; Director and Senior Vice President of aircraft systems and services) and the National Vanguard Marketing Corporation since 2005; Association of Manufacturers; Chairman of the Principal of The Vanguard Group (19972006). Federal Reserve Bank of Cleveland; Vice Chairman of University Hospitals of Cleveland; President of the Board of The Cleveland Museum of Art. Vanguard Senior Management Team Peter F. Volanakis R. Gregory Barton Michael S. Miller Born 1955. Trustee Since July 2009. Principal Mortimer J. Buckley James M. Norris Occupation(s) During the Past Five Years: President Kathleen C. Gubanich Glenn W. Reed and Chief Operating Officer (retired 2010) of Corning Paul A. Heller George U. Sauter Incorporated (communications equipment); Director of Corning Incorporated (20002010) and Dow Corning (20012010); Overseer of the Amos Tuck School of Chairman Emeritus and Senior Advisor Business Administration at Dartmouth College. John J. Brennan Chairman, 19962009 Executive Officers Chief Executive Officer and President, 19962008 Glenn Booraem Born 1967. Controller Since July 2010. Principal Occupation(s) During the Past Five Years: Principal Founder of The Vanguard Group, Inc.; Controller of each of John C. Bogle the investment companies served by The Vanguard Chairman and Chief Executive Officer, 19741996 Group since 2010; Assistant Controller of each of the investment companies served by The Vanguard Group (20012010). 1 Mr. McNabb is considered an interested person, as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard ® > vanguard.com Fund Information > 800-662-7447 Standard & Poors ® , S&P ® , and S&P MidCap 400 ® are registered trademarks of Standard & Poors Financial Direct Investor Account Services > 800-662-2739 Services LLC (S&P) and have been licensed for use by The Vanguard Group, Inc. The Vanguard mutual funds Institutional Investor Services > 800-523-1036 and ETFs are not sponsored, endorsed, sold, or promoted by S&P or its Affiliates, and S&P and its Affiliates make Text Telephone for People no representation, warranty, or condition regarding the With Hearing Impairment > 800-749-7273 advisability of buying, selling, or holding units/shares This material may be used in conjunction in the funds. with the offering of shares of any Vanguard fund only if preceded or accompanied by the funds current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguards proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SECs website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SECs Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SECs website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q18422 042011 Vanguard S&P 500 Value and Growth Index Funds Semiannual Report February 28, 2011 Vanguard S&P 500 Value Index Fund Vanguard S&P 500 Growth Index Fund > The Vanguard S&P 500 Value and Growth Index Funds made their debut in a period of stock market strength, returning almost 23% each for the period since their inception. > The funds closely tracked the returns of their respective benchmark indexes. > Information technology made significant contributions to the Growth Fund, while the Value Fund rallied on strength in the energy and financial sectors. Contents Your Funds Total Returns 1 Chairmans Letter 2 S&P 500 Value Index Fund 6 S&P 500 Growth Index Fund 18 Trustees Approve Advisory Arrangement 30 Glossary 31 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Period Ended February 28, 2011 Total Returns Ticker Since Symbol Inception Vanguard S&P 500 Value Index Fund ETF Shares (Inception: 9/7/2010) VOOV Market Price 22.71% Net Asset Value 22.61 S&P 500 Value Index 22.69 Large-Cap Value Funds Average 1 21.37 Vanguard S&P 500 Growth Index Fund ETF Shares (Inception: 9/7/2010) VOOG Market Price 22.79% Net Asset Value 22.74 S&P 500 Growth Index 22.82 Large-Cap Growth Funds Average 1 23.43 Your Funds Performance at a Glance Inception Through February 28, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard S&P 500 Value Index Fund ETF Shares (Inception: 9/7/2010) $49.93 $60.81 $0.380 $0.000 Vanguard S&P 500 Growth Index Fund ETF Shares (Inception: 9/7/2010) $50.23 $61.43 $0.210 $0.000 The Vanguard ETF ® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares market price was above or below the NAV. 1 Derived from data provided by Lipper Inc. 1 Chairmans Letter Dear Shareholder, In the brief period since their September 2010 inception, the Vanguard S&P 500 Value and Growth Index Funds produced exceptional and, coincidentally, almost identical returns. The Growth Fund returned 22.74% (based on changes in net asset value, adjusted to account for the funds dividend distributions during the period), while its Value counterpart returned 22.61%. Vanguard also offers exchange-traded and conventional shares in Vanguard 500 Index Fund, a blend of the Growth and Value Funds. Vanguard 500 Index Fund, the worlds first index mutual fund, is covered in a separate report. The new S&P 500 Value and Growth Index Funds mark an extension of Vanguards equity indexing franchise, which now includes suites of broad-market portfolios benchmarked to the Russell, Standard & Poors, and MSCI indexes. Our research indicates that correlation among the returns of the indexes from all three providers is very high. We would expect limited differences in long-term performance from one providers index to another. This report begins with a look at the investment environment throughout the full six months of the new funds fiscal half-year and then reviews the drivers of fund performance during their briefer period of operation. A fretful start, an optimistic finish for global stock markets Stock markets rallied from their midsummer malaise to produce exceptional returns for the six months ended February 28. At the start of the period, the U.S. economy seemed in danger of tipping back into recession. By the end, hopes were high that it had reached escape velocity, propelled by steady job growth and notable strength in the manufacturing sector. Smaller stocks, which are especially sensitive to the rhythms of the business cycle, produced the highest six-month returns. In Europe, investor optimism subdued sovereign-debt jitters, driving stock prices higher. Developed markets in the Pacific region perked up on signs of recovery in global trade. Australian stocks posted especially strong returns, benefiting from a surge in the prices of metals and other natural resources. Emerging stock markets trailed a few steps behind their developed-market counterparts. Most major currencies appreciated relative to the U.S. dollar, enhancing returns from abroad for U.S.-based investors. Interest rates rose, depressing bond prices U.S. interest rates hovered near generational lows early in the period but then moved higher, putting pressure on bond prices. For the six-month period, the broad taxable bond market produced a small negative return. The municipal bond market did worse. Corporate bonds outperformed government debt as Market Barometer Total Returns Periods Ended February 28, 2011 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 28.65% 23.54% 3.17% Russell 2000 Index (Small-caps) 37.55 32.60 3.80 Dow Jones U.S. Total Stock Market Index 29.24 24.45 3.59 MSCI All Country World Index ex USA (International) 22.16 21.12 4.23 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 0.83% 4.93% 5.80% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 3.51 1.72 4.07 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.14 2.16 CPI Consumer Price Index 1.37% 2.11% 2.18% 3 investors stretched for yield beyond government securities, where rates remained low by historical standards. As it has since December 2008, the Federal Reserve held its target for short-term interest rates near 0%. This stance kept the returns available from money market instruments such as the 3-month Treasury bill in the same neighborhood. Funds debuted amid stock market strength During their first few months of operation, the Vanguard S&P 500 Value and Growth Index Funds benefited from general strength among large-cap stocks. In the S&P 500 Growth Index Fund, information technology stocks were among the best performers, rallying on both consumer enthusiasm for platforms such as tablets and smart phones and signs that business investment is set to pick up. These stocks account for almost one-third of the Growth Funds assets. Energy, consumer discretionary, and industrial stocks also made big contributions. Industrial stocks rallied as manufacturing and agricultural businesses demonstrated notable strength. The energy sectors high return reflected rising oil prices and a gradual clearing of the clouds that have hung over these stocks since the Gulf oil spill. Equipment and service providers were some of the energy sectors best performers. The S&P 500 Value Index Fund also benefited from the rally in energy, consumer discretionary, and industrial stocks. Financial stocks, which accounted for almost 27% of fund assets at the end of the period, made one of the largest contributions to performance. The big commercial and investment banks continued to wrestle with a number of challenges, but the long period of low interest rates and accommodative capital markets helped restore the sectors financial health, positioning financial services providers for growth as the economy grinds into gear. Weak spots were conspicuous by their absence. In both the Growth and Value Funds, the utilities, telecommunication, and consumer staples sectors produced below-benchmark returns. The two funds succeeded in capturing most of the returns of their target indexes. Fund returns were within 8 basis points (0.08 percentage point) of the index results, a shortfall consistent with the costs of managing a real-world portfolio. Such performance is a tribute to Vanguard Quantitative Equity Group, the funds advisor, which has spent more than 35 years developing and refining index fund management strategies. The funds low costs are an important ally in the advisors effort to capture the index return. 4 Solid building blocks for a long-term portfolio It would be wonderful if the exceptional returns produced during the funds first few months could be expected to continue forever. The stock market doesnt work that way, however. Returns are volatile, with periods of strength often followed by stretches of weakness. And, as we have seen in recent weeks, unpredictable events such as those in the Middle East, North Africa, and Japan can disrupt market trends. Thats why we counsel investors to develop allocations to stock, bond, and money market funds in proportions consistent with their goals and ability to withstand the stock markets occasionally sharp declines. The new Vanguard S&P 500 Value and Growth Index Funds can be powerful building blocks for such a portfolio. Together with Vanguard 500 Index Fund, they provide comprehensive, low-cost exposure to the large-cap segment of the U.S. stock market. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 14, 2011 S&P 500 Value Index Fund Fund Profile As of February 28, 2011 Portfolio Characteristics Target Broad Fund Index 1 Index 2 Number of Stocks 339 338 3,845 Median Market Cap $49.7B $49.2B $31.4B Price/Earnings Ratio 15.8x 15.8x 17.9x Price/Book Ratio 1.7x 1.7x 2.3x Yield 3 1.8% 2.1% 1.6% Return on Equity 16.3% 16.3% 19.2% Earnings Growth Rate 2.5% 2.4% 5.4% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 4 18%   Expense Ratio 5 0.15%   Short-Term Reserves 0.0%   Sector Diversification (% of equity exposure) Target Broad Fund Index 1 Index 2 Consumer Discretionary 7.3% 7.3% 11.8% Consumer Staples 9.0 9.0 9.1 Energy 18.6 18.6 11.6 Financials 26.8 26.9 16.6 Health Care 8.8 8.7 10.5 Industrials 11.7 11.7 11.4 Information Technology 5.6 5.6 18.9 Materials 3.1 3.1 4.5 Telecommunication Services 3.1 3.1 2.5 Utilities 6.0 6.0 3.1 Ten Largest Holdings 6 (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 7.2% General Electric Co. Industrial Conglomerates 3.7 Chevron Corp. Integrated Oil & Gas 3.5 JPMorgan Chase & Co. Diversified Financial Services 3.0 Pfizer Inc. Pharmaceuticals 2.6 Berkshire Hathaway Inc. Property & Casualty Class B Insurance 2.5 Bank of America Corp. Diversified Financial Services 2.4 Citigroup Inc. Diversified Financial Services 2.3 ConocoPhillips Integrated Oil & Gas 1.9 Wal-Mart Stores Inc. Hypermarkets & Super Centers 1.7 Top Ten 30.8% Investment Focus 1 S&P 500 Value Index. 2 Dow Jones U.S. Total Stock Market Index. 3 30-day SEC yield for the fund; annualized dividend yield for the indexes. See the Glossary. 4 Annualized. 5 The expense ratio shown is from the prospectus dated September 7, 2010, and represents estimated costs for the current fiscal year. For the fiscal period ended February 28, 2011, the annualized expense ratio was 0.15%. 6 The holdings listed exclude any temporary cash investments and equity index products. S&P 500 Value Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Period Total Returns (%): September 7, 2010, Through February 28, 2011 Total Returns: Period Ended December 31, 2010 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Since Inception Date Inception ETF Shares 9/7/2010 Market Price 14.58% Net Asset Value 14.56 See Financial Highlights for dividend and capital gains information. 7 S&P 500 Value Index Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value  Shares ($000) Common Stocks (99.8%) Consumer Discretionary (7.2%) Home Depot Inc. 4,158 156 Time Warner Inc. 2,822 108 Walt Disney Co. 2,210 97 Lowes Cos. Inc. 3,501 92 Johnson Controls Inc. 1,707 70 * Ford Motor Co. 3,918 59 News Corp. Class A 2,445 42 CBS Corp. Class B 1,737 41 Target Corp. 776 41 Fortune Brands Inc. 385 24 Carnival Corp. 537 23 Time Warner Cable Inc. 316 23 Genuine Parts Co. 399 21 JC Penney Co. Inc. 597 21 Staples Inc. 923 20 Stanley Black & Decker Inc. 212 16 * Kohls Corp. 297 16 Whirlpool Corp. 192 16 Omnicom Group Inc. 286 14 Newell Rubbermaid Inc. 734 14 Harley-Davidson Inc. 337 14 McGraw-Hill Cos. Inc. 336 13 H&R Block Inc. 788 12 Best Buy Co. Inc. 362 12 Gap Inc. 491 11 Gannett Co. Inc. 610 10 Macys Inc. 410 10 * Sears Holdings Corp. 114 9 VF Corp. 93 9 * Goodyear Tire & Rubber Co. 613 9 Leggett & Platt Inc. 371 8 Mattel Inc. 337 8 DR Horton Inc. 705 8 * GameStop Corp. Class A 387 8 International Game Technology 434 7 Washington Post Co. Class B 14 6 * Pulte Group Inc. 829 6 * AutoNation Inc. 168 6 Abercrombie & Fitch Co. 95 5 RadioShack Corp. 287 4 Lennar Corp. Class A 202 4 Harman International Industries Inc. 75 4 * Big Lots Inc. 83 3 1,100 Consumer Staples (9.0%) Wal-Mart Stores Inc. 4,971 258 Procter & Gamble Co. 3,693 233 CVS Caremark Corp. 3,447 114 Walgreen Co. 2,348 102 Altria Group Inc. 3,441 87 Costco Wholesale Corp. 1,096 82 Kraft Foods Inc. 2,301 73 Archer-Daniels-Midland Co. 1,618 60 Sysco Corp. 1,485 41 Kroger Co. 1,620 37 Kimberly-Clark Corp. 405 27 ConAgra Foods Inc. 1,122 26 General Mills Inc. 604 23 JM Smucker Co. 302 21 Safeway Inc. 938 21 Molson Coors Brewing Co. Class B 399 18 Lorillard Inc. 209 16 HJ Heinz Co. 295 15 Reynolds American Inc. 422 15 Tyson Foods Inc. Class A 759 14 Kellogg Co. 248 13 Sara Lee Corp. 766 13 * Constellation Brands Inc. Class A 462 9 Clorox Co. 135 9 Hershey Co. 161 8 Campbell Soup Co. 229 8 McCormick & Co. Inc. 131 6 * Dean Foods Co. 460 5 8 S&P 500 Value Index Fund Market Value  Shares ($000) SUPERVALU Inc. 535 5 Hormel Foods Corp. 138 4 1,363 Energy (18.5%) Exxon Mobil Corp. 12,795 1,094 Chevron Corp. 5,106 530 ConocoPhillips 3,728 290 Occidental Petroleum Corp. 1,030 105 Marathon Oil Corp. 1,800 89 Hess Corp. 765 67 Anadarko Petroleum Corp. 803 66 Devon Energy Corp. 689 63 Apache Corp. 497 62 Halliburton Co. 1,108 52 Williams Cos. Inc. 1,479 45 Baker Hughes Inc. 617 44 Valero Energy Corp. 1,448 41 EOG Resources Inc. 351 39 Chesapeake Energy Corp. 1,033 37 Noble Energy Inc. 246 23 Spectra Energy Corp. 826 22 * Nabors Industries Ltd. 728 21 Murphy Oil Corp. 246 18 QEP Resources Inc. 448 18 El Paso Corp. 751 14 * Rowan Cos. Inc. 322 14 Sunoco Inc. 303 13 Range Resources Corp. 209 11 EQT Corp. 211 10 * Tesoro Corp. 360 8 Helmerich & Payne Inc. 122 8 Noble Corp. 156 7 Cabot Oil & Gas Corp. 151 7 2,818 Financials (26.8%) JPMorgan Chase & Co. 9,919 463 * Berkshire Hathaway Inc. Class B 4,390 383 Bank of America Corp. 25,590 366 * Citigroup Inc. 73,712 345 Wells Fargo & Co. 6,792 219 Goldman Sachs Group Inc. 1,297 212 US Bancorp 4,867 135 Morgan Stanley 3,838 114 MetLife Inc. 2,299 109 Bank of New York Mellon Corp. 3,146 96 PNC Financial Services Group Inc. 1,333 82 Prudential Financial Inc. 1,230 81 Travelers Cos. Inc. 1,104 66 Capital One Financial Corp. 1,166 58 State Street Corp. 1,281 57 ACE Ltd. 866 55 CME Group Inc. 171 53 American Express Co. 1,202 52 BB&T Corp. 1,770 49 Chubb Corp. 774 47 AON Corp. 843 44 Allstate Corp. 1,374 44 Marsh & McLennan Cos. Inc. 1,389 42 SunTrust Banks Inc. 1,279 39 Progressive Corp. 1,683 35 Loews Corp. 801 35 Fifth Third Bancorp 2,332 34 Weyerhaeuser Co. 1,367 33 Hartford Financial Services Group Inc. 1,122 33 Discover Financial Services 1,374 30 Principal Financial Group Inc. 818 28 Aflac Inc. 468 28 M&T Bank Corp. 303 27 Charles Schwab Corp. 1,392 26 Lincoln National Corp. 806 26 NYSE Euronext 667 25 Regions Financial Corp. 3,170 24 ProLogis 1,452 24 Unum Group 800 21 Vornado Realty Trust 224 21 Northern Trust Corp. 402 21 XL Group plc Class A 825 19 * SLM Corp. 1,226 18 Boston Properties Inc. 189 18 Host Hotels & Resorts Inc. 950 18 Comerica Inc. 445 17 Franklin Resources Inc. 134 17 Invesco Ltd. 625 17 * Genworth Financial Inc. Class A 1,234 16 KeyCorp 1,773 16 Public Storage 141 16 HCP Inc. 409 16 Legg Mason Inc. 391 14 Cincinnati Financial Corp. 412 14 Kimco Realty Corp. 714 14 American International Group Inc. 365 14 Torchmark Corp. 205 13 Peoples United Financial Inc. 938 12 Health Care REIT Inc. 214 11 Assurant Inc. 274 11 * NASDAQ OMX Group Inc. 379 11 Huntington Bancshares Inc. 1,519 10 Marshall & Ilsley Corp. 1,333 10 Zions Bancorporation 442 10 Plum Creek Timber Co. Inc. 218 9 * E*Trade Financial Corp. 562 9 Moodys Corp. 248 8 * First Horizon National Corp. 665 8 9 S&P 500 Value Index Fund Market Value  Shares ($000) Hudson City Bancorp Inc. 605 7 Leucadia National Corp. 200 7 Apartment Investment & Management Co. 135 4 Janus Capital Group Inc. 245 3 Federated Investors Inc. Class B 85 2 4,071 Health Care (8.8%) Pfizer Inc. 20,324 391 Johnson & Johnson 2,787 171 UnitedHealth Group Inc. 2,791 119 Merck & Co. Inc. 2,736 89 * WellPoint Inc. 1,003 67 * Amgen Inc. 1,108 57 Bristol-Myers Squibb Co. 2,008 52 McKesson Corp. 643 51 Medtronic Inc. 993 40 Aetna Inc. 1,016 38 Cardinal Health Inc. 893 37 Baxter International Inc. 535 28 * Humana Inc. 427 28 * Boston Scientific Corp. 3,831 27 * Thermo Fisher Scientific Inc. 406 23 Becton Dickinson and Co. 210 17 Covidien plc 314 16 * CareFusion Corp. 563 15 AmerisourceBergen Corp. Class A 345 13 * Zimmer Holdings Inc. 187 12 * Coventry Health Care Inc. 374 11 Quest Diagnostics Inc. 197 11 * Forest Laboratories Inc. 248 8 * Cephalon Inc. 117 7 DENTSPLY International Inc. 133 5 PerkinElmer Inc. 135 3 1,336 Industrials (11.7%) General Electric Co. 27,035 566 United Parcel Service Inc. Class B 1,203 89 Caterpillar Inc. 740 76 3M Co. 816 75 FedEx Corp. 797 72 United Technologies Corp. 819 68 Lockheed Martin Corp. 749 59 Boeing Co. 747 54 Emerson Electric Co. 863 51 Northrop Grumman Corp. 738 49 Union Pacific Corp. 490 47 Honeywell International Inc. 717 42 Norfolk Southern Corp. 547 36 Illinois Tool Works Inc. 595 32 General Dynamics Corp. 421 32 Tyco International Ltd. 659 30 CSX Corp. 382 29 Waste Management Inc. 740 27 Danaher Corp. 534 27 PACCAR Inc. 530 27 Raytheon Co. 483 25 Eaton Corp. 223 25 L-3 Communications Holdings Inc. 290 23 Textron Inc. 692 19 * Jacobs Engineering Group Inc. 317 16 Parker Hannifin Corp. 169 15 Dover Corp. 220 14 Fluor Corp. 195 14 Pitney Bowes Inc. 519 13 ITT Corp. 221 13 Masco Corp. 905 12 * Quanta Services Inc. 538 12 Expeditors International of Washington Inc. 237 11 Southwest Airlines Co. 933 11 Republic Services Inc. Class A 352 10 RR Donnelley & Sons Co. 522 10 Cintas Corp. 327 9 Robert Half International Inc. 215 7 Avery Dennison Corp. 170 7 Ryder System Inc. 132 6 Iron Mountain Inc. 242 6 Snap-On Inc. 81 5 Equifax Inc. 125 4 1,775 Information Technology (5.6%) Intel Corp. 5,944 128 Hewlett-Packard Co. 2,646 115 * Cisco Systems Inc. 6,047 112 * Dell Inc. 4,255 67 Xerox Corp. 3,538 38 Applied Materials Inc. 2,078 34 Corning Inc. 1,476 34 * Motorola Solutions Inc. 856 33 * Yahoo! Inc. 1,763 29 * Motorola Mobility Holdings Inc. 749 23 Automatic Data Processing Inc. 452 23 Fidelity National Information Services Inc. 679 22 * Adobe Systems Inc. 623 21 Computer Sciences Corp. 394 19 * NVIDIA Corp. 638 14 Paychex Inc. 353 12 KLA-Tencor Corp. 218 11 Jabil Circuit Inc. 492 11 * Fiserv Inc. 166 11 10 S&P 500 Value Index Fund Market Value  Shares ($000) * Electronic Arts Inc. 477 9 CA Inc. 322 8 * MEMC Electronic Materials Inc. 574 8 * Lexmark International Inc. Class A 198 7 VeriSign Inc. 196 7 Harris Corp. 147 7 * SAIC Inc. 405 7 Molex Inc. 221 6 * LSI Corp. 868 5 * Novell Inc. 887 5 Tellabs Inc. 941 5 National Semiconductor Corp. 322 5 * Novellus Systems Inc. 123 5 Total System Services Inc. 248 4 * Teradyne Inc. 200 4 * Monster Worldwide Inc. 161 3 * Compuware Corp. 194 2 854 Materials (3.1%) Dow Chemical Co. 2,945 109 EI du Pont de Nemours & Co. 954 52 Monsanto Co. 617 44 Alcoa Inc. 2,582 43 Nucor Corp. 806 39 International Paper Co. 1,116 31 Air Products & Chemicals Inc. 246 23 United States Steel Corp. 278 16 Vulcan Materials Co. 323 15 PPG Industries Inc. 166 15 * Owens-Illinois Inc. 417 13 MeadWestvaco Corp. 429 13 Sealed Air Corp. 402 11 Allegheny Technologies Inc. 151 10 Sherwin-Williams Co. 111 9 Bemis Co. Inc. 275 9 Eastman Chemical Co. 90 8 AK Steel Holding Corp. 281 4 Airgas Inc. 64 4 * Titanium Metals Corp. 133 3 471 Telecommunication Services (3.1%) AT&T Inc. 8,697 247 Verizon Communications Inc. 4,303 159 * Sprint Nextel Corp. 7,642 33 CenturyLink Inc. 386 16 Frontier Communications Corp. 1,343 12 Windstream Corp. 493 6 473 Utilities (6.0%) Exelon Corp. 1,675 70 Duke Energy Corp. 3,379 61 NextEra Energy Inc. 1,061 59 Southern Co. 1,305 50 PG&E Corp. 1,001 46 American Electric Power Co. Inc. 1,226 44 Public Service Enterprise Group Inc. 1,294 42 FirstEnergy Corp. 1,054 40 Dominion Resources Inc. 844 38 Consolidated Edison Inc. 742 37 Progress Energy Inc. 748 34 Entergy Corp. 459 33 Sempra Energy 607 32 PPL Corp. 1,224 31 Edison International 822 30 Xcel Energy Inc. 1,161 28 * AES Corp. 1,689 21 DTE Energy Co. 427 20 Oneok Inc. 268 17 Ameren Corp. 604 17 CenterPoint Energy Inc. 1,061 17 Constellation Energy Group Inc. 508 16 Northeast Utilities 445 15 NiSource Inc. 701 13 * NRG Energy Inc. 632 13 CMS Energy Corp. 619 12 SCANA Corp. 287 12 Pinnacle West Capital Corp. 273 12 Pepco Holdings Inc. 565 11 TECO Energy Inc. 540 10 Integrys Energy Group Inc. 196 10 Wisconsin Energy Corp. 160 9 Nicor Inc. 115 6 906 Total Common Stocks (Cost $13,695) 15,167 Total Investments (99.8%) (Cost $13,695) 15,167 Other Assets and Liabilities (0.2%) Other Assets 76 Liabilities (41) 35 ETF SharesNet Assets (100%) Applicable to 250,000 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 15,202 Net Asset Value Per Share ETF Shares $60.81 11 S&P 500 Value Index Fund At February 28, 2011, net assets consisted of: Amount ($000) Paid-in Capital 13,538 Undistributed Net Investment Income 44 Accumulated Net Realized Gains 148 Unrealized Appreciation (Depreciation) 1,472 Net Assets 15,202  See Note A in Notes to Financial Statements. * Non-income-producing security. REITReal Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 12 S&P 500 Value Index Fund Statement of Operations September 7, 2010 1 to February 28, 2011 ($000) Investment Income Income Dividends 107 Total Income 107 Expenses The Vanguard GroupNote B Management and Administrative 3 Custodian Fees 3 Total Expenses 6 Net Investment Income 101 Realized Net Gain (Loss) on Investment Securities Sold 148 Change in Unrealized Appreciation (Depreciation) of Investment Securities 1,472 Net Increase (Decrease) in Net Assets Resulting from Operations 1,721 1 Inception. See accompanying Notes, which are an integral part of the Financial Statements. 13 S&P 500 Value Index Fund Statement of Changes in Net Assets September 7, 2010 1 to February 28, 2011 ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 101 Realized Net Gain (Loss) 148 Change in Unrealized Appreciation (Depreciation) 1,472 Net Increase (Decrease) in Net Assets Resulting from Operations 1,721 Distributions Net Investment Income (57) Realized Capital Gain  Total Distributions (57) Capital Share Transactions Issued 13,538 Issued in Lieu of Cash Distributions  Redeemed  Net Increase (Decrease) from Capital Share Transactions 13,538 Total Increase (Decrease) 15,202 Net Assets Beginning of Period  End of Period 2 15,202 1 Inception. 2 Net AssetsEnd of Period includes undistributed net investment income of $44,000. See accompanying Notes, which are an integral part of the Financial Statements. 14 S&P 500 Value Index Fund Financial Highlights ETF Shares September 7, 2010 1 to For a Share Outstanding Throughout the Period February 28, 2011 Net Asset Value, Beginning of Period $49.93 Investment Operations Net Investment Income .554 Net Realized and Unrealized Gain (Loss) on Investments 10.706 Total from Investment Operations 11.260 Distributions Dividends from Net Investment Income (.380) Distributions from Realized Capital Gains  Total Distributions (.380) Net Asset Value, End of Period $60.81 Total Return 22.61% Ratios/Supplemental Data Net Assets, End of Period (Millions) $15 Ratio of Total Expenses to Average Net Assets 0.15% Ratio of Net Investment Income to Average Net Assets 2.41% Portfolio Turnover Rate 2 18% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. S&P 500 Value Index Fund Notes to Financial Statements Vanguard S&P 500 Value Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Institutional Shares and ETF Shares. Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. The fund has not issued any Institutional Shares as of February 28, 2011. ETF Shares were first issued on September 7, 2010, and first offered to the public on September 9, 2010. ETF Shares are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Federal Income Taxes: The fund intends to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for its open federal income tax period ended February 28, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Dividend income is recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2011, the fund had contributed capital of $2,000 to Vanguard (included in Other Assets), representing 0.01% of the funds net assets and 0.00% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). At February 28, 2011, 100% of the funds investments were valued based on Level 1 inputs. 16 S&P 500 Value Index Fund D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The funds tax-basis capital gains and losses are determined only at the end of each fiscal year. At February 28, 2011, the cost of investment securities for tax purposes was $13,695,000. Net unrealized appreciation of investment securities for tax purposes was $1,472,000, consisting of unrealized gains of $1,511,000 on securities that had risen in value since their purchase and $39,000 in unrealized losses on securities that had fallen in value since their purchase. E. During the period ended February 28, 2011, the fund purchased $15,169,000 of investment securities and sold $1,622,000 of investment securities, other than temporary cash investments. F. Capital shares issued and redeemed were: September 7, 2010 1 to February 28, 2011 Shares (000) ETF Shares Issued 250 Issued in Lieu of Cash Distributions  Redeemed  Net Increase (Decrease) in Shares Outstanding 250 1 Inception. G. In preparing the financial statements as of February 28, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 17 S&P 500 Growth Index Fund Fund Profile As of February 28, 2011 Portfolio Characteristics Target Broad Fund Index 1 Index 2 Number of Stocks 327 327 3,845 Median Market Cap $49.7B $49.7B $31.4B Price/Earnings Ratio 17.7x 17.7x 17.9x Price/Book Ratio 3.6x 3.6x 2.3x Yield 3 1.5% 1.6% 1.6% Return on Equity 25.1% 25.1% 19.2% Earnings Growth Rate 12.6% 12.6% 5.4% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 4 20%   Expense Ratio 5 0.15%   Short-Term Reserves 0.0%   Sector Diversification (% of equity exposure) Target Broad Fund Index 1 Index 2 Consumer Discretionary 13.8% 13.8% 11.8% Consumer Staples 11.2 11.2 9.1 Energy 7.8 7.8 11.6 Financials 5.5 5.5 16.6 Health Care 12.6 12.6 10.5 Industrials 10.5 10.5 11.4 Information Technology 31.4 31.4 18.9 Materials 4.1 4.1 4.5 Telecommunication Services 2.7 2.7 2.5 Utilities 0.4 0.4 3.1 Ten Largest Holdings 6 (% of total net assets) Apple Inc. Computer Hardware 5.3% International Business IT Consulting & Machines Corp. Other Services 3.3 Microsoft Corp. Systems Software 3.3 Google Inc. Class A Internet Software & Services 2.5 Coca-Cola Co. Soft Drinks 2.4 Schlumberger Ltd. Oil & Gas Equipment & Services 2.1 Oracle Corp. Systems Software 2.1 Philip Morris Tobacco International Inc. 1.9 Johnson & Johnson Pharmaceuticals 1.7 PepsiCo Inc. Soft Drinks 1.6 Top Ten 26.2% Investment Focus 1 S&P 500 Growth Index. 2 Dow Jones U.S. Total Stock Market Index. 3 30-day SEC yield for the fund; annualized dividend yield for the indexes. See the Glossary. 4 Annualized. 5 The expense ratio shown is from the prospectus dated September 7, 2010, and represents estimated costs for the current fiscal year. For the fiscal period ended February 28, 2011, the annualized expense ratio was 0.15%. 6 The holdings listed exclude any temporary cash investments and equity index products. 18 S&P 500 Growth Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Period Total Returns (%): September 7, 2010, Through February 28, 2011 Total Returns: Period Ended December 31, 2010 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Since Inception Date Inception ETF Shares 9/7/2010 Market Price 17.20% Net Asset Value 17.18 See Financial Highlights for dividend and capital gains information. 19 S&P 500 Growth Index Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value  Shares ($000) Common Stocks (100.1%) Consumer Discretionary (13.8%) McDonalds Corp. 6,377 483 Comcast Corp. Class A 16,841 434 * Amazon.com Inc. 2,141 371 Walt Disney Co. 6,174 270 * DIRECTV Class A 5,035 231 NIKE Inc. Class B 2,309 206 * Ford Motor Co. 13,321 200 Viacom Inc. Class B 3,652 163 Starbucks Corp. 4,477 148 Yum! Brands Inc. 2,829 142 News Corp. Class A 7,997 139 * priceline.com Inc. 296 134 Target Corp. 2,431 128 TJX Cos. Inc. 2,392 119 Time Warner Cable Inc. 1,397 101 Coach Inc. 1,791 98 * Bed Bath & Beyond Inc. 1,565 75 * Discovery Communications Inc. Class A 1,719 74 Starwood Hotels & Resorts Worldwide Inc. 1,149 70 Marriott International Inc. Class A 1,739 68 Omnicom Group Inc. 1,129 57 * Kohls Corp. 1,057 57 Carnival Corp. 1,326 57 Wynn Resorts Ltd. 454 56 * NetFlix Inc. 263 54 Cablevision Systems Corp. Class A 1,452 53 Ross Stores Inc. 724 52 Limited Brands Inc. 1,599 51 Polo Ralph Lauren Corp. Class A 388 49 * CarMax Inc. 1,349 48 Tiffany & Co. 760 47 Market Value  Shares ($000) * OReilly Automotive Inc. 838 47 Staples Inc. 2,185 47 Nordstrom Inc. 1,015 46 * AutoZone Inc. 165 43 McGraw-Hill Cos. Inc. 1,056 41 Darden Restaurants Inc. 838 39 * Interpublic Group of Cos. Inc. 2,952 39 Stanley Black & Decker Inc. 502 38 Family Dollar Stores Inc. 760 38 Macys Inc. 1,587 38 Hasbro Inc. 821 37 Best Buy Co. Inc. 1,138 37 * Apollo Group Inc. Class A 763 35 Mattel Inc. 1,365 34 Gap Inc. 1,484 33 Wyndham Worldwide Corp. 1,054 33 * Urban Outfitters Inc. 775 30 VF Corp. 304 29 Scripps Networks Interactive Inc. Class A 544 28 Harley-Davidson Inc. 625 25 Expedia Inc. 1,220 24 DeVry Inc. 380 21 Abercrombie & Fitch Co. 309 18 International Game Technology 773 13 Harman International Industries Inc. 242 12 * Big Lots Inc. 262 11 Lennar Corp. Class A 481 10 5,081 Consumer Staples (11.2%) Coca-Cola Co. 14,015 896 Philip Morris International Inc. 10,952 687 PepsiCo Inc. 9,566 607 Procter & Gamble Co. 8,110 511 Colgate-Palmolive Co. 2,914 229 Kraft Foods Inc. 5,050 161 Altria Group Inc. 4,415 112 20 S&P 500 Growth Index Fund Market Value  Shares ($000) Kimberly-Clark Corp. 1,503 99 General Mills Inc. 2,439 91 Mead Johnson Nutrition Co. 1,237 74 Avon Products Inc. 2,587 72 Estee Lauder Cos. Inc. Class A 686 65 HJ Heinz Co. 1,240 62 Coca-Cola Enterprises Inc. 2,047 54 Whole Foods Market Inc. 886 52 Kellogg Co. 930 50 Dr Pepper Snapple Group Inc. 1,372 49 Brown-Forman Corp. Class B 627 43 Reynolds American Inc. 1,044 36 Clorox Co. 522 35 Sara Lee Corp. 2,047 35 Lorillard Inc. 407 31 Hershey Co. 552 29 McCormick & Co. Inc. 491 23 Campbell Soup Co. 612 21 Hormel Foods Corp. 510 14 4,138 Energy (7.8%) Schlumberger Ltd. 8,235 769 Occidental Petroleum Corp. 2,453 250 National Oilwell Varco Inc. 2,535 202 Apache Corp. 1,132 141 Halliburton Co. 2,853 134 Peabody Energy Corp. 1,623 106 Anadarko Petroleum Corp. 1,078 88 Devon Energy Corp. 964 88 * Cameron International Corp. 1,462 87 * Southwestern Energy Co. 2,089 83 Baker Hughes Inc. 1,145 81 EOG Resources Inc. 706 79 Pioneer Natural Resources Co. 698 71 Consol Energy Inc. 1,359 69 * FMC Technologies Inc. 721 68 * Newfield Exploration Co. 809 59 * Denbury Resources Inc. 2,409 58 Chesapeake Energy Corp. 1,502 54 Noble Corp. 1,173 52 Spectra Energy Corp. 1,959 52 El Paso Corp. 2,463 46 Noble Energy Inc. 477 44 Murphy Oil Corp. 580 43 Massey Energy Co. 612 39 Diamond Offshore Drilling Inc. 419 33 Range Resources Corp. 472 26 Helmerich & Payne Inc. 351 23 EQT Corp. 406 20 Cabot Oil & Gas Corp. 268 12 2,877 Financials (5.5%) Wells Fargo & Co. 15,523 501 Simon Property Group Inc. 1,768 194 American Express Co. 3,477 151 T Rowe Price Group Inc. 1,550 104 Aflac Inc. 1,736 102 Equity Residential 1,719 95 Ameriprise Financial Inc. 1,492 94 Franklin Resources Inc. 564 71 AvalonBay Communities Inc. 516 62 Public Storage 506 57 * IntercontinentalExchange Inc. 442 57 Ventas Inc. 947 52 Charles Schwab Corp. 2,696 51 HCP Inc. 1,232 47 * CB Richard Ellis Group Inc. Class A 1,746 44 Vornado Realty Trust 448 42 Boston Properties Inc. 398 38 Invesco Ltd. 1,311 35 Host Hotels & Resorts Inc. 1,770 33 Northern Trust Corp. 513 26 Leucadia National Corp. 714 24 Moodys Corp. 663 21 Hudson City Bancorp Inc. 1,748 20 Health Care REIT Inc. 376 20 Plum Creek Timber Co. Inc. 448 19 Kimco Realty Corp. 760 15 Huntington Bancshares Inc. 1,616 11 KeyCorp 1,118 10 Apartment Investment & Management Co. 383 10 Federated Investors Inc. Class B 352 10 Janus Capital Group Inc. 531 7 2,023 Health Care (12.6%) Johnson & Johnson 9,946 611 Abbott Laboratories 9,330 449 Merck & Co. Inc. 12,087 394 Eli Lilly & Co. 6,116 211 * Gilead Sciences Inc. 4,904 191 * Express Scripts Inc. 3,175 178 Medtronic Inc. 4,173 167 * Medco Health Solutions Inc. 2,563 158 * Amgen Inc. 3,076 158 * Celgene Corp. 2,843 151 Bristol-Myers Squibb Co. 5,584 144 Allergan Inc. 1,856 138 Stryker Corp. 2,058 130 Baxter International Inc. 2,254 120 * Genzyme Corp. 1,565 118 * St. Jude Medical Inc. 2,065 99 21 S&P 500 Growth Index Fund Market Value  Shares ($000) * Biogen Idec Inc. 1,440 98 * Agilent Technologies Inc. 2,093 88 * Thermo Fisher Scientific Inc. 1,441 80 * Intuitive Surgical Inc. 237 78 Becton Dickinson and Co. 890 71 CIGNA Corp. 1,632 69 * Life Technologies Corp. 1,126 60 * Mylan Inc. 2,624 60 * Laboratory Corp. of America Holdings 612 55 CR Bard Inc. 563 55 * Hospira Inc. 1,007 53 * Varian Medical Systems Inc. 719 50 * Zimmer Holdings Inc. 750 47 * DaVita Inc. 586 47 * Waters Corp. 550 46 * Cerner Corp. 430 43 * Watson Pharmaceuticals Inc. 754 42 * Forest Laboratories Inc. 1,140 37 AmerisourceBergen Corp. Class A 853 32 Quest Diagnostics Inc. 468 27 * Tenet Healthcare Corp. 2,934 21 DENTSPLY International Inc. 525 20 Patterson Cos. Inc. 586 20 PerkinElmer Inc. 394 10 * Cephalon Inc. 180 10 4,636 Industrials (10.5%) United Technologies Corp. 3,623 303 Deere & Co. 2,560 231 United Parcel Service Inc. Class B 3,105 229 3M Co. 2,371 219 Caterpillar Inc. 2,069 213 Boeing Co. 2,657 191 Honeywell International Inc. 3,016 175 Union Pacific Corp. 1,818 173 Emerson Electric Co. 2,493 149 Precision Castparts Corp. 862 122 Cummins Inc. 1,194 121 CSX Corp. 1,357 101 Danaher Corp. 1,975 100 General Dynamics Corp. 1,274 97 Ingersoll-Rand plc 1,959 89 Illinois Tool Works Inc. 1,587 86 Rockwell Automation Inc. 856 75 CH Robinson Worldwide Inc. 1,002 72 Goodrich Corp. 755 65 Tyco International Ltd. 1,387 63 Rockwell Collins Inc. 945 61 Joy Global Inc. 623 61 Norfolk Southern Corp. 900 59 Fastenal Co. 888 55 Raytheon Co. 1,058 54 Eaton Corp. 485 54 Parker Hannifin Corp. 576 51 Roper Industries Inc. 574 48 PACCAR Inc. 949 48 WW Grainger Inc. 350 47 * Stericycle Inc. 515 44 Fluor Corp. 616 44 Flowserve Corp. 335 42 Waste Management Inc. 1,121 41 Dover Corp. 605 39 Pall Corp. 697 38 Expeditors International of Washington Inc. 718 34 ITT Corp. 588 34 Republic Services Inc. Class A 1,022 30 Southwest Airlines Co. 2,301 27 Dun & Bradstreet Corp. 300 24 Iron Mountain Inc. 642 17 Equifax Inc. 446 16 Robert Half International Inc. 383 12 Avery Dennison Corp. 250 10 Snap-On Inc. 158 9 3,873 Information Technology (31.5%) * Apple Inc. 5,537 1,956 International Business Machines Corp. 7,499 1,214 Microsoft Corp. 45,431 1,208 * Google Inc. Class A 1,506 924 Oracle Corp. 23,364 769 QUALCOMM Inc. 9,764 582 Intel Corp. 19,527 419 * Cisco Systems Inc. 19,069 354 * EMC Corp. 12,436 338 Hewlett-Packard Co. 7,392 322 Texas Instruments Inc. 7,091 252 * eBay Inc. 6,926 232 Visa Inc. Class A 2,943 215 * Cognizant Technology Solutions Corp. Class A 1,834 141 Mastercard Inc. Class A 586 141 * Juniper Networks Inc. 3,153 139 Corning Inc. 5,943 137 Broadcom Corp. Class A 2,748 113 * NetApp Inc. 2,184 113 Automatic Data Processing Inc. 1,909 95 * Salesforce.com Inc. 715 95 * Intuit Inc. 1,688 89 Western Union Co. 3,962 87 22 S&P 500 Growth Index Fund Market Value  Shares ($000) * Symantec Corp. 4,690 85 * Citrix Systems Inc. 1,130 79 Altera Corp. 1,889 79 Analog Devices Inc. 1,805 72 * SanDisk Corp. 1,418 70 * Yahoo! Inc. 3,701 61 Amphenol Corp. Class A 1,053 60 * F5 Networks Inc. 490 58 * Micron Technology Inc. 5,175 58 * Autodesk Inc. 1,369 58 * Adobe Systems Inc. 1,598 55 * BMC Software Inc. 1,070 53 Xilinx Inc. 1,560 52 Applied Materials Inc. 3,149 52 * Teradata Corp. 1,005 48 * First Solar Inc. 325 48 * Red Hat Inc. 1,154 48 Linear Technology Corp. 1,357 47 * NVIDIA Corp. 1,999 45 * McAfee Inc. 924 44 * Western Digital Corp. 1,383 42 Microchip Technology Inc. 1,130 42 * Akamai Technologies Inc. 1,100 41 CA Inc. 1,553 38 Paychex Inc. 1,104 37 * JDS Uniphase Corp. 1,346 33 * Fiserv Inc. 513 32 * Advanced Micro Devices Inc. 3,461 32 FLIR Systems Inc. 963 31 KLA-Tencor Corp. 484 24 VeriSign Inc. 572 20 Harris Corp. 424 20 * Electronic Arts Inc. 841 16 * SAIC Inc. 817 13 * Teradyne Inc. 624 12 National Semiconductor Corp. 708 11 * Novellus Systems Inc. 266 11 * LSI Corp. 1,601 10 * Compuware Corp. 831 9 Molex Inc. 310 9 * Monster Worldwide Inc. 390 7 Total System Services Inc. 363 6 11,603 Materials (4.1%) Freeport-McMoRan Copper & Gold Inc. 5,685 301 Praxair Inc. 1,851 184 EI du Pont de Nemours & Co. 3,253 179 Newmont Mining Corp. 2,971 164 Monsanto Co. 1,781 128 Cliffs Natural Resources Inc. 816 79 Ecolab Inc. 1,400 68 Air Products & Chemicals Inc. 711 65 CF Industries Holdings Inc. 429 61 PPG Industries Inc. 590 52 Sigma-Aldrich Corp. 731 47 Ball Corp. 1,066 38 FMC Corp. 434 34 International Flavors & Fragrances Inc. 480 27 Sherwin-Williams Co. 277 23 Eastman Chemical Co. 221 21 Airgas Inc. 299 19 Allegheny Technologies Inc. 238 16 United States Steel Corp. 208 12 * Titanium Metals Corp. 229 4 1,522 Telecommunication Services (2.7%) AT&T Inc. 14,982 425 Verizon Communications Inc. 6,827 252 * American Tower Corp. Class A 2,410 130 Qwest Communications International Inc. 10,528 72 CenturyLink Inc. 916 38 Frontier Communications Corp. 2,824 24 * MetroPCS Communications Inc. 1,586 23 Windstream Corp. 1,754 22 986 Utilities (0.4%) Southern Co. 1,976 75 Dominion Resources Inc. 1,507 69 Wisconsin Energy Corp. 325 19 163 Total Common Stocks (Cost $33,312) 36,902 Total Investments (100.1%) (Cost $33,312) 36,902 Other Assets and Liabilities (0.1%) Other Assets 111 Liabilities (156) (45) ETF SharesNet Assets (100%) Applicable to 600,000 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 36,857 Net Asset Value Per Share ETF Shares $61.43 23 S&P 500 Growth Index Fund At February 28, 2011, net assets consisted of: Amount ($000) Paid-in Capital 32,890 Undistributed Net Investment Income 81 Accumulated Net Realized Gains 296 Unrealized Appreciation (Depreciation) 3,590 Net Assets 36,857  See Note A in Notes to Financial Statements. * Non-income-producing security. REITReal Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 24 S&P 500 Growth Index Fund Statement of Operations September 7, 2010 1 to February 28, 2011 ($000) Investment Income Income Dividends 192 Total Income 192 Expenses The Vanguard GroupNote B Management and Administrative 7 Custodian Fees 7 Shareholders Reports 2 Total Expenses 16 Net Investment Income 176 Realized Net Gain (Loss) on Investment Securities Sold 296 Change in Unrealized Appreciation (Depreciation) of Investment Securities 3,590 Net Increase (Decrease) in Net Assets Resulting from Operations 4,062 1 Inception. See accompanying Notes, which are an integral part of the Financial Statements. 25 S&P 500 Growth Index Fund Statement of Changes in Net Assets September 7, 2010 1 to February 28, 2011 ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 176 Realized Net Gain (Loss) 296 Change in Unrealized Appreciation (Depreciation) 3,590 Net Increase (Decrease) in Net Assets Resulting from Operations 4,062 Distributions Net Investment Income (95) Realized Capital Gain  Total Distributions (95) Capital Share Transactions Issued 32,890 Issued in Lieu of Cash Distributions  Redeemed  Net Increase (Decrease) from Capital Share Transactions 32,890 Total Increase (Decrease) 36,857 Net Assets Beginning of Period  End of Period 2 36,857 1 Inception. 2 Net AssetsEnd of Period includes undistributed net investment income of $81,000. See accompanying Notes, which are an integral part of the Financial Statements. 26 S&P 500 Growth Index Fund Financial Highlights ETF Shares September 7, 2010 1 to For a Share Outstanding Throughout the Period February 28, 2011 Net Asset Value, Beginning of Period $50.23 Investment Operations Net Investment Income .345 Net Realized and Unrealized Gain (Loss) on Investments 11.065 Total from Investment Operations 11.410 Distributions Dividends from Net Investment Income (.210) Distributions from Realized Capital Gains  Total Distributions (.210) Net Asset Value, End of Period $61.43 Total Return 22.74% Ratios/Supplemental Data Net Assets, End of Period (Millions) $37 Ratio of Total Expenses to Average Net Assets 0.15% Ratio of Net Investment Income to Average Net Assets 1.60% Portfolio Turnover Rate 2 20% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 27 S&P 500 Growth Index Fund Notes to Financial Statements Vanguard S&P 500 Growth Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Institutional Shares and ETF Shares. Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. The fund has not issued any Institutional Shares as of February 28, 2011. ETF Shares were first issued on September 7, 2010, and first offered to the public on September 9, 2010. ETF Shares are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Federal Income Taxes: The fund intends to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for its open federal income tax period ended February 28, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Dividend income is recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2011, the fund had contributed capital of $6,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.00% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). At February 28, 2011, 100% of the funds investments were valued based on Level 1 inputs. 28 S&P 500 Growth Index Fund D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The funds tax-basis capital gains and losses are determined only at the end of each fiscal year. At February 28, 2011, the cost of investment securities for tax purposes was $33,312,000. Net unrealized appreciation of investment securities for tax purposes was $3,590,000, consisting of unrealized gains of $3,829,000 on securities that had risen in value since their purchase and $239,000 in unrealized losses on securities that had fallen in value since their purchase. E. During the period ended February 28, 2011, the fund purchased $37,709,000 of investment securities and sold $4,693,000 of investment securities, other than temporary cash investments. F. Capital shares issued and redeemed were: September 7, 2010 1 to February 28, 2011 Shares (000) ETF Shares Issued 600 Issued in Lieu of Cash Distributions  Redeemed  Net Increase (Decrease) in Shares Outstanding 600 1 Inception. G. In preparing the financial statements as of February 28, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 29 Trustees Approve Advisory Arrangement The board of trustees approved the launch of Vanguard S&P 500 Value Index Fund and S&P 500 Growth Index Fund utilizing an internalized management structure whereby The Vanguard Group, Inc.through its Quantitative Equity Groupwould provide investment advisory services to the funds at cost. The board determined that the investment advisory arrangement with Vanguard was in the best interest of the funds and their prospective shareholders. The board based its decision upon an evaluation of the advisors investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangement. Rather, it was the totality of the circumstances that drove the boards decision. Nature, extent, and quality of services The board considered the quality of the investment management services to be provided to the funds and took into account the organizational depth and stability of the advisor. The board noted that Vanguard has been managing investments for more than three decades. The Quantitative Equity Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. The board concluded that Vanguards experience, stability, depth, and performance, among other factors, warranted approval of the advisory arrangement. Investment performance The board determined that, in its management of other Vanguard index funds, the Quantitative Equity Group has a track record of consistent performance and disciplined investment processes. Information about each funds performance since inception can be found in the Performance Summary pages of this report. Cost The board considered the cost of services to be provided and concluded that the funds expense ratios will be below the average expense ratios charged by funds in their peer groups. Information about the funds expense ratios appears in the Financial Statements of this report. The board does not conduct a profitability analysis of Vanguard because of Vanguards unique at-cost structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and it produces profits only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that the funds low-cost arrangement with Vanguard ensures that the funds will realize economies of scale as they grow, with the cost to shareholders declining as fund assets increase. The board will consider whether to renew the advisory arrangement after a one-year period. 30 Glossary 30-Day SEC Yield. A funds 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the funds security holdings in the previous 30 days are used to calculate the funds hypothetical net income for that period, which is then annualized and divided by the funds estimated average net assets over the calculation period. For the purposes of this calculation, a securitys income is based on its current market yield to maturity (in the case of bonds) or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differat times significantlyfrom the funds actual experience. As a result, the funds income distributions may be higher or lower than implied by the SEC yield. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a funds investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. The percentage of a funds average net assets used to pay its annual administrative and advisory expenses. These expenses directly reduce returns to investors. Foreign Holdings. The percentage of a fund represented by stocks or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the funds investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a funds stocks, weighted by the proportion of the funds assets invested in each stock. Stocks representing half of the funds assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. Price/Earnings Ratio. The ratio of a stocks current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a companys future growth. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholders equity (net income divided by shareholders equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. 31 Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the funds trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 32 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your funds trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguards board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 179 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. Interested Trustee 1 and President (20062008) of Rohm and Haas Co. (chemicals); Director of Tyco International, Ltd. F. William McNabb III (diversified manufacturing and services) and Hewlett- Born 1957. Trustee Since July 2009. Chairman of the Packard Co. (electronic computer manufacturing); Board. Principal Occupation(s) During the Past Five Senior Advisor at New Mountain Capital; Trustee Years: Chairman of the Board of The Vanguard Group, of The Conference Board; Member of the Board of Inc., and of each of the investment companies served Managers of Delphi Automotive LLP (automotive by The Vanguard Group, since January 2010; Director components). of The Vanguard Group since 2008; Chief Executive Officer and President of The Vanguard Group and of Amy Gutmann each of the investment companies served by The Born 1949. Trustee Since June 2006. Principal Vanguard Group since 2008; Director of Vanguard Occupation(s) During the Past Five Years: President Marketing Corporation; Managing Director of The of the University of Pennsylvania; Christopher H. Vanguard Group (19952008). Browne Distinguished Professor of Political Science in the School of Arts and Sciences with secondary appointments at the Annenberg School for Commu- Independent Trustees nication and the Graduate School of Education of the University of Pennsylvania; Director of Emerson U. Fullwood Carnegie Corporation of New York, Schuylkill River Born 1948. Trustee Since January 2008. Principal Development Corporation, and Greater Philadelphia Occupation(s) During the Past Five Years: Executive Chamber of Commerce; Trustee of the National Chief Staff and Marketing Officer for North America Constitution Center; Chair of the Presidential and Corporate Vice President (retired 2008) of Xerox Commission for the Study of Bioethical Issues. Corporation (document management products and services); Executive in Residence and 2010 JoAnn Heffernan Heisen Distinguished Minett Professor at the Rochester Born 1950. Trustee Since July 1998. Principal Institute of Technology; Director of SPX Corporation Occupation(s) During the Past Five Years: Corporate (multi-industry manufacturing), the United Way of Vice President and Chief Global Diversity Officer Rochester, Amerigroup Corporation (managed health (retired 2008) and Member of the Executive care), the University of Rochester Medical Center, Committee (19972008) of Johnson & Johnson Monroe Community College Foundation, and North (pharmaceuticals/consumer products); Director of Carolina A&T University. Skytop Lodge Corporation (hotels), the University Medical Center at Princeton, the Robert Wood Rajiv L. Gupta Johnson Foundation, and the Center for Work Life Born 1945. Trustee Since December 2001. 2 Policy; Member of the Advisory Board of the Principal Occupation(s) During the Past Five Years: Maxwell School of Citizenship and Public Affairs Chairman and Chief Executive Officer (retired 2009) at Syracuse University. F. Joseph Loughrey Thomas J. Higgins Born 1949. Trustee Since October 2009. Principal Born 1957. Chief Financial Officer Since September Occupation(s) During the Past Five Years: President 2008. Principal Occupation(s) During the Past Five and Chief Operating Officer (retired 2009) and Vice Years: Principal of The Vanguard Group, Inc.; Chief Chairman of the Board (20082009) of Cummins Inc. Financial Officer of each of the investment companies (industrial machinery); Director of SKF AB (industrial served by The Vanguard Group since 2008; Treasurer machinery), Hillenbrand, Inc. (specialized consumer of each of the investment companies served by The services), the Lumina Foundation for Education, and Vanguard Group (19982008). Oxfam America; Chairman of the Advisory Council for the College of Arts and Letters and Member Kathryn J. Hyatt of the Advisory Board to the Kellogg Institute for Born 1955. Treasurer Since November 2008. Principal International Studies at the University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Treasurer of each of André F. Perold the investment companies served by The Vanguard Born 1952. Trustee Since December 2004. Principal Group since 2008; Assistant Treasurer of each of the Occupation(s) During the Past Five Years: George investment companies served by The Vanguard Group Gund Professor of Finance and Banking at the Harvard (19882008). Business School; Chair of the Investment Committee of HighVista Strategies LLC (private investment firm). Heidi Stam Born 1956. Secretary Since July 2005. Principal Alfred M. Rankin, Jr. Occupation(s) During the Past Five Years: Managing Born 1941. Trustee Since January 1993. Principal Director of The Vanguard Group, Inc., since 2006; Occupation(s) During the Past Five Years: Chairman, General Counsel of The Vanguard Group since 2005; President, and Chief Executive Officer of NACCO Secretary of The Vanguard Group and of each of the Industries, Inc. (forklift trucks/housewares/lignite); investment companies served by The Vanguard Group Director of Goodrich Corporation (industrial products/ since 2005; Director and Senior Vice President of aircraft systems and services) and the National Vanguard Marketing Corporation since 2005; Association of Manufacturers; Chairman of the Principal of The Vanguard Group (19972006). Federal Reserve Bank of Cleveland; Vice Chairman of University Hospitals of Cleveland; President of the Board of The Cleveland Museum of Art. Vanguard Senior Management Team Peter F. Volanakis R. Gregory Barton Michael S. Miller Born 1955. Trustee Since July 2009. Principal Mortimer J. Buckley James M. Norris Occupation(s) During the Past Five Years: President Kathleen C. Gubanich Glenn W. Reed and Chief Operating Officer (retired 2010) of Corning Paul A. Heller George U. Sauter Incorporated (communications equipment); Director of Corning Incorporated (20002010) and Dow Corning (20012010); Overseer of the Amos Tuck School of Chairman Emeritus and Senior Advisor Business Administration at Dartmouth College. John J. Brennan Chairman, 19962009 Executive Officers Chief Executive Officer and President, 19962008 Glenn Booraem Born 1967. Controller Since July 2010. Principal Occupation(s) During the Past Five Years: Principal Founder of The Vanguard Group, Inc.; Controller of each of John C. Bogle the investment companies served by The Vanguard Chairman and Chief Executive Officer, 19741996 Group since 2010; Assistant Controller of each of the investment companies served by The Vanguard Group (20012010). 1 Mr. McNabb is considered an interested person, as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard ® > vanguard.com Fund Information > 800-662-7447 Standard & Poors ® , S&P ® , Standard & Poors 500 ® , 500 ® , S&P 500 Value Index ® , and S&P 500 Growth Direct Investor Account Services > 800-662-2739 Index ® are registered trademarks of Standard & Poors Financial Services LLC (S&P) and have been Institutional Investor Services > 800-523-1036 licensed for use by The Vanguard Group, Inc. The Vanguard mutual funds and ETFs are not sponsored, Text Telephone for People endorsed, sold, or promoted by S&P or its Affiliates, With Hearing Impairment > 800-749-7273 and S&P and its Affiliates make no representation, This material may be used in conjunction warranty, or condition regarding the advisability of with the offering of shares of any Vanguard buying, selling, or holding units/shares in the funds. fund only if preceded or accompanied by the funds current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguards proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SECs website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SECs Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SECs website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q18402 042011 Vanguard S&P Small-Cap 600 Index Funds Semiannual Report February 28, 2011 Vanguard S&P Small-Cap 600 Index Fund Vanguard S&P Small-Cap 600 Value Index Fund Vanguard S&P Small-Cap 600 Growth Index Fund > The Vanguard S&P Small-Cap 600 Index Funds made their debut in the midst of a powerful small-cap rally. > The funds closely tracked the returns of their respective benchmark indexes. > The small-cap rally was broad-based, with notable strength in information technology stocks. Contents Your Funds Total Returns 1 Chairmans Letter 2 S&P Small-Cap 600 Index Fund 7 S&P Small-Cap 600 Value Index Fund 21 S&P Small-Cap 600 Growth Index Fund 34 Trustees Approve Advisory Arrangement 46 Glossary 47 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for the definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Period Ended February 28, 2011 Ticker Total Returns Symbol Since Inception Vanguard S&P Small-Cap 600 Index Fund ETF Shares (Inception: 9/7/2010) VIOO Market Price 29.44% Net Asset Value 29.45 S&P SmallCap 600 Index 29.54 Small-Cap Core Funds Average 1 30.17 Vanguard S&P Small-Cap 600 Value Index Fund ETF Shares (Inception: 9/7/2010) VIOV Market Price 28.97% Net Asset Value 28.14 S&P SmallCap 600 Value Index 28.25 Small-Cap Value Funds Average 1 29.37 Vanguard S&P Small-Cap 600 Growth Index Fund ETF Shares (Inception: 9/7/2010) VIOG Market Price 30.67% Net Asset Value 30.73 S&P SmallCap 600 Growth Index 30.86 Small-Cap Growth Funds Average 1 31.97 The Vanguard ETF ® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares market price was above or below the NAV. 1 Derived from data provided by Lipper Inc. 1 Chairmans Letter Dear Shareholder, In the brief period since their September 2010 inception, the Vanguard S&P Small-Cap 600 Index Funds produced exceptional returns, benefiting from a powerful rally in small-capitalization stocks. The returns of the funds ETF Shares ranged from 28.14% for Vanguard S&P Small-Cap 600 Value Index Fund to 30.73% for Vanguard S&P Small-Cap 600 Growth Index Fund. (Returns are based on changes in the funds net asset values, adjusted to account for dividend distributions during the period.) Vanguard S&P Small-Cap 600 Index Fund, a blend of the Growth and Value Funds, returned 29.45%. The new S&P Small-Cap 600 Index Funds mark an extension of Vanguards equity indexing franchise, which now includes suites of broad-market portfolios benchmarked to the Russell, Standard & Poors, and MSCI indexes. Our research indicates that correlation among the returns of the indexes from all three providers is very high. We would expect limited differences in long-term performance from one providers index to another. This report begins with a look at the investment environment throughout the full six months of the new funds fiscal half-year and then reviews the drivers of fund performance during their briefer period of operation. 2 A fretful start, an optimistic finish for global stock markets Stock markets rallied from their midsummer malaise to produce exceptional returns for the six months ended February 28. At the start of the period, the U.S. economy seemed in danger of tipping back into recession. By the end, hopes were high that it had reached escape velocity, propelled by steady job growth and notable strength in the manufacturing sector. Smaller stocks, which are especially sensitive to the rhythms of the business cycle, produced the highest six-month returns. In Europe, investor optimism subdued sovereign-debt jitters, driving stock prices higher. Developed markets in the Pacific region perked up on signs of recovery in global trade. Australian stocks posted especially strong returns, benefiting from a surge in the prices of metals and other natural resources. Emerging stock markets trailed a few steps behind their developed-market counterparts. Most major currencies appreciated relative to the U.S. dollar, enhancing returns from abroad for U.S.-based investors. Interest rates rose, depressing bond prices U.S. interest rates hovered near generational lows early in the period but then moved higher, putting pressure on bond prices. For the six-month period, the broad taxable bond market produced a small negative return. The municipal bond market did worse. Corporate bonds outperformed government debt Market Barometer Total Returns Periods Ended February 28, 2011 Six One Five Years Months Year (Annualized) Stocks Stocks Russell 1000 Index (Large-caps) 28.65% 23.54% 3.17% Russell 2000 Index (Small-caps) 37.55 32.60 3.80 Dow Jones U.S. Total Stock Market Index 29.24 24.45 3.59 MSCI All Country World Index ex USA (International) 22.16 21.12 4.23 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 0.83% 4.93% 5.80% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 3.51 1.72 4.07 Citigroup 3-Month U.S. Treasury Bill Index 0.06 0.14 2.16 CPI Consumer Price Index 1.37% 2.11% 2.18% 3 as investors stretched for yield beyond government securities, where rates remained low by historical standards. As it has since December 2008, the Federal Reserve held its target for short-term interest rates near 0%. This stance kept the returns available from money market instruments such as the 3-month Treasury bill in the same neighborhood. Funds debuted amid stock market strength During their first few months of operation, the Vanguard S&P Small-Cap 600 Index Funds benefited from general strength among small stocks. Information technology stocks were exceptional performers, rallying on both consumer enthusiasm for platforms such as tablets and smart phones and signs that business investment is set to pick up. The strength of tech stocks helped all three funds but made an especially big contribution to Vanguard S&P Small-Cap 600 Growth Index Fund. At the end of the period, tech stocks accounted for 25% of the funds assets. Industrial stocks also delivered strong returns. The sectors transportation companies have benefited from a recovery in domestic and international trade and travel, while makers and marketers of machinery and farm equipment have profited from increased activity on factory floors and fast-rising food prices. The sector made significant contributions to all three funds, particularly Vanguard Small-Cap 600 Value Index Fund. Financials were another source of strength in the Value Fund, where these stocks accounted for about 24% of assets. Banks continued to wrestle with a number of challenges, but the long period of low interest rates helped the sector repair its battered balance sheets and position itself for growth. Weak spots were few but included utilities and consumer staples stocks, which produced returns in the double-digit range. The Vanguard Small-Cap 600 Index Funds succeeded in capturing most of the returns of their target indexes. Fund returns based on NAV were within 13 basis points (0.13 percentage point) of their respective index results, a shortfall consistent with the costs of managing a start-up real-world portfolio. Such performance is a tribute to Vanguard Quantitative Equity Group, the funds advisor, which has spent more than 35 years developing and refining index-fund management strategies. The funds low costs are an important ally in the advisors effort to capture the index return. Solid building blocks for a long-term portfolio It would be wonderful if the exceptional returns produced during the funds first few months could be expected to continue forever. The stock market doesnt work that way, however. Returns are volatile, with periods of strength often followed by stretches of weakness. And, as we have seen in recent weeks, unpredictable events such as those in the Middle East, North Africa, and Japan can disrupt market trends. Thats why we counsel investors to develop allocations 4 to stock, bond, and money market funds in proportions consistent with their goals and ability to withstand the stock markets occasionally sharp declines. The new Vanguard Small-Cap 600 Index Funds can be powerful building blocks in such a portfolio, providing low-cost exposure to the different segments of U.S. small-cap stocks. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 14, 2011 5 Your Funds Performance at a Glance Inception Through February 28, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard S&P Small-Cap 600 Index Fund ETF Shares (Inception: 9/7/2010) $49.81 $64.11 $0.360 $0.000 Vanguard S&P Small-Cap 600 Value Index Fund ETF Shares (Inception: 9/7/2010) $49.79 $63.42 $0.370 $0.000 Vanguard S&P Small-Cap 600 Growth Index Fund ETF Shares (Inception: 9/7/2010) $49.82 $64.81 $0.310 $0.000 6 S&P Small-Cap 600 Index Fund Fund Profile As of February 28, 2011 Portfolio Characteristics Target Broad Fund Index 1 Index 2 Number of Stocks 600 600 3,845 Median Market Cap $1.2B $1.2B $31.4B Price/Earnings Ratio 24.3x 24.3x 17.9x Price/Book Ratio 2.0x 2.0x 2.3x Yield 3 0.8% 1.0% 1.6% Return on Equity 11.0% 11.0% 19.2% Earnings Growth Rate 4.6% 4.6% 5.4% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 4 18%   Expense Ratio 5 0.15%   Short-Term Reserves 0.0%   Sector Diversification (% of equity exposure) Target Broad Fund Index 1 Index 2 Consumer Discretionary 14.2% 14.2% 11.8% Consumer Staples 3.5 3.5 9.1 Energy 6.1 6.1 11.6 Financials 19.1 19.1 16.6 Health Care 12.7 12.7 10.5 Industrials 16.0 16.0 11.4 Information Technology 19.6 19.5 18.9 Materials 4.5 4.5 4.5 Telecommunication Services 0.6 0.7 2.5 Utilities 3.7 3.7 3.1 Ten Largest Holdings 6 (% of total net assets) Oil States Oil & Gas Equipment International Inc. & Services 0.7% Varian Semiconductor Semiconductor Equipment Associates Inc. Equipment 0.7 World Fuel Services Corp. Oil & Gas Refining & Marketing 0.6 AMERIGROUP Corp. Managed Health Care 0.6 Cooper Cos. Inc. Health Care Supplies 0.6 Regeneron Pharmaceuticals Inc. Biotechnology 0.5 Holly Corp. Oil & Gas Refining & Marketing 0.5 Stifel Financial Corp. Investment Banking & Brokerage 0.5 BioMed Realty Trust Inc. Office REITs 0.5 Lufkin Industries Inc. Oil & Gas Equipment & Services 0.5 Top Ten 5.7% Investment Focus 1 S&P SmallCap 600 Index. 2 Dow Jones U.S. Total Stock Market Index. 3 30-day SEC yield for the fund; annualized dividend yield for the indexes. See the Glossary. 4 Annualized. 5 The expense ratio shown is from the prospectus dated September 7, 2010, and represents estimated costs for the current fiscal year. For the fiscal period ended February 28, 2011, the annualized expense ratio was 0.15%. 6 The holdings listed exclude any temporary cash investments and equity index products. 7 S&P Small-Cap 600 Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Period Total Returns (%): September 7, 2010, Through February 28, 2011 Total Returns: Period Ended December 31, 2010 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Since Inception Date Inception ETF Shares 9/7/2010 Market Price 23.89% Net Asset Value 23.82 See Financial Highlights for dividend and capital gains information. 8 S&P Small-Cap 600 Index Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value  Shares ($000) Common Stocks (100.0%) Consumer Discretionary (14.2%) Brunswick Corp. 1,130 26 Wolverine World Wide Inc. 623 23 * Carters Inc. 734 21 * Iconix Brand Group Inc. 926 20 * Jo-Ann Stores Inc. 336 20 * Live Nation Entertainment Inc. 1,904 20 * CROCS Inc. 1,109 20 Mens Wearhouse Inc. 674 18 Hillenbrand Inc. 795 17 * Coinstar Inc. 404 17 * JOS A Bank Clothiers Inc. 352 16 * HSN Inc. 494 16 Pool Corp. 640 16 * Childrens Place Retail Stores Inc. 331 15 * OfficeMax Inc. 1,088 15 * Jack in the Box Inc. 675 15 Cracker Barrel Old Country Store Inc. 293 15 * Cabelas Inc. 518 14 Arbitron Inc. 346 14 PF Changs China Bistro Inc. 296 14 Buckle Inc. 335 13 Group 1 Automotive Inc. 307 13 * Steven Madden Ltd. 297 13 * Texas Roadhouse Inc. Class A 747 13 Monro Muffler Brake Inc. 387 13 * Buffalo Wild Wings Inc. 236 13 * Genesco Inc. 312 12 * Capella Education Co. 208 12 Finish Line Inc. Class A 670 12 * DineEquity Inc. 200 11 * Hibbett Sports Inc. 353 11 * Helen of Troy Ltd. 396 11 * Vitamin Shoppe Inc. 315 11 * Ruby Tuesday Inc. 805 11 * Blue Nile Inc. 186 11 * BJs Restaurants Inc. 291 10 * Pinnacle Entertainment Inc. 793 10 * Meritage Homes Corp. 403 10 * CEC Entertainment Inc. 262 10 * American Public Education Inc. 231 10 Cato Corp. Class A 382 9 * Skechers U.S.A. Inc. Class A 439 9 * Interval Leisure Group Inc. 527 9 Brown Shoe Co. Inc. 572 9 * Maidenform Brands Inc. 305 8 * Pre-Paid Legal Services Inc. 124 8 PEP Boys-Manny Moe & Jack 649 8 Stage Stores Inc. 464 8 Ethan Allen Interiors Inc. 356 8 * Biglari Holdings Inc. 18 8 * True Religion Apparel Inc. 319 8 * Papa Johns International Inc. 253 7 * Quiksilver Inc. 1,603 7 * Sonic Corp. 768 7 Freds Inc. Class A 492 7 * Lumber Liquidators Holdings Inc. 290 7 * Peets Coffee & Tea Inc. 157 7 * Zumiez Inc. 257 7 * Jakks Pacific Inc. 351 7 * La-Z-Boy Inc. 646 6 * Shuffle Master Inc. 672 6 Sonic Automotive Inc. Class A 438 6 Callaway Golf Co. 807 6 * Liz Claiborne Inc. 1,186 6 * RC2 Corp. 269 6 Superior Industries International Inc. 291 6 * Corinthian Colleges Inc. 1,079 6 Drew Industries Inc. 237 5 * Winnebago Industries Inc. 364 5 * California Pizza Kitchen Inc. 309 5 * Universal Electronics Inc. 190 5 9 S&P Small-Cap 600 Index Fund Market Value  Shares ($000) * Standard Pacific Corp. 1,244 5 Universal Technical Institute Inc. 257 5 * Red Robin Gourmet Burgers Inc. 195 5 Nutrisystem Inc. 337 4 Sturm Ruger & Co. Inc. 239 4 PetMed Express Inc. 289 4 Oxford Industries Inc. 174 4 Lithia Motors Inc. Class A 267 4 Big 5 Sporting Goods Corp. 273 4 Volcom Inc. 211 4 * EW Scripps Co. Class A 379 4 * Perry Ellis International Inc. 123 4 Marcus Corp. 263 3 * K-Swiss Inc. Class A 339 3 Haverty Furniture Cos. Inc. 236 3 * M/I Homes Inc. 233 3 * Movado Group Inc. 215 3 HOT Topic Inc. 558 3 * Kirklands Inc. 195 3 Standard Motor Products Inc. 237 3 Christopher & Banks Corp. 448 3 Stein Mart Inc. 333 3 Spartan Motors Inc. 413 3 * Kid Brands Inc. 271 3 * MarineMax Inc. 277 3 Blyth Inc. 67 2 * Coldwater Creek Inc. 768 2 * Tuesday Morning Corp. 455 2 * Arctic Cat Inc. 153 2 * Audiovox Corp. Class A 234 2 * Ruths Hospitality Group Inc. 385 2 * Multimedia Games Inc. 345 2 Skyline Corp. 86 2 * OCharleys Inc. 236 2 * Monarch Casino & Resort Inc. 141 1 * Midas Inc. 180 1 * Zale Corp. 299 1 909 Consumer Staples (3.5%) * United Natural Foods Inc. 617 26 * TreeHouse Foods Inc. 451 24 * Darling International Inc. 1,476 21 Caseys General Stores Inc. 482 20 * Hain Celestial Group Inc. 549 16 Diamond Foods Inc. 280 14 Andersons Inc. 238 11 Snyders-Lance Inc. 591 11 * Boston Beer Co. Inc. Class A 115 11 Sanderson Farms Inc. 250 10 B&G Foods Inc. Class A 602 9 WD-40 Co. 219 9 J&J Snack Foods Corp. 177 8 * Central Garden and Pet Co. Class A 696 6 Nash Finch Co. 153 6 Cal-Maine Foods Inc. 166 5 Spartan Stores Inc. 283 4 * Alliance One International Inc. 1,119 4 * Medifast Inc. 168 4 Calavo Growers Inc. 150 4 * Seneca Foods Corp. Class A 111 3 226 Energy (6.1%) * Oil States International Inc. 645 47 World Fuel Services Corp. 885 37 Holly Corp. 565 32 Lufkin Industries Inc. 382 30 CARBO Ceramics Inc. 239 30 SEACOR Holdings Inc. 268 25 * ION Geophysical Corp. 1,950 25 * Swift Energy Co. 524 22 * Bristow Group Inc. 463 22 * Stone Energy Corp. 623 19 * Petroleum Development Corp. 300 14 * Tetra Technologies Inc. 984 14 * Gulfport Energy Corp. 400 12 Contango Oil & Gas Co. 163 10 Penn Virginia Corp. 568 9 * Hornbeck Offshore Services Inc. 291 8 * Pioneer Drilling Co. 680 8 * Georesources Inc. 224 7 * Petroquest Energy Inc. 691 6 Gulf Island Fabrication Inc. 179 6 * Basic Energy Services Inc. 289 5 * Matrix Service Co. 331 5 393 Financials (19.1%) * Stifel Financial Corp. 450 32 BioMed Realty Trust Inc. 1,648 30 Mid-America Apartment Communities Inc. 438 28 Home Properties Inc. 475 28 Entertainment Properties Trust 587 28 Tanger Factory Outlet Centers 1,024 27 National Retail Properties Inc. 1,053 27 * Signature Bank 515 27 LaSalle Hotel Properties 935 26 Kilroy Realty Corp. 664 26 * ProAssurance Corp. 392 25 * DiamondRock Hospitality Co. 2,101 25 Post Properties Inc. 624 24 Extra Space Storage Inc. 1,116 22 Delphi Financial Group Inc. 693 21 Colonial Properties Trust 1,066 21 Healthcare Realty Trust Inc. 812 19 10 S&P Small-Cap 600 Index Fund Market Value  Shares ($000) * Portfolio Recovery Associates Inc. 220 18 * Ezcorp Inc. Class A 631 18 Whitney Holding Corp. 1,215 17 Umpqua Holdings Corp. 1,466 17 Medical Properties Trust Inc. 1,426 17 Cash America International Inc. 377 16 Susquehanna Bancshares Inc. 1,662 16 EastGroup Properties Inc. 347 16 UMB Financial Corp. 384 15 PS Business Parks Inc. 242 15 Lexington Realty Trust 1,591 15 Wintrust Financial Corp. 432 14 Glacier Bancorp Inc. 923 14 Tower Group Inc. 530 14 United Bankshares Inc. 493 14 Sovran Self Storage Inc. 355 14 Old National Bancorp 1,220 14 First Financial Bankshares Inc. 269 13 Franklin Street Properties Corp. 895 13 Hancock Holding Co. 380 13 * First Cash Financial Services Inc. 391 13 Prospect Capital Corp. 1,054 13 Selective Insurance Group Inc. 694 13 First Financial Bancorp 744 13 National Penn Bancshares Inc. 1,547 12 RLI Corp. 213 12 * World Acceptance Corp. 203 12 * Texas Capital Bancshares Inc. 463 12 Sterling Bancshares Inc. 1,278 12 First Midwest Bancorp Inc. 921 11 PrivateBancorp Inc. Class A 761 11 Community Bank System Inc. 414 10 Acadia Realty Trust 522 10 Employers Holdings Inc. 505 10 * Investment Technology Group Inc. 526 10 LTC Properties Inc. 341 10 NBT Bancorp Inc. 447 10 Pennsylvania Real Estate Investment Trust 686 10 Columbia Banking System Inc. 491 10 Provident Financial Services Inc. 655 10 Infinity Property & Casualty Corp. 157 10 Safety Insurance Group Inc. 196 9 Getty Realty Corp. 317 9 Inland Real Estate Corp. 979 9 * Forestar Group Inc. 457 9 optionsXpress Holdings Inc. 531 9 * Piper Jaffray Cos. 209 9 Interactive Brokers Group Inc. 539 8 Horace Mann Educators Corp. 490 8 * Navigators Group Inc. 154 8 * National Financial Partners Corp. 564 8 First Commonwealth Financial Corp. 1,206 8 Brookline Bancorp Inc. 742 8 Independent Bank Corp. 265 7 Bank of the Ozarks Inc. 163 7 S&T Bancorp Inc. 308 7 Boston Private Financial Holdings Inc. 944 7 * Pinnacle Financial Partners Inc. 418 7 Saul Centers Inc. 144 7 City Holding Co. 191 7 Home Bancshares Inc. 289 7 Simmons First National Corp. Class A 214 6 Universal Health Realty Income Trust 153 6 Urstadt Biddle Properties Inc. Class A 303 6 Trustco Bank Corp. NY 965 6 United Fire & Casualty Co. 264 5 Dime Community Bancshares Inc. 344 5 Wilmington Trust Corp. 1,169 5 * Nara Bancorp Inc. 472 5 * AMERISAFE Inc. 231 5 Kite Realty Group Trust 794 4 Parkway Properties Inc. 272 4 Tompkins Financial Corp. 102 4 * eHealth Inc. 295 4 Cedar Shopping Centers Inc. 579 4 * TradeStation Group Inc. 503 3 Sterling Bancorp 337 3 Bank Mutual Corp. 570 3 Presidential Life Corp. 259 3 Stewart Information Services Corp. 229 3 * Hanmi Financial Corp. 1,898 2 * LaBranche & Co. Inc. 458 2 SWS Group Inc. 356 2 Wilshire Bancorp Inc. 243 2 * United Community Banks Inc. 1,171 2 * First BanCorp 265 1 1,226 Health Care (12.7%) * AMERIGROUP Corp. 632 36 Cooper Cos. Inc. 583 36 * Regeneron Pharmaceuticals Inc. 920 33 * Healthspring Inc. 730 28 11 S&P Small-Cap 600 Index Fund Market Value  Shares ($000) * Dionex Corp. 223 26 * HMS Holdings Corp. 347 26 * Salix Pharmaceuticals Ltd. 729 24 * Catalyst Health Solutions Inc. 497 22 * American Medical Systems Holdings Inc. 970 21 * Magellan Health Services Inc. 425 20 Quality Systems Inc. 244 20 * Haemonetics Corp. 316 20 * Centene Corp. 631 19 Chemed Corp. 291 19 * PSS World Medical Inc. 701 18 * Align Technology Inc. 870 18 * Viropharma Inc. 997 18 * Parexel International Corp. 750 18 West Pharmaceutical Services Inc. 426 18 * Cubist Pharmaceuticals Inc. 756 17 * Par Pharmaceutical Cos. Inc. 450 14 * Amedisys Inc. 375 13 * Integra LifeSciences Holdings Corp. 259 13 * Zoll Medical Corp. 268 12 Invacare Corp. 417 12 * RehabCare Group Inc. 311 12 * Hanger Orthopedic Group Inc. 422 11 Meridian Bioscience Inc. 525 11 * MWI Veterinary Supply Inc. 162 11 * Neogen Corp. 294 11 * Gentiva Health Services Inc. 373 11 * Cyberonics Inc. 314 10 * Questcor Pharmaceuticals Inc. 786 10 * CONMED Corp. 355 9 * Amsurg Corp. Class A 389 9 * Savient Pharmaceuticals Inc. 913 9 Analogic Corp. 161 9 * IPC The Hospitalist Co. Inc. 213 9 * Air Methods Corp. 146 9 * Molina Healthcare Inc. 223 8 Landauer Inc. 118 7 * Abaxis Inc. 275 7 Computer Programs & Systems Inc. 135 7 * Greatbatch Inc. 291 7 * Bio-Reference Labs Inc. 304 6 * ICU Medical Inc. 146 6 * Merit Medical Systems Inc. 353 6 * Healthways Inc. 428 6 * LHC Group Inc. 194 6 * Emergent Biosolutions Inc. 270 6 * Natus Medical Inc. 357 6 * Omnicell Inc. 409 6 Ensign Group Inc. 162 5 * PharMerica Corp. 385 5 * Affymetrix Inc. 889 4 * Symmetry Medical Inc. 451 4 * Corvel Corp. 81 4 * Almost Family Inc. 101 4 * Palomar Medical Technologies Inc. 234 4 * AMN Healthcare Services Inc. 488 4 * Medcath Corp. 255 4 * Arqule Inc. 548 4 Cantel Medical Corp. 157 3 * eResearchTechnology Inc. 532 3 * Cross Country Healthcare Inc. 389 3 * Hi-Tech Pharmacal Co. Inc. 126 3 * SurModics Inc. 219 3 * Kensey Nash Corp. 101 3 * Kendle International Inc. 188 2 * Cambrex Corp. 369 2 * CryoLife Inc. 359 2 * Enzo Biochem Inc. 418 2 * LCA-Vision Inc. 234 2 816 Industrials (16.0%) * Esterline Technologies Corp. 380 27 * EMCOR Group Inc. 842 27 CLARCOR Inc. 640 26 * Moog Inc. Class A 578 26 Toro Co. 397 25 Actuant Corp. Class A 862 24 Robbins & Myers Inc. 570 24 * Teledyne Technologies Inc. 462 24 Brady Corp. Class A 670 24 Belden Inc. 597 22 Curtiss-Wright Corp. 588 22 * Geo Group Inc. 822 21 * United Stationers Inc. 291 20 * Tetra Tech Inc. 789 19 Triumph Group Inc. 211 18 AO Smith Corp. 427 17 Kaydon Corp. 428 17 * II-VI Inc. 326 17 * Old Dominion Freight Line Inc. 537 17 Mueller Industries Inc. 485 16 * HUB Group Inc. Class A 469 16 ABM Industries Inc. 605 16 Applied Industrial Technologies Inc. 483 15 Healthcare Services Group Inc. 846 15 Knight Transportation Inc. 793 15 Watts Water Technologies Inc. Class A 376 15 Simpson Manufacturing Co. Inc. 508 15 * AAR Corp. 507 14 Interface Inc. Class A 815 14 * Orbital Sciences Corp. 748 13 ESCO Technologies Inc. 344 13 12 S&P Small-Cap 600 Index Fund Market Value  Shares ($000) * Insituform Technologies Inc. Class A 503 13 Briggs & Stratton Corp. 627 13 Barnes Group Inc. 587 12 * Ceradyne Inc. 312 12 Skywest Inc. 698 12 Lindsay Corp. 162 11 American Science & Engineering Inc. 117 11 Heartland Express Inc. 657 11 Forward Air Corp. 362 11 Unifirst Corp. 190 11 * EnPro Industries Inc. 268 11 * Mobile Mini Inc. 457 10 Cubic Corp. 206 10 Kaman Corp. 323 10 * SYKES Enterprises Inc. 510 9 * SFN Group Inc. 683 9 * TrueBlue Inc. 549 9 Quanex Building Products Corp. 465 9 Universal Forest Products Inc. 251 9 * Astec Industries Inc. 249 9 CIRCOR International Inc. 213 8 Albany International Corp. 346 8 Administaff Inc. 277 8 National Presto Industries Inc. 65 8 Allegiant Travel Co. Class A 191 8 * Dycom Industries Inc. 441 8 G&K Services Inc. Class A 233 8 Arkansas Best Corp. 317 8 Badger Meter Inc. 188 7 * Griffon Corp. 610 7 * Kelly Services Inc. Class A 348 7 * Consolidated Graphics Inc. 134 7 * Exponent Inc. 173 7 John Bean Technologies Corp. 352 7 AZZ Inc. 155 7 Comfort Systems USA Inc. 476 6 Heidrick & Struggles International Inc. 219 6 * Navigant Consulting Inc. 631 6 Viad Corp. 257 6 Cascade Corp. 115 6 Encore Wire Corp. 239 6 Tredegar Corp. 285 6 * Aerovironment Inc. 188 5 Standex International Corp. 158 5 Federal Signal Corp. 778 5 Apogee Enterprises Inc. 351 5 * On Assignment Inc. 456 5 * Dolan Co. 381 5 AAON Inc. 147 4 * Orion Marine Group Inc. 337 4 * Gibraltar Industries Inc. 379 4 * Powell Industries Inc. 109 4 * GenCorp Inc. 728 4 Vicor Corp. 245 4 * School Specialty Inc. 201 3 * NCI Building Systems Inc. 211 3 CDI Corp. 160 2 * Lydall Inc. 213 2 Lawson Products Inc. 50 1 Standard Register Co. 159 1 1,027 Information Technology (19.5%) * Varian Semiconductor Equipment Associates Inc. 939 45 * TriQuint Semiconductor Inc. 2,028 29 Anixter International Inc. 358 26 * Wright Express Corp. 491 25 * Progress Software Corp. 828 24 * Veeco Instruments Inc. 506 24 * Microsemi Corp. 1,053 23 * CACI International Inc. Class A 388 23 * Viasat Inc. 516 21 * Arris Group Inc. 1,557 21 * CommVault Systems Inc. 554 20 MKS Instruments Inc. 647 19 * Hittite Microwave Corp. 312 19 * Cymer Inc. 378 19 * Take-Two Interactive Software Inc. 1,091 18 * j2 Global Communications Inc. 584 17 * Taleo Corp. Class A 512 17 * JDA Software Group Inc. 560 17 * FEI Co. 492 17 MAXIMUS Inc. 221 16 * Plexus Corp. 517 16 * Blue Coat Systems Inc. 547 15 Littelfuse Inc. 286 15 Blackbaud Inc. 562 15 * Netgear Inc. 455 15 * Benchmark Electronics Inc. 773 15 Power Integrations Inc. 361 14 * Rofin-Sinar Technologies Inc. 368 14 Cognex Corp. 510 14 * Cabot Microelectronics Corp. 288 14 * Diodes Inc. 465 13 * MicroStrategy Inc. Class A 107 13 * Synaptics Inc. 427 13 * Scansource Inc. 344 13 * Ebix Inc. 477 13 * Harmonic Inc. 1,217 12 * Stratasys Inc. 257 12 * Netscout Systems Inc. 451 11 * Tessera Technologies Inc. 647 11 * Websense Inc. 523 11 * Checkpoint Systems Inc. 510 11 * Brightpoint Inc. 861 11 13 S&P Small-Cap 600 Index Fund Market Value  Shares ($000) * SYNNEX Corp. 307 11 * DealerTrack Holdings Inc. 528 11 * Insight Enterprises Inc. 579 11 * Synchronoss Technologies Inc. 303 10 * Brooks Automation Inc. 816 10 * DTS Inc. 224 10 * DG FastChannel Inc. 302 10 * Sourcefire Inc. 363 10 Heartland Payment Systems Inc. 497 10 * TTM Technologies Inc. 542 10 Comtech Telecommunications Corp. 348 9 * Rogers Corp. 198 9 * Bottomline Technologies Inc. 418 9 MTS Systems Corp. 199 9 * OSI Systems Inc. 244 9 * comScore Inc. 330 9 Black Box Corp. 232 9 * Manhattan Associates Inc. 272 9 * Volterra Semiconductor Corp. 336 8 * Kulicke & Soffa Industries Inc. 879 8 Micrel Inc. 622 8 * CSG Systems International Inc. 427 8 * TeleTech Holdings Inc. 363 8 Park Electrochemical Corp. 258 8 * Avid Technology Inc. 362 8 * RightNow Technologies Inc. 293 8 * Advanced Energy Industries Inc. 479 8 * Newport Corp. 461 8 * Ultratech Inc. 301 7 * Standard Microsystems Corp. 279 7 * Tyler Technologies Inc. 331 7 * FARO Technologies Inc. 204 7 * Radiant Systems Inc. 424 7 * LogMeIn Inc. 202 7 * ATMI Inc. 394 7 * Mercury Computer Systems Inc. 370 7 * Intermec Inc. 620 7 * Monolithic Power Systems Inc. 450 7 * Oplink Communications Inc. 254 7 iGate Corp. 363 7 * Ceva Inc. 288 7 United Online Inc. 1,092 7 * Tekelec 854 7 Forrester Research Inc. 180 7 * Interactive Intelligence Inc. 177 6 * Epicor Software Corp. 573 6 EPIQ Systems Inc. 422 6 * Cardtronics Inc. 303 6 Methode Electronics Inc. 464 5 Daktronics Inc. 461 5 CTS Corp. 427 5 * THQ Inc. 849 5 * Sigma Designs Inc. 339 5 * Perficient Inc. 372 5 * Super Micro Computer Inc. 306 5 * Electro Scientific Industries Inc. 295 4 Cohu Inc. 295 4 * Rudolph Technologies Inc. 390 4 * Ciber Inc. 870 4 * Knot Inc. 377 4 * EMS Technologies Inc. 191 4 * Supertex Inc. 162 4 * Kopin Corp. 835 4 * Infospace Inc. 451 4 * Smith Micro Software Inc. 383 4 * Exar Corp. 551 4 * Intevac Inc. 279 4 * Digi International Inc. 313 3 * Liquidity Services Inc. 213 3 * Pericom Semiconductor Corp. 320 3 Bel Fuse Inc. Class B 146 3 Pulse Electronics Corp. 518 3 * Symmetricom Inc. 550 3 * Integral Systems Inc. 220 3 * Gerber Scientific Inc. 315 3 * Radisys Corp. 301 3 * Novatel Wireless Inc. 393 2 * DSP Group Inc. 292 2 * NCI Inc. Class A 98 2 Stamps.com Inc. 148 2 * PC-Tel Inc. 239 2 * Network Equipment Technologies Inc. 377 1 * LoJack Corp. 229 1 * Tollgrade Communications Inc. 129 1 * Agilysys Inc. 251 1 * Hutchinson Technology Inc. 293 1 * StarTek Inc. 149 1 1,248 Materials (4.5%) Eagle Materials Inc. 567 18 * PolyOne Corp. 1,197 17 Texas Industries Inc. 356 15 * OM Group Inc. 396 14 HB Fuller Co. 633 14 Buckeye Technologies Inc. 509 13 Balchem Corp. 365 13 Schweitzer-Mauduit International Inc. 228 12 * Century Aluminum Co. 730 12 * Clearwater Paper Corp. 148 12 Arch Chemicals Inc. 324 12 * RTI International Metals Inc. 389 11 * Brush Engineered Materials Inc. 253 11 * Calgon Carbon Corp. 728 10 AMCOL International Corp. 313 10 14 S&P Small-Cap 600 Index Fund Market Value  Shares ($000) * STR Holdings Inc. 519 9 Kaiser Aluminum Corp. 183 9 A Schulman Inc. 395 9 Deltic Timber Corp. 141 9 * KapStone Paper and Packaging Corp. 477 8 Stepan Co. 101 7 * LSB Industries Inc. 201 6 Quaker Chemical Corp. 150 6 Wausau Paper Corp. 617 5 Myers Industries Inc. 439 4 Zep Inc. 273 4 * Headwaters Inc. 758 4 * AM Castle & Co. 209 4 Neenah Paper Inc. 185 4 Olympic Steel Inc. 114 3 American Vanguard Corp. 261 2 287 Telecommunication Services (0.7%) * Neutral Tandem Inc. 415 7 NTELOS Holdings Corp. 364 7 * Cincinnati Bell Inc. 2,561 7 * General Communication Inc. Class A 510 6 * Cbeyond Inc. 383 5 Atlantic Tele-Network Inc. 112 5 USA Mobility Inc. 277 4 41 Utilities (3.7%) Piedmont Natural Gas Co. Inc. 909 27 Southwest Gas Corp. 578 22 New Jersey Resources Corp. 525 22 South Jersey Industries Inc. 381 21 UIL Holdings Corp. 635 19 Unisource Energy Corp. 466 17 Northwest Natural Gas Co. 339 16 Avista Corp. 710 16 * El Paso Electric Co. 541 15 Allete Inc. 399 15 NorthWestern Corp. 466 14 Laclede Group Inc. 288 11 CH Energy Group Inc. 196 10 American States Water Co. 233 8 Central Vermont Public Service Corp. 156 3 236 Total Common Stocks (Cost $5,191) 6,409 Total Investments (100.0%) (Cost $5,191) 6,409 Other Assets and Liabilities (0.0%) Other Assets 53 Liabilities (51) 2 Net Assets (100%) Applicable to 100,000 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 6,411 Net Asset Value Per Share ETF Shares $64.11 At February 28, 2011, net assets consisted of: Amount ($000) Paid-in Capital 5,110 Undistributed Net Investment Income 6 Accumulated Net Realized Gains 77 Unrealized Appreciation (Depreciation) 1,218 Net Assets 6,411  See Note A in Notes to Financial Statements. * Non-income-producing security. See accompanying Notes, which are an integral part of the Financial Statements. 15 S&P Small-Cap 600 Index Fund Statement of Operations September 7, 2010 1 to February 28, 2011 ($000) Investment Income Income Dividends 46 Total Income 46 Expenses The Vanguard GroupNote B Management and Administrative 2 Custodian Fees 2 Total Expenses 4 Net Investment Income 42 Realized Net Gain (Loss) on Investment Securities Sold 372 Change in Unrealized Appreciation (Depreciation) of Investment Securities 1,218 Net Increase (Decrease) in Net Assets Resulting from Operations 1,632 1 Inception. See accompanying Notes, which are an integral part of the Financial Statements. 16 S&P Small-Cap 600 Index Fund Statement of Changes in Net Assets September 7, 2010 1 to February 28, 2011 ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 42 Realized Net Gain (Loss) 372 Change in Unrealized Appreciation (Depreciation) 1,218 Net Increase (Decrease) in Net Assets Resulting from Operations 1,632 Distributions Net Investment Income Institutional Shares  ETF Shares (36) Realized Capital Gain Institutional Shares  ETF Shares  Total Distributions (36) Capital Share Transactions Institutional Shares (2) ETF Shares 4,817 Net Increase (Decrease) from Capital Share Transactions 4,815 Total Increase (Decrease) 6,411 Net Assets Beginning of Period  End of Period 2 6,411 1 Inception. 2 Net AssetsEnd of Period includes undistributed net investment income of $6,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 S&P Small-Cap 600 Index Fund Financial Highlights ETF Shares September 7, 2010 1 to For a Share Outstanding Throughout the Period February 28, 2011 Net Asset Value, Beginning of Period $49.81 Investment Operations Net Investment Income .422 Net Realized and Unrealized Gain (Loss) on Investments 14.238 Total from Investment Operations 14.660 Distributions Dividends from Net Investment Income (.360) Distributions from Realized Capital Gains  Total Distributions (.360) Net Asset Value, End of Period $64.11 Total Return 29.45% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6 Ratio of Total Expenses to Average Net Assets 0.15% Ratio of Net Investment Income to Average Net Assets 1.40% Portfolio Turnover Rate 2 18% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 18 S&P Small-Cap 600 Index Fund Notes to Financial Statements Vanguard S&P Small-Cap 600 Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Institutional Shares and ETF Shares. Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. Institutional Shares were first issued on December 15, 2010. On December 17, 2010, the sole shareholder redeemed all shares. As of February 28, 2011, there were no investors in the Institutional share class. ETF Shares were first issued on September 7, 2010, and first offered to the public on September 9, 2010. ETF Shares are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Federal Income Taxes: The fund intends to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for its open federal income tax period ended February 28, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Dividend income is recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2011, the fund had contributed capital of $1,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.00% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). At February 28, 2011, 100% of the funds investments were valued based on Level 1 inputs. 19 S&P Small-Cap 600 Index Fund D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The funds tax-basis capital gains and losses are determined only at the end of each fiscal year. During the period ended February 28, 2011, the fund realized $295,000 of net capital gains resulting from in-kind redemptionsin which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized gains to paid-in capital. At February 28, 2011, the cost of investment securities for tax purposes was $5,191,000. Net unrealized appreciation of investment securities for tax purposes was $1,218,000, consisting of unrealized gains of $1,268,000 on securities that had risen in value since their purchase and $50,000 in unrealized losses on securities that had fallen in value since their purchase. E. During the period ended February 28, 2011, the fund purchased $8,243,000 of investment securities and sold $3,423,000 of investment securities, other than temporary cash investments. F. Capital share transactions for each class of shares were: Inception 1 to February 28, 2011 Amount Shares ($000) (000) Institutional Shares Issued 110 1 Issued in Lieu of Cash Distributions   Redeemed (112) (1) Net Increase (Decrease)Institutional Shares (2)  ETF Shares Issued 7,569 150 Issued in Lieu of Cash Distributions   Redeemed (2,752) (50) Net Increase (Decrease)ETF Shares 4,817 100 1 Inception was September 7, 2010, for ETF Shares and December 15, 2010, for Institutional Shares. On December 17, 2010, the sole shareholder in the Institutional share class redeemed all shares. As of February 28, 2011, there were no investors in the Institutional share class. G. In preparing the financial statements as of February 28, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 20 S&P Small-Cap 600 Value Index Fund Fund Profile As of February 28, 2011 Portfolio Characteristics Target Broad Fund Index 1 Index 2 Number of Stocks 433 433 3,845 Median Market Cap $1.1B $1.1B $31.4B Price/Earnings Ratio 25.6x 25.5x 17.9x Price/Book Ratio 1.6x 1.6x 2.3x Yield 3 1.0% 1.3% 1.6% Return on Equity 8.9% 8.9% 19.2% Earnings Growth Rate 2.2% 2.2% 5.4% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 4 28%   Expense Ratio 5 0.20%   Short-Term Reserves 0.0%   Sector Diversification (% of equity exposure) Target Broad Fund Index 1 Index 2 Consumer Discretionary 11.7% 11.7% 11.8% Consumer Staples 3.2 3.2 9.1 Energy 6.6 6.6 11.6 Financials 23.6 23.7 16.6 Health Care 6.7 6.7 10.5 Industrials 22.1 22.1 11.4 Information Technology 14.1 14.0 18.9 Materials 5.3 5.3 4.5 Telecommunication Services 0.5 0.5 2.5 Utilities 6.2 6.2 3.1 Ten Largest Holdings 6 (% of total net assets) World Fuel Services Corp. Oil & Gas Refining & Marketing 1.1% Holly Corp. Oil & Gas Refining & Marketing 1.0 Esterline Aerospace & Technologies Corp. Defense 0.8 EMCOR Group Inc. Construction & Engineering 0.8 Moog Inc. Class A Aerospace & Defense 0.8 Anixter International Inc. Technology Distributors 0.8 ProAssurance Corp. Property & Casualty Insurance 0.8 Actuant Corp. Class A Industrial Machinery 0.8 Teledyne Aerospace & Technologies Inc. Defense 0.7 Brady Corp. Class A Electrical Components & Equipment 0.7 Top Ten 8.3% Investment Focus 1 S&P SmallCap 600 Value Index. 2 Dow Jones U.S. Total Stock Market Index. 3 30-day SEC yield for the fund; annualized dividend yield for the indexes. See the Glossary. 4 Annualized. 5 The expense ratio shown is from the prospectus dated September 7, 2010, and represents estimated costs for the current fiscal year. For the fiscal period ended February 28, 2011, the annualized expense ratio was 0.20%. 6 The holdings listed exclude any temporary cash investments and equity index products. 21 S&P Small-Cap 600 Value Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Period Total Returns (%): September 7, 2010, Through February 28, 2011 Total Returns: Period Ended December 31, 2010 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Since Inception Date Inception ETF Shares 9/7/2010 Market Price 23.12% Net Asset Value 23.05 See Financial Highlights for dividend and capital gains information. 22 S&P Small-Cap 600 Value Index Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value  Shares ($000) Common Stocks (100.0%) Consumer Discretionary (11.7%) * Live Nation Entertainment Inc. 3,697 39 Pool Corp. 1,224 31 * OfficeMax Inc. 2,102 29 * Jack in the Box Inc. 1,301 29 Brunswick Corp. 1,084 25 Group 1 Automotive Inc. 584 25 * Ruby Tuesday Inc. 1,590 21 * Helen of Troy Ltd. 749 21 * Meritage Homes Corp. 783 20 Wolverine World Wide Inc. 511 19 Hillenbrand Inc. 835 18 * Skechers U.S.A. Inc. Class A 824 17 Brown Shoe Co. Inc. 1,064 16 PEP Boys-Manny Moe & Jack 1,285 16 * Childrens Place Retail Stores Inc. 351 16 Stage Stores Inc. 916 16 Mens Wearhouse Inc. 593 16 Ethan Allen Interiors Inc. 697 15 * Quiksilver Inc. 3,244 14 * Vitamin Shoppe Inc. 395 14 Freds Inc. Class A 983 14 * La-Z-Boy Inc. 1,300 13 Sonic Automotive Inc. Class A 886 13 Callaway Golf Co. 1,614 12 * Pinnacle Entertainment Inc. 861 11 Drew Industries Inc. 479 11 * Corinthian Colleges Inc. 2,114 11 * Winnebago Industries Inc. 730 11 * Genesco Inc. 259 10 * Standard Pacific Corp. 2,489 10 * Red Robin Gourmet Burgers Inc. 388 9 * Sonic Corp. 958 9 Lithia Motors Inc. Class A 545 8 * Liz Claiborne Inc. 1,585 8 * Jakks Pacific Inc. 428 8 Finish Line Inc. Class A 427 7 Superior Industries International Inc. 372 7 * RC2 Corp. 326 7 Marcus Corp. 542 7 * K-Swiss Inc. Class A 681 7 Cato Corp. Class A 280 7 * Papa Johns International Inc. 227 7 Haverty Furniture Cos. Inc. 466 6 * M/I Homes Inc. 460 6 * Movado Group Inc. 434 6 HOT Topic Inc. 1,103 6 * Shuffle Master Inc. 605 6 Standard Motor Products Inc. 485 6 Stein Mart Inc. 675 6 Christopher & Banks Corp. 888 5 Spartan Motors Inc. 817 5 * MarineMax Inc. 548 5 Blyth Inc. 137 5 Nutrisystem Inc. 342 5 * EW Scripps Co. Class A 469 4 * Coldwater Creek Inc. 1,505 4 * Tuesday Morning Corp. 902 4 Oxford Industries Inc. 164 4 * Arctic Cat Inc. 304 4 * Ruths Hospitality Group Inc. 764 4 * Audiovox Corp. Class A 460 4 * Multimedia Games Inc. 692 4 Big 5 Sporting Goods Corp. 257 4 * Perry Ellis International Inc. 110 3 * OCharleys Inc. 468 3 * Midas Inc. 356 3 * Zale Corp. 590 2 Skyline Corp. 117 2 * Monarch Casino & Resort Inc. 181 2 742 Consumer Staples (3.2%) Caseys General Stores Inc. 937 39 * United Natural Foods Inc. 469 20 23 S&P Small-Cap 600 Value Index Fund Market Value  Shares ($000) Sanderson Farms Inc. 472 20 * Hain Celestial Group Inc. 636 19 * Central Garden and Pet Co. Class A 1,375 13 Nash Finch Co. 303 12 Diamond Foods Inc. 220 11 Andersons Inc. 217 10 Snyders-Lance Inc. 568 10 Spartan Stores Inc. 567 9 * Alliance One International Inc. 2,181 8 WD-40 Co. 192 8 B&G Foods Inc. Class A 495 7 * Seneca Foods Corp. Class A 230 6 J&J Snack Foods Corp. 146 6 Cal-Maine Foods Inc. 124 4 202 Energy (6.6%) World Fuel Services Corp. 1,704 71 Holly Corp. 1,094 62 * Bristow Group Inc. 897 43 * Swift Energy Co. 655 28 Lufkin Industries Inc. 330 26 * Tetra Technologies Inc. 1,866 26 * ION Geophysical Corp. 1,898 24 Penn Virginia Corp. 1,117 18 * Petroleum Development Corp. 376 18 SEACOR Holdings Inc. 175 16 * Hornbeck Offshore Services Inc. 565 16 * Stone Energy Corp. 522 16 * Pioneer Drilling Co. 1,344 15 Gulf Island Fabrication Inc. 359 11 * Matrix Service Co. 654 9 * Petroquest Energy Inc. 794 7 * Basic Energy Services Inc. 353 7 * Georesources Inc. 96 3 416 Financials (23.8%) * ProAssurance Corp. 760 48 Delphi Financial Group Inc. 1,344 42 Whitney Holding Corp. 2,385 34 Umpqua Holdings Corp. 2,827 32 LaSalle Hotel Properties 1,134 32 BioMed Realty Trust Inc. 1,710 31 Susquehanna Bancshares Inc. 3,190 31 Kilroy Realty Corp. 734 28 Wintrust Financial Corp. 846 28 Entertainment Properties Trust 584 28 Glacier Bancorp Inc. 1,765 28 United Bankshares Inc. 945 27 * DiamondRock Hospitality Co. 2,264 27 Old National Bancorp 2,339 26 Post Properties Inc. 657 26 Franklin Street Properties Corp. 1,704 26 Hancock Holding Co. 725 25 Prospect Capital Corp. 2,059 25 Colonial Properties Trust 1,235 24 Selective Insurance Group Inc. 1,314 24 Healthcare Realty Trust Inc. 1,009 24 RLI Corp. 405 23 Home Properties Inc. 386 23 * Texas Capital Bancshares Inc. 899 23 Sterling Bancshares Inc. 2,499 23 Mid-America Apartment Communities Inc. 343 22 First Midwest Bancorp Inc. 1,817 22 PrivateBancorp Inc. Class A 1,436 21 National Retail Properties Inc. 795 20 Extra Space Storage Inc. 1,025 20 * Investment Technology Group Inc. 1,021 20 Employers Holdings Inc. 971 20 Columbia Banking System Inc. 963 19 NBT Bancorp Inc. 843 19 Infinity Property & Casualty Corp. 304 18 UMB Financial Corp. 460 18 Safety Insurance Group Inc. 367 18 Lexington Realty Trust 1,845 18 National Penn Bancshares Inc. 2,090 17 Horace Mann Educators Corp. 965 16 * Piper Jaffray Cos. 389 16 Interactive Brokers Group Inc. 1,031 16 Sovran Self Storage Inc. 410 16 * Navigators Group Inc. 303 16 Brookline Bancorp Inc. 1,480 15 First Commonwealth Financial Corp. 2,286 15 PS Business Parks Inc. 230 15 Independent Bank Corp. 532 14 First Financial Bankshares Inc. 282 14 S&T Bancorp Inc. 621 14 Boston Private Financial Holdings Inc. 1,916 14 * Pinnacle Financial Partners Inc. 844 13 Community Bank System Inc. 531 13 City Holding Co. 389 13 First Financial Bancorp 785 13 EastGroup Properties Inc. 290 13 Provident Financial Services Inc. 871 13 Medical Properties Trust Inc. 1,060 12 Simmons First National Corp. Class A 432 12 Home Bancshares Inc. 549 12 Inland Real Estate Corp. 1,271 12 Tower Group Inc. 437 12 24 S&P Small-Cap 600 Value Index Fund Market Value  Shares ($000) Trustco Bank Corp. NY 1,933 12 United Fire & Casualty Co. 533 11 Pennsylvania Real Estate Investment Trust 721 10 Wilmington Trust Corp. 2,292 10 * Nara Bancorp Inc. 952 10 LTC Properties Inc. 328 10 * AMERISAFE Inc. 460 9 Parkway Properties Inc. 549 9 Kite Realty Group Trust 1,569 9 * National Financial Partners Corp. 590 8 Acadia Realty Trust 414 8 Cedar Shopping Centers Inc. 1,178 7 Universal Health Realty Income Trust 172 7 * TradeStation Group Inc. 1,002 7 Sterling Bancorp 666 7 * Forestar Group Inc. 347 7 Getty Realty Corp. 217 6 Dime Community Bancshares Inc. 388 6 Urstadt Biddle Properties Inc. Class A 283 6 Bank of the Ozarks Inc. 127 5 Presidential Life Corp. 526 5 Bank Mutual Corp. 1,128 5 Saul Centers Inc. 113 5 Stewart Information Services Corp. 456 5 Tompkins Financial Corp. 123 5 * Hanmi Financial Corp. 3,753 5 SWS Group Inc. 722 4 * LaBranche & Co. Inc. 912 4 Wilshire Bancorp Inc. 484 3 * United Community Banks Inc. 2,328 3 * First BanCorp 525 2 1,509 Health Care (6.6%) * Centene Corp. 1,215 37 * AMERIGROUP Corp. 473 27 * Amedisys Inc. 712 26 Invacare Corp. 793 24 * RehabCare Group Inc. 611 23 * Hanger Orthopedic Group Inc. 791 21 * Gentiva Health Services Inc. 728 21 West Pharmaceutical Services Inc. 463 19 * CONMED Corp. 685 18 * Amsurg Corp. Class A 753 18 * PSS World Medical Inc. 636 17 * Molina Healthcare Inc. 410 14 * Magellan Health Services Inc. 294 14 * Healthways Inc. 860 12 Meridian Bioscience Inc. 427 9 * Affymetrix Inc. 1,770 9 * PharMerica Corp. 734 9 * Symmetry Medical Inc. 892 8 * AMN Healthcare Services Inc. 980 7 * Medcath Corp. 513 7 Analogic Corp. 134 7 * Cross Country Healthcare Inc. 770 6 * ICU Medical Inc. 152 6 * Savient Pharmaceuticals Inc. 652 6 * Greatbatch Inc. 251 6 * Omnicell Inc. 413 6 * Palomar Medical Technologies Inc. 330 5 * Merit Medical Systems Inc. 286 5 * Natus Medical Inc. 305 5 * Emergent Biosolutions Inc. 221 5 * Kendle International Inc. 370 4 * LHC Group Inc. 134 4 * Cambrex Corp. 728 4 * eResearchTechnology Inc. 574 4 * SurModics Inc. 197 3 * CryoLife Inc. 420 2 Cantel Medical Corp. 100 2 * LCA-Vision Inc. 299 2 422 Industrials (22.1%) * Esterline Technologies Corp. 746 53 * EMCOR Group Inc. 1,648 52 * Moog Inc. Class A 1,125 51 Actuant Corp. Class A 1,689 48 * Teledyne Technologies Inc. 898 47 Brady Corp. Class A 1,301 46 Curtiss-Wright Corp. 1,140 42 * Geo Group Inc. 1,594 41 * United Stationers Inc. 571 38 Mueller Industries Inc. 933 32 ABM Industries Inc. 1,159 31 Applied Industrial Technologies Inc. 930 30 Robbins & Myers Inc. 669 28 Simpson Manufacturing Co. Inc. 974 28 Watts Water Technologies Inc. Class A 719 28 CLARCOR Inc. 644 26 * AAR Corp. 964 26 Briggs & Stratton Corp. 1,235 25 * Insituform Technologies Inc. Class A 961 25 Barnes Group Inc. 1,111 24 * Ceradyne Inc. 608 23 Belden Inc. 621 23 Skywest Inc. 1,345 22 Kaydon Corp. 532 21 Toro Co. 328 20 25 S&P Small-Cap 600 Value Index Fund Market Value  Shares ($000) Kaman Corp. 634 20 * HUB Group Inc. Class A 537 19 * SFN Group Inc. 1,288 18 Quanex Building Products Corp. 917 17 * Astec Industries Inc. 484 17 Albany International Corp. 677 16 Universal Forest Products Inc. 471 16 * Dycom Industries Inc. 880 15 * Tetra Tech Inc. 644 15 * Old Dominion Freight Line Inc. 489 15 * Kelly Services Inc. Class A 708 15 Knight Transportation Inc. 791 15 G&K Services Inc. Class A 453 15 Arkansas Best Corp. 615 15 AO Smith Corp. 360 15 * Griffon Corp. 1,167 14 ESCO Technologies Inc. 359 14 Comfort Systems USA Inc. 949 13 * Orbital Sciences Corp. 682 12 Heartland Express Inc. 726 12 Heidrick & Struggles International Inc. 440 12 Interface Inc. Class A 708 12 Viad Corp. 507 12 * Navigant Consulting Inc. 1,236 12 Tredegar Corp. 575 11 Encore Wire Corp. 477 11 Standex International Corp. 315 11 * TrueBlue Inc. 640 10 Federal Signal Corp. 1,559 10 * Mobile Mini Inc. 439 10 Unifirst Corp. 177 10 Apogee Enterprises Inc. 705 10 * On Assignment Inc. 916 10 * SYKES Enterprises Inc. 491 9 Forward Air Corp. 306 9 CIRCOR International Inc. 227 9 Administaff Inc. 280 8 * Powell Industries Inc. 223 8 * Gibraltar Industries Inc. 752 8 * GenCorp Inc. 1,478 8 Cascade Corp. 149 7 Cubic Corp. 142 7 Badger Meter Inc. 170 7 * School Specialty Inc. 398 6 John Bean Technologies Corp. 312 6 * Aerovironment Inc. 200 6 CDI Corp. 325 5 AZZ Inc. 107 5 * NCI Building Systems Inc. 316 4 * Lydall Inc. 424 4 AAON Inc. 120 4 Lawson Products Inc. 100 2 Standard Register Co. 316 1 1,402 Information Technology (14.1%) Anixter International Inc. 697 50 * CACI International Inc. Class A 750 45 * Varian Semiconductor Equipment Associates Inc. 913 44 * Arris Group Inc. 3,049 40 * Benchmark Electronics Inc. 1,498 28 * Scansource Inc. 654 24 MKS Instruments Inc. 775 23 * Microsemi Corp. 1,045 23 * Cymer Inc. 426 22 * Checkpoint Systems Inc. 969 21 * Brightpoint Inc. 1,648 21 * Insight Enterprises Inc. 1,125 21 * SYNNEX Corp. 577 20 * Brooks Automation Inc. 1,591 20 * Take-Two Interactive Software Inc. 1,138 18 Heartland Payment Systems Inc. 931 18 Comtech Telecommunications Corp. 673 18 * FEI Co. 540 18 * Rofin-Sinar Technologies Inc. 433 17 Black Box Corp. 430 16 * Avid Technology Inc. 726 16 * Intermec Inc. 1,204 14 * Plexus Corp. 426 13 United Online Inc. 2,154 13 * Harmonic Inc. 1,341 13 * Tekelec 1,675 13 * Rogers Corp. 257 12 Cognex Corp. 427 12 EPIQ Systems Inc. 819 11 Methode Electronics Inc. 922 11 Park Electrochemical Corp. 336 11 CTS Corp. 857 10 * Advanced Energy Industries Inc. 619 10 * THQ Inc. 1,703 10 * Cabot Microelectronics Corp. 189 9 * ATMI Inc. 504 9 * Tessera Technologies Inc. 519 9 MTS Systems Corp. 195 9 * Standard Microsystems Corp. 328 9 * Ciber Inc. 1,749 8 * DealerTrack Holdings Inc. 397 8 * Ultratech Inc. 320 8 * EMS Technologies Inc. 380 7 * Infospace Inc. 906 7 * FARO Technologies Inc. 203 7 * Newport Corp. 423 7 * Digi International Inc. 629 7 * LogMeIn Inc. 187 7 Bel Fuse Inc. Class B 294 6 Cohu Inc. 412 6 26 S&P Small-Cap 600 Value Index Fund Market Value  Shares ($000) * Electro Scientific Industries Inc. 388 6 Daktronics Inc. 504 6 * TeleTech Holdings Inc. 247 6 * Rudolph Technologies Inc. 465 5 * Gerber Scientific Inc. 624 5 * Supertex Inc. 206 5 * Epicor Software Corp. 452 5 * DSP Group Inc. 586 5 * Intevac Inc. 338 4 * Knot Inc. 430 4 * Super Micro Computer Inc. 283 4 Pulse Electronics Corp. 696 4 * PC-Tel Inc. 474 4 * Sigma Designs Inc. 236 3 * Symmetricom Inc. 532 3 * Exar Corp. 465 3 * Radisys Corp. 353 3 * Integral Systems Inc. 238 3 * Pericom Semiconductor Corp. 262 3 * Agilysys Inc. 494 2 * Hutchinson Technology Inc. 579 2 * LoJack Corp. 293 2 * NCI Inc. Class A 76 2 * StarTek Inc. 299 2 * Tollgrade Communications Inc. 147 1 * Network Equipment Technologies Inc. 402 1 892 Materials (5.3%) Texas Industries Inc. 686 28 HB Fuller Co. 1,202 26 Eagle Materials Inc. 746 24 * Clearwater Paper Corp. 281 22 Arch Chemicals Inc. 617 22 Kaiser Aluminum Corp. 360 18 A Schulman Inc. 765 17 * Century Aluminum Co. 892 15 * RTI International Metals Inc. 483 14 Stepan Co. 194 14 * PolyOne Corp. 960 13 * OM Group Inc. 332 12 * STR Holdings Inc. 570 10 * Calgon Carbon Corp. 734 10 AMCOL International Corp. 329 10 Wausau Paper Corp. 1,229 10 Deltic Timber Corp. 153 9 Myers Industries Inc. 885 9 Zep Inc. 545 9 * Brush Engineered Materials Inc. 177 8 * Headwaters Inc. 1,500 8 * AM Castle & Co. 416 7 Neenah Paper Inc. 366 7 Olympic Steel Inc. 230 6 * LSB Industries Inc. 187 6 American Vanguard Corp. 537 5 339 Telecommunication Services (0.5%) * Cincinnati Bell Inc. 5,017 13 NTELOS Holdings Corp. 334 7 USA Mobility Inc. 337 5 * General Communication Inc. Class A 409 5 30 Utilities (6.1%) Southwest Gas Corp. 1,127 44 New Jersey Resources Corp. 1,022 43 UIL Holdings Corp. 1,247 38 Piedmont Natural Gas Co. Inc. 1,138 33 Unisource Energy Corp. 899 33 Avista Corp. 1,395 31 Allete Inc. 767 29 NorthWestern Corp. 890 27 South Jersey Industries Inc. 416 23 Laclede Group Inc. 546 21 Northwest Natural Gas Co. 417 20 CH Energy Group Inc. 386 19 * El Paso Electric Co. 570 16 American States Water Co. 219 7 Central Vermont Public Service Corp. 329 7 391 Total Common Stocks (Cost $5,297) 6,345 Total Investments (100.0%) (Cost $5,297) 6,345 Other Assets and Liabilities (0.0%) Other Assets 19 Liabilities (22) (3) Net Assets (100%) Applicable to 100,000 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 6,342 Net Asset Value Per Share ETF Shares $63.42 27 S&P Small-Cap 600 Value Index Fund At February 28, 2011, net assets consisted of: Amount ($000) Paid-in Capital 5,110 Undistributed Net Investment Income 8 Accumulated Net Realized Gains 176 Unrealized Appreciation (Depreciation) 1,048 Net Assets 6,342  See Note A in Notes to Financial Statements. * Non-income-producing security. See accompanying Notes, which are an integral part of the Financial Statements. 28 S&P Small-Cap 600 Value Index Fund Statement of Operations September 7, 2010 1 to February 28, 2011 ($000) Investment Income Income Dividends 51 Total Income 51 Expenses The Vanguard GroupNote B Management and Administrative 3 Custodian Fees 2 Shareholders Reports 1 Total Expenses 6 Net Investment Income 45 Realized Net Gain (Loss) on Investment Securities Sold 447 Change in Unrealized Appreciation (Depreciation) of Investment Securities 1,048 Net Increase (Decrease) in Net Assets Resulting from Operations 1,540 1 Inception. See accompanying Notes, which are an integral part of the Financial Statements. 29 S&P Small-Cap 600 Value Index Fund Statement of Changes in Net Assets September 7, 2010 1 to February 28, 2011 ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 45 Realized Net Gain (Loss) 447 Change in Unrealized Appreciation (Depreciation) 1,048 Net Increase (Decrease) in Net Assets Resulting from Operations 1,540 Distributions Net Investment Income Institutional Shares  ETF Shares (37) Realized Capital Gain Institutional Shares  ETF Shares  Total Distributions (37) Capital Share Transactions Institutional Shares (1) ETF Shares 4,840 Net Increase (Decrease) from Capital Share Transactions 4,839 Total Increase (Decrease) 6,342 Net Assets Beginning of Period  End of Period 2 6,342 1 Inception. 2 Net AssetsEnd of Period includes undistributed net investment income of $8,000. See accompanying Notes, which are an integral part of the Financial Statements. 30 S&P Small-Cap 600 Value Index Fund Financial Highlights ETF Shares September 7, 2010 1 to For a Share Outstanding Throughout the Period February 28, 2011 Net Asset Value, Beginning of Period $49.79 Investment Operations Net Investment Income .446 Net Realized and Unrealized Gain (Loss) on Investments 13.554 Total from Investment Operations 14.000 Distributions Dividends from Net Investment Income (.370) Distributions from Realized Capital Gains  Total Distributions (.370) Net Asset Value, End of Period $63.42 Total Return 28.14% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6 Ratio of Total Expenses to Average Net Assets 0.20% Ratio of Net Investment Income to Average Net Assets 1.49% Portfolio Turnover Rate 2 28% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 31 S&P Small-Cap 600 Value Index Fund Notes to Financial Statements Vanguard S&P Small-Cap 600 Value Index is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Institutional Shares and ETF Shares. Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. Institutional Shares were first issued on December 15, 2010. On December 17, 2010, the sole shareholder redeemed all shares. As of February 28, 2011, there were no investors in the Institutional share class. ETF Shares were first issued on September 7, 2010, and first offered to the public on September 9, 2010. ETF Shares are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Federal Income Taxes: The fund intends to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for its open federal income tax period ended February 28, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Dividend income is recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2011, the fund had contributed capital of $1,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.00% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). At February 28, 2011, 100% of the funds investments were valued based on Level 1 inputs. 32 S&P Small-Cap 600 Value Index Fund D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The funds tax-basis capital gains and losses are determined only at the end of each fiscal year. During the period ended February 28, 2011, the fund realized $271,000 of net capital gains resulting from in-kind redemptionsin which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized gains to paid-in capital. At February 28, 2011, the cost of investment securities for tax purposes was $5,297,000. Net unrealized appreciation of investment securities for tax purposes was $1,048,000, consisting of unrealized gains of $1,098,000 on securities that had risen in value since their purchase and $50,000 in unrealized losses on securities that had fallen in value since their purchase. E. During the period ended February 28, 2011, the fund purchased $9,032,000 of investment securities and sold $4,181,000 of investment securities, other than temporary cash investments. F. Capital share transactions for each class of shares were: Inception 1 to February 28, 2011 Amount Shares ($000) (000) Institutional Shares Issued 70 1 Issued in Lieu of Cash Distributions   Redeemed (71) (1) Net Increase (Decrease)Institutional Shares (1)  ETF Shares Issued 7,589 150 Issued in Lieu of Cash Distributions   Redeemed (2,749) (50) Net Increase (Decrease)ETF Shares 4,840 100 1 Inception was September 7, 2010, for ETF Shares and December 15, 2010, for Institutional Shares. On December 17, 2010, the sole shareholder in the Institutional share class redeemed all shares. As of February 28, 2011, there were no investors in the Institutional share class. G. In preparing the financial statements as of February 28, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 33 S&P Small-Cap 600 Growth Index Fund Fund Profile As of February 28, 2011 Portfolio Characteristics Target Broad Fund Index 1 Index 2 Number of Stocks 359 358 3,845 Median Market Cap $1.3B $1.3B $31.4B Price/Earnings Ratio 23.2x 23.2x 17.9x Price/Book Ratio 2.7x 2.7x 2.3x Yield 3 0.5% 0.7% 1.6% Return on Equity 13.2% 13.2% 19.2% Earnings Growth Rate 11.7% 11.7% 5.4% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 4 40%   Expense Ratio 5 0.20%   Short-Term Reserves 0.0%   Sector Diversification (% of equity exposure) Target Broad Fund Index 1 Index 2 Consumer Discretionary 16.8% 16.8% 11.8% Consumer Staples 3.9 3.9 9.1 Energy 5.7 5.7 11.6 Financials 14.3 14.3 16.6 Health Care 19.0 19.0 10.5 Industrials 9.7 9.7 11.4 Information Technology 25.1 25.1 18.9 Materials 3.6 3.6 4.5 Telecommunication Services 0.8 0.8 2.5 Utilities 1.1 1.1 3.1 Ten Largest Holdings 6 (% of total net assets) Oil States Oil & Gas Equipment International Inc. & Services 1.5% Cooper Cos. Inc. Health Care Supplies 1.1 Regeneron Pharmaceuticals Inc. Biotechnology 1.1 Stifel Financial Corp. Investment Banking & Brokerage 1.0 CARBO Ceramics Inc. Oil & Gas Equipment & Services 0.9 TriQuint Semiconductor Inc. Semiconductors 0.9 Tanger Factory Outlet Centers Retail REITs 0.9 Healthspring Inc. Managed Health Care 0.9 Signature Bank Regional Banks 0.8 HMS Holdings Corp. Health Care Services 0.8 Top Ten 9.9% Investment Focus 1 S&P SmallCap 600 Growth Index. 2 Dow Jones U.S. Total Stock Market Index. 3 30-day SEC yield for the fund; annualized dividend yield for the indexes. See the Glossary. 4 Annualized. 5 The expense ratio shown is from the prospectus dated September 7, 2010, and represents estimated costs for the current fiscal year. For the fiscal period ended February 28, 2011, the annualized expense ratio was 0.20%. 6 The holdings listed exclude any temporary cash investments and equity index products. 34 S&P Small-Cap 600 Growth Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Period Total Returns (%): September 7, 2010, Through February 28, 2011 Total Returns: Period Ended December 31, 2010 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Since Inception Date Inception ETF Shares 9/7/2010 Market Price 24.68% Net Asset Value 24.58 See Financial Highlights for dividend and capital gains information. 35 S&P Small-Cap 600 Growth Index Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value  Shares ($000) Common Stocks (100.0%) Consumer Discretionary (16.8%) * Carters Inc. 3,007 86 * Iconix Brand Group Inc. 3,792 84 * Jo-Ann Stores Inc. 1,377 84 * CROCS Inc. 4,562 81 * Coinstar Inc. 1,656 71 * JOS A Bank Clothiers Inc. 1,445 67 * HSN Inc. 2,024 66 Cracker Barrel Old Country Store Inc. 1,221 61 * Cabelas Inc. 2,095 57 Arbitron Inc. 1,409 56 PF Changs China Bistro Inc. 1,201 56 Wolverine World Wide Inc. 1,456 54 Brunswick Corp. 2,318 53 Buckle Inc. 1,365 53 * Steven Madden Ltd. 1,204 52 Monro Muffler Brake Inc. 1,580 52 * Texas Roadhouse Inc. Class A 3,040 52 * Buffalo Wild Wings Inc. 952 50 * Capella Education Co. 865 50 * DineEquity Inc. 811 46 * Hibbett Sports Inc. 1,462 46 * Blue Nile Inc. 753 43 * BJs Restaurants Inc. 1,182 42 * CEC Entertainment Inc. 1,074 42 Mens Wearhouse Inc. 1,515 40 * American Public Education Inc. 940 40 * Interval Leisure Group Inc. 2,119 36 * Pre-Paid Legal Services Inc. 511 34 * Maidenform Brands Inc. 1,222 33 Finish Line Inc. Class A 1,896 33 * Biglari Holdings Inc. 76 32 Hillenbrand Inc. 1,466 32 * True Religion Apparel Inc. 1,332 32 * Peets Coffee & Tea Inc. 670 29 * Childrens Place Retail Stores Inc. 625 29 * Lumber Liquidators Holdings Inc. 1,219 28 * Zumiez Inc. 1,088 28 * Genesco Inc. 717 28 Cato Corp. Class A 952 23 * California Pizza Kitchen Inc. 1,292 22 * Universal Electronics Inc. 790 22 Universal Technical Institute Inc. 1,088 20 * Pinnacle Entertainment Inc. 1,407 18 PetMed Express Inc. 1,202 18 Sturm Ruger & Co. Inc. 980 18 * Papa Johns International Inc. 575 17 * Vitamin Shoppe Inc. 477 17 Volcom Inc. 912 16 * Shuffle Master Inc. 1,535 14 * Kirklands Inc. 818 12 * Sonic Corp. 1,220 11 * Kid Brands Inc. 1,122 10 * Jakks Pacific Inc. 547 10 * RC2 Corp. 450 10 Oxford Industries Inc. 389 9 Nutrisystem Inc. 682 9 Superior Industries International Inc. 437 9 * Perry Ellis International Inc. 293 8 Big 5 Sporting Goods Corp. 602 8 * Liz Claiborne Inc. 1,624 8 * EW Scripps Co. Class A 624 6 Skyline Corp. 116 2 * Monarch Casino & Resort Inc. 213 2 2,177 Consumer Staples (3.9%) * TreeHouse Foods Inc. 1,851 97 * Darling International Inc. 6,099 85 * United Natural Foods Inc. 1,512 64 * Boston Beer Co. Inc. Class A 476 44 Diamond Foods Inc. 690 35 * Hain Celestial Group Inc. 874 26 Andersons Inc. 518 25 36 S&P Small-Cap 600 Growth Index Fund Market Value  Shares ($000) Snyders-Lance Inc. 1,233 22 B&G Foods Inc. Class A 1,458 22 J&J Snack Foods Corp. 438 19 WD-40 Co. 471 19 * Medifast Inc. 698 16 Calavo Growers Inc. 630 15 Cal-Maine Foods Inc. 438 13 502 Energy (5.7%) * Oil States International Inc. 2,650 193 CARBO Ceramics Inc. 991 123 SEACOR Holdings Inc. 745 71 Lufkin Industries Inc. 865 67 * ION Geophysical Corp. 3,906 50 * Gulfport Energy Corp. 1,656 49 * Stone Energy Corp. 1,447 44 Contango Oil & Gas Co. 672 41 * Swift Energy Co. 784 34 * Georesources Inc. 728 23 * Petroleum Development Corp. 415 19 * Petroquest Energy Inc. 1,245 11 * Basic Energy Services Inc. 470 9 734 Financials (14.3%) * Stifel Financial Corp. 1,840 132 Tanger Factory Outlet Centers 4,234 113 * Signature Bank 2,123 110 * Ezcorp Inc. Class A 2,604 75 * Portfolio Recovery Associates Inc. 893 74 Mid-America Apartment Communities Inc. 1,055 69 National Retail Properties Inc. 2,663 68 Home Properties Inc. 1,142 67 Cash America International Inc. 1,547 66 BioMed Realty Trust Inc. 3,216 58 Entertainment Properties Trust 1,193 57 * First Cash Financial Services Inc. 1,585 52 * World Acceptance Corp. 819 49 Extra Space Storage Inc. 2,381 47 * DiamondRock Hospitality Co. 3,896 46 Kilroy Realty Corp. 1,177 46 Post Properties Inc. 1,148 45 Medical Properties Trust Inc. 3,607 42 LaSalle Hotel Properties 1,414 40 EastGroup Properties Inc. 810 37 optionsXpress Holdings Inc. 2,223 36 Colonial Properties Trust 1,757 35 Tower Group Inc. 1,260 34 PS Business Parks Inc. 499 31 Healthcare Realty Trust Inc. 1,213 28 Getty Realty Corp. 858 25 Acadia Realty Trust 1,262 25 First Financial Bankshares Inc. 488 25 Lexington Realty Trust 2,537 24 First Financial Bancorp 1,397 24 UMB Financial Corp. 588 23 Sovran Self Storage Inc. 575 22 * Forestar Group Inc. 1,151 22 Pennsylvania Real Estate Investment Trust 1,390 20 LTC Properties Inc. 683 20 Bank of the Ozarks Inc. 416 18 Saul Centers Inc. 368 17 National Penn Bancshares Inc. 2,023 16 Community Bank System Inc. 623 16 * National Financial Partners Corp. 1,046 15 * eHealth Inc. 1,156 15 Provident Financial Services Inc. 892 13 Inland Real Estate Corp. 1,302 12 Urstadt Biddle Properties Inc. Class A 615 12 Universal Health Realty Income Trust 293 12 Dime Community Bancshares Inc. 635 10 Tompkins Financial Corp. 176 7 1,850 Health Care (19.0%) Cooper Cos. Inc. 2,388 148 * Regeneron Pharmaceuticals Inc. 3,800 138 * Healthspring Inc. 2,993 113 * HMS Holdings Corp. 1,441 109 * Dionex Corp. 911 107 * Salix Pharmaceuticals Ltd. 3,030 101 * Catalyst Health Solutions Inc. 2,043 92 * AMERIGROUP Corp. 1,581 91 * American Medical Systems Holdings Inc. 3,998 87 Quality Systems Inc. 1,000 80 * Haemonetics Corp. 1,294 80 Chemed Corp. 1,192 78 * Align Technology Inc. 3,551 74 * Viropharma Inc. 4,078 73 * Parexel International Corp. 3,041 71 * Cubist Pharmaceuticals Inc. 3,101 68 * Par Pharmaceutical Cos. Inc. 1,861 57 * Magellan Health Services Inc. 1,140 55 * Integra LifeSciences Holdings Corp. 1,064 53 * Zoll Medical Corp. 1,125 52 * MWI Veterinary Supply Inc. 652 45 * Neogen Corp. 1,187 44 37 S&P Small-Cap 600 Growth Index Fund Market Value  Shares ($000) * Questcor Pharmaceuticals Inc. 3,251 42 * Cyberonics Inc. 1,260 42 * PSS World Medical Inc. 1,561 41 * IPC The Hospitalist Co. Inc. 851 35 * Air Methods Corp. 584 34 Computer Programs & Systems Inc. 580 31 * Abaxis Inc. 1,169 31 Landauer Inc. 492 31 West Pharmaceutical Services Inc. 749 31 * Bio-Reference Labs Inc. 1,281 27 Meridian Bioscience Inc. 1,234 27 * Savient Pharmaceuticals Inc. 2,315 22 Ensign Group Inc. 698 21 Analogic Corp. 387 21 * Greatbatch Inc. 690 17 * Corvel Corp. 341 17 * Almost Family Inc. 431 17 * LHC Group Inc. 538 16 * Merit Medical Systems Inc. 870 15 * Arqule Inc. 2,312 15 * Emergent Biosolutions Inc. 662 14 * Natus Medical Inc. 872 14 * ICU Medical Inc. 301 13 * Hi-Tech Pharmacal Co. Inc. 535 12 * Kensey Nash Corp. 442 12 * Omnicell Inc. 858 11 Cantel Medical Corp. 458 10 * Enzo Biochem Inc. 1,785 8 * eResearchTechnology Inc. 1,056 7 * SurModics Inc. 498 6 * Palomar Medical Technologies Inc. 281 4 * CryoLife Inc. 596 3 * LCA-Vision Inc. 351 2 * Genoptix Inc. 23 1 2,466 Industrials (9.7%) Triumph Group Inc. 861 75 * II-VI Inc. 1,328 68 Healthcare Services Group Inc. 3,446 61 Toro Co. 934 58 CLARCOR Inc. 1,265 52 Lindsay Corp. 655 46 American Science & Engineering Inc. 470 44 * Tetra Tech Inc. 1,841 43 * EnPro Industries Inc. 1,077 43 Belden Inc. 1,129 41 AO Smith Corp. 997 40 Robbins & Myers Inc. 939 40 * Old Dominion Freight Line Inc. 1,141 35 National Presto Industries Inc. 273 35 Allegiant Travel Co. Class A 786 32 Interface Inc. Class A 1,882 31 Knight Transportation Inc. 1,586 30 * Consolidated Graphics Inc. 533 29 * Exponent Inc. 735 29 * Orbital Sciences Corp. 1,608 29 * HUB Group Inc. Class A 800 28 Cubic Corp. 528 27 Forward Air Corp. 880 26 Kaydon Corp. 622 24 ESCO Technologies Inc. 621 24 Unifirst Corp. 406 23 * Mobile Mini Inc. 987 22 * SYKES Enterprises Inc. 1,109 21 * Dolan Co. 1,605 20 Heartland Express Inc. 1,137 19 AZZ Inc. 429 18 Administaff Inc. 582 17 * Orion Marine Group Inc. 1,399 17 Badger Meter Inc. 430 17 CIRCOR International Inc. 419 17 John Bean Technologies Corp. 823 16 * TrueBlue Inc. 964 16 Vicor Corp. 1,022 16 AAON Inc. 372 11 * Aerovironment Inc. 368 11 Cascade Corp. 169 8 * NCI Building Systems Inc. 220 3 1,262 Information Technology (25.1%) * TriQuint Semiconductor Inc. 8,317 119 * Wright Express Corp. 2,002 102 * Progress Software Corp. 3,395 100 * Veeco Instruments Inc. 2,087 99 * Varian Semiconductor Equipment Associates Inc. 1,935 92 * Viasat Inc. 2,147 89 * CommVault Systems Inc. 2,252 82 * Hittite Microwave Corp. 1,289 79 * j2 Global Communications Inc. 2,385 69 * Taleo Corp. Class A 2,116 68 * JDA Software Group Inc. 2,289 68 MAXIMUS Inc. 900 67 * Blue Coat Systems Inc. 2,258 64 * Netgear Inc. 1,874 61 Littelfuse Inc. 1,162 61 Blackbaud Inc. 2,295 61 Power Integrations Inc. 1,462 58 * Diodes Inc. 1,880 54 * Synaptics Inc. 1,784 53 * Ebix Inc. 1,995 53 * MicroStrategy Inc. Class A 440 52 * Stratasys Inc. 1,081 49 * Microsemi Corp. 2,141 47 * Websense Inc. 2,184 47 38 S&P Small-Cap 600 Growth Index Fund Market Value  Shares ($000) * Netscout Systems Inc. 1,828 46 * Synchronoss Technologies Inc. 1,254 43 * DG FastChannel Inc. 1,270 42 * DTS Inc. 897 41 * Sourcefire Inc. 1,465 40 * TTM Technologies Inc. 2,261 40 * Cabot Microelectronics Corp. 804 39 * Plexus Corp. 1,228 39 * Bottomline Technologies Inc. 1,689 37 * Manhattan Associates Inc. 1,146 37 * OSI Systems Inc. 976 37 * comScore Inc. 1,331 37 * Volterra Semiconductor Corp. 1,405 35 * Kulicke & Soffa Industries Inc. 3,683 35 Micrel Inc. 2,598 35 * CSG Systems International Inc. 1,783 35 * RightNow Technologies Inc. 1,235 33 Cognex Corp. 1,173 33 * Take-Two Interactive Software Inc. 2,000 32 * Cymer Inc. 635 32 * Radiant Systems Inc. 1,734 30 MKS Instruments Inc. 974 29 * Mercury Computer Systems Inc. 1,536 29 * Tyler Technologies Inc. 1,316 29 * Monolithic Power Systems Inc. 1,874 29 * FEI Co. 840 28 * Oplink Communications Inc. 1,023 28 Forrester Research Inc. 763 28 iGate Corp. 1,519 27 * Tessera Technologies Inc. 1,557 27 * Ceva Inc. 1,151 26 * DealerTrack Holdings Inc. 1,295 26 * Interactive Intelligence Inc. 699 24 * Cardtronics Inc. 1,260 24 * TeleTech Holdings Inc. 996 23 * Rofin-Sinar Technologies Inc. 580 22 * Harmonic Inc. 2,292 22 * Perficient Inc. 1,547 19 MTS Systems Corp. 391 18 * Newport Corp. 1,034 17 * LogMeIn Inc. 460 16 * Epicor Software Corp. 1,469 15 * Ultratech Inc. 611 15 * FARO Technologies Inc. 421 15 * Kopin Corp. 3,378 15 * Smith Micro Software Inc. 1,570 15 * Liquidity Services Inc. 895 14 * Rogers Corp. 289 14 * Standard Microsystems Corp. 495 13 * Sigma Designs Inc. 948 13 Park Electrochemical Corp. 376 12 * Advanced Energy Industries Inc. 733 12 * Super Micro Computer Inc. 718 11 * ATMI Inc. 587 11 * Novatel Wireless Inc. 1,685 10 Daktronics Inc. 788 9 * Exar Corp. 1,338 9 Stamps.com Inc. 624 8 * Pericom Semiconductor Corp. 751 8 * Rudolph Technologies Inc. 670 7 * Knot Inc. 700 7 * Electro Scientific Industries Inc. 435 7 * Symmetricom Inc. 1,153 7 * Intevac Inc. 467 6 * NCI Inc. Class A 250 6 * Supertex Inc. 250 6 Cohu Inc. 386 6 * Integral Systems Inc. 426 5 * Radisys Corp. 528 4 Pulse Electronics Corp. 713 4 * Network Equipment Technologies Inc. 768 3 * Tollgrade Communications Inc. 241 2 * LoJack Corp. 343 2 3,254 Materials (3.6%) Buckeye Technologies Inc. 2,065 54 Balchem Corp. 1,492 54 Schweitzer-Mauduit International Inc. 943 52 * PolyOne Corp. 2,886 40 * KapStone Paper and Packaging Corp. 1,997 34 * OM Group Inc. 920 32 * Brush Engineered Materials Inc. 696 30 Eagle Materials Inc. 713 23 Quaker Chemical Corp. 593 23 * Calgon Carbon Corp. 1,407 20 AMCOL International Corp. 630 20 * Century Aluminum Co. 1,090 18 * STR Holdings Inc. 968 18 * RTI International Metals Inc. 565 16 Deltic Timber Corp. 241 15 * LSB Industries Inc. 458 14 463 Telecommunication Services (0.8%) * Neutral Tandem Inc. 1,732 30 * Cbeyond Inc. 1,640 23 Atlantic Tele-Network Inc. 477 19 NTELOS Holdings Corp. 848 16 * General Communication Inc. Class A 1,177 14 USA Mobility Inc. 449 7 109 39 S&P Small-Cap 600 Growth Index Fund Market Value  Shares ($000) Utilities (1.1%) Piedmont Natural Gas Co. Inc. 1,358 40 South Jersey Industries Inc. 672 37 * El Paso Electric Co. 1,003 28 Northwest Natural Gas Co. 510 24 American States Water Co. 515 17 146 Total Common Stocks (Cost $11,141) 12,963 Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.213% (
